 

Exhibit 10.4

 

 

 

EXECUTION COPY

Published CUSIP Number: 78571QAA5

CREDIT AGREEMENT

Dated as of November 3, 2010

among

SABRA HEALTH CARE LIMITED PARTNERSHIP

SABRA IDAHO, LLC

SABRA CALIFORNIA II, LLC

OAKHURST MANOR NURSING CENTER LLC

SUNSET POINT NURSING CENTER LLC

SABRA NEW MEXICO, LLC

SABRA OHIO, LLC

SABRA KENTUCKY, LLC

SABRA NC, LLC

SABRA CONNECTICUT II LLC

WEST BAY NURSING CENTER LLC

ORCHARD RIDGE NURSING CENTER LLC,

as Borrowers,

SABRA HEALTH CARE REIT, INC.,

as REIT Guarantor,

THE OTHER GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH,

as Sole Lead Arranger and Sole Book Manager

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article and Section   

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   2

1.01

   Defined Terms    2

1.02

   Interpretive Provisions    36

1.03

   Accounting Terms    36

1.04

   Rounding    37

1.05

   References to Agreements and Laws    37

1.06

   Times of Day    37

1.07

   Letter of Credit Amounts    37

ARTICLE II COMMITMENTS AND EXTENSION OF CREDITS

   38

2.01

   Commitments    38

2.02

   Borrowings, Conversions and Continuations    40

2.03

   Additional Provisions with respect to Letters of Credit    41

2.04

   Additional Provisions with respect to Swing Line Loans    48

2.05

   Repayment of Loans    50

2.06

   Prepayments    51

2.07

   Termination or Reduction of Commitments    51

2.08

   Interest    52

2.09

   Fees    52

2.10

   Computation of Interest and Fees    54

2.11

   Payments Generally    54

2.12

   Sharing of Payments    56

2.13

   Evidence of Debt    56

2.14

   Joint and Several Liability of the Borrowers    57

2.15

   Appointment of Parent Borrower as Legal Representative for Credit Parties   
59

2.16

   Cash Collateral    59

2.17

   Defaulting Lenders    60

2.18

   Extension of Maturity Date    62

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   63

3.01

   Taxes    63

3.02

   Illegality    65

3.03

   Inability to Determine Rates    66

3.04

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans    66

3.05

   Funding Losses    67

3.06

   Matters Applicable to all Requests for Compensation    68

3.07

   Survival    68

ARTICLE IV CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

   68

4.01

   Conditions to Closing Date    68

4.02

   Conditions to Funding Date    70

4.03

   Conditions to all Extensions of Credit    75

ARTICLE V REPRESENTATIONS AND WARRANTIES

   76

5.01

   Financial Statements; No Material Adverse Effect    76

 

i



--------------------------------------------------------------------------------

5.02

   Existence, Qualification and Power    76

5.03

   Authorization; No Contravention    77

5.04

   Binding Effect    77

5.05

   Litigation    77

5.06

   Compliance with ERISA    77

5.07

   Environmental Matters    78

5.08

   Margin Regulations; Investment Company Act    79

5.09

   Compliance with Laws    79

5.10

   Ownership of Property; Liens    80

5.11

   Corporate Structure; Capital Stock, Etc.    80

5.12

   Real Property Assets; Leases    80

5.13

   Facility Leases; Additional Contractual Obligations    81

5.14

   Investments    82

5.15

   Solvency    82

5.16

   Taxes    82

5.17

   Insurance    82

5.18

   No Default    82

5.19

   Healthcare; Facility Representations and Warranties    82

5.20

   Disclosure    84

5.21

   Governmental Authorization; Other Consents    84

5.22

   Anti-Terrorism Laws    84

5.23

   Collateral Documents    85

5.24

   Consummation of Separation    85 ARTICLE VI AFFIRMATIVE COVENANTS    85

6.01

   Financial Statements    85

6.02

   Certificates; Other Information    86

6.03

   Preservation of Existence and Franchises    88

6.04

   Books and Records    89

6.05

   Compliance with Law    89

6.06

   Payment of Obligations    89

6.07

   Insurance    89

6.08

   Maintenance of Property    90

6.09

   Visits and Inspections    90

6.10

   Use of Proceeds    91

6.11

   Financial Covenants    91

6.12

   Environmental Matters    92

6.13

   REIT Status    93

6.14

   Joinder as Borrower; Joinder as Guarantor    93

6.15

   Further Assurances    94

6.16

   Compliance With Facility Leases    95

6.17

   Appraisals    95

6.18

   Borrowing Base Certificates; Facility Leases    95 ARTICLE VII NEGATIVE
COVENANTS    95

7.01

   Liens    96

7.02

   Indebtedness of the Borrowers (other than the Parent Borrower)    96

7.03

   Secured Indebtedness of the REIT Guarantor and its Subsidiaries    97

7.04

   Investments of Borrowers (other than the Parent Borrower)    98

7.05

   [Reserved]    98

7.06

   Fundamental Changes    98

 

ii



--------------------------------------------------------------------------------

7.07

   Dispositions    99

7.08

   Business Activities    99

7.09

   Transactions with Affiliates and Insiders    99

7.10

   Organization Documents; Fiscal Year    99

7.11

   Modifications to Facility Leases    100

7.12

   Ownership of Subsidiaries    100

7.13

   No Further Negative Pledges    100

7.14

   Limitation on Restricted Actions    101

7.15

   Accounting Changes    101 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    101

8.01

   Events of Default    101

8.02

   Remedies Upon Event of Default    104

8.03

   Application of Funds    105 ARTICLE IX ADMINISTRATIVE AGENT    106

9.01

   Appointment and Authority    106

9.02

   Rights as a Lender    106

9.03

   Exculpatory Provisions    106

9.04

   Reliance by Administrative Agent    107

9.05

   Delegation of Duties    108

9.06

   Resignation of Administrative Agent    108

9.07

   Non-Reliance on Administrative Agent and Other Lenders    109

9.08

   No Other Duties; Etc.    109

9.09

   Administrative Agent May File Proofs of Claim    109

9.10

   Collateral and Guaranty Matters    110

9.11

   Addition/Removal of Borrowing Base Assets    111 ARTICLE X MISCELLANEOUS   
112

10.01

   Amendments, Etc.    112

10.02

   Notices; Effectiveness; Electronic Communications    114

10.03

   No Waiver; Cumulative Remedies; Enforcement    116

10.04

   Expenses; Indemnity; Damage Waiver    116

10.05

   Payments Set Aside    118

10.06

   Successors and Assigns    119

10.07

   Treatment of Certain Information; Confidentiality    123

10.08

   Set-off    123

10.09

   Interest Rate Limitation    124

10.10

   Counterparts; Integration; Effectiveness    124

10.11

   Survival of Representations and Warranties    125

10.12

   Severability    125

10.13

   Replacement of Lenders    125

10.14

   Governing Law; Jurisdiction; etc.    126

10.15

   WAIVER OF RIGHT TO TRIAL BY JURY    127

10.16

   No Conflict    127

10.17

   No Advisory or Fiduciary Responsibility    127

10.18

   Electronic Execution of Assignments and Certain Other Documents    128

10.19

   USA Patriot Act Notice    128

10.20

   California Real Property Assets    128

 

iii



--------------------------------------------------------------------------------

ARTICLE XI GUARANTY    129

11.01

   The Guaranty    129

11.02

   Obligations Unconditional    129

11.03

   Reinstatement    130

11.04

   Certain Additional Waivers    131

11.05

   Remedies    131

11.06

   Rights of Contribution    131

11.07

   Guarantee of Payment; Continuing Guarantee    131

11.08

   Release of Subsidiary Guarantors; Certain Exempt Subsidiaries    131

 

iv



--------------------------------------------------------------------------------

 

SCHEDULES

 

1.1A   Closing Date Mortgageability Amounts 2.01   Lenders and Commitments
4.02(l)   Opening Compliance Certificate -Pro Forma Calculations 5.01(b)  
Scheduled Transfers 5.11   Corporate Structure; Capital Stock 5.12   Real
Property Asset Matters  

Part I

 

Borrowing Base Assets

 

Part II

 

Other Real Property Assets

 

Part III

 

Delinquent Tenants

 

Part IV

 

Material Sub-leases

5.13   Facility Leases 5.17   Insurance Certificates 5.22   Patriot Act
Information 7.01   Liens 7.02   Borrowers Indebtedness 7.03   Investments 10.02
  Notice Addresses EXHIBITS A   Form of Loan Notice B   Form of Revolving Note
C-1   Form of Compliance Certificate C-2   Form of Borrowing Base Certificate D
  Form of Assignment and Assumption E-1   Form of Borrower Joinder Agreement E-2
  Form of Subsidiary Guarantor Joinder Agreement F   Form of Lender Joinder
Agreement G   Form of Security and Pledge Agreement I   Form of Parent Borrower
Pledge Agreement

 

v



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, this “Credit Agreement” or this “Agreement”) is entered into as of
November 3, 2010 by and among SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Parent Borrower”), SABRA IDAHO, LLC, a Delaware
limited liability company, SABRA CALIFORNIA II, LLC, a Delaware limited
liability company, OAKHURST MANOR NURSING CENTER LLC, a Massachusetts limited
liability company, SUNSET POINT NURSING CENTER LLC, a Massachusetts limited
liability company, SABRA NEW MEXICO, LLC, a Delaware limited liability company,
SABRA OHIO, LLC, a Delaware limited liability company, SABRA KENTUCKY, LLC, a
Delaware limited liability company, SABRA NC, LLC, a Delaware limited liability
company, SABRA CONNECTICUT II LLC, a Delaware limited liability company, WEST
BAY NURSING CENTER LLC, a Massachusetts limited liability company and ORCHARD
RIDGE NURSING CENTER LLC, a Massachusetts limited liability company (each of the
foregoing entities and each of the entities from time to time executing a
Joinder Agreement pursuant to Section 6.14(a) hereof shall be hereinafter
referred to individually as a “Borrower” and collectively with the Parent
Borrower, the “Borrowers”), SABRA HEALTH CARE REIT, INC., a Maryland corporation
(together with its successors, the “REIT Guarantor”), the other Guarantors
indentified herein, the Lenders (as defined herein), and BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer (each, as defined
herein).

WHEREAS, Sun Healthcare Group, Inc. (“Sun”) seeks to restructure its business by
separating its real estate assets and its operating assets into the following
two separate publicly traded companies (SHG Services, Inc., a Delaware
corporation and wholly owned subsidiary of Sun and Sabra Health Care REIT, Inc.,
a Maryland corporation and wholly owned subsidiary of Sun), subject to the
approval of its stockholders and other conditions;

WHEREAS, SHG Services, Inc. (“New Sun”), shall own and operate all of Sun’s
operating subsidiaries (New Sun to be renamed “Sun Healthcare Group, Inc.”);

WHEREAS, Sabra Health Care REIT, Inc. (the “REIT Guarantor”), following a series
of internal corporate restructurings, shall own substantially all of Sun’s
previously owned real property assets (and related mortgage indebtedness owed to
third parties) and shall lease those assets to New Sun’s subsidiaries;

WHEREAS, Sun shall distribute on a pro rata basis all of the outstanding shares
of common stock of New Sun, to Sun stockholders (the “Separation”), together
with a cash distribution;

WHEREAS, prior to completion of the Separation, New Sun will enter into a new
debt agreement (the “New Sun Financing”) and the Parent Borrower and Sabra
Capital Corporation will issue the 8.125% senior unsecured notes (the “Sabra
Senior Notes”), the proceeds of the New Sun Financing and the Sabra Senior Notes
will be used to repay Sun’s 9.125% senior subordinated notes (the “Sun Senior
Notes”) and the outstanding term loans under Sun’s existing credit facility;



--------------------------------------------------------------------------------

 

WHEREAS, New Sun and the REIT Guarantor shall enter into certain agreements with
each other, including multiple master lease agreements setting forth the terms
pursuant to which subsidiaries of New Sun will lease from subsidiaries of the
REIT Guarantor (including the Borrowers hereunder) substantially all of the real
property that the REIT Guarantor’s subsidiaries shall own immediately following
the restructuring of Sun’s business;

WHEREAS, immediately following the Separation, Sun will be merged with and into
the REIT Guarantor with the REIT Guarantor surviving the merger as a Maryland
corporation and the Sun stockholders receiving shares of the REIT Guarantor’s
common stock in exchange for their shares of Sun common stock (the “REIT
Conversion Merger”); and

WHEREAS, the Borrowers have requested that the Lenders hereunder provide a
revolving credit facility in an amount of $100,000,000 (the “Credit Facility”),
and the Lenders are willing to do so on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Credit Agreement, the following terms have the meanings set
forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

“Administrative Agent’s Fee Letter” means the letter agreement dated as of
September 7, 2010 among the Parent Borrower, the REIT Guarantor, the Arranger
and the Administrative Agent, as amended and modified.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

2



--------------------------------------------------------------------------------

 

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, the Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Aggregate Collateral Value Amount” means, with respect to any pool of Borrowing
Base Assets as of any date of determination, the sum of the respective
Collateral Value Amounts of each of the Borrowing Base Assets in such pool.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Mortgageability Amount” means, with respect to any pool of Borrowing
Base Assets as of any date of determination, the sum of the respective
Mortgageability Amounts of each of the Borrowing Base Assets in such pool.

“Aggregate Commitments” means the Revolving Commitments of all the Lenders.

“Aggregate Committed Amount” has the meaning provided in Section 2.01(a), as
increased from time to time pursuant to Section 2.01(d).

“Agreement” has the meaning provided in the introductory paragraph hereof.

“Applicable Percentage” means (a) with respect to Loans that are Base Rate
Loans, 3.00% per annum, (b) with respect to Loans that are Eurodollar Loans,
4.00% per annum, (c) with respect to the Letter of Credit Fee, 4.00% per annum
and (d) with respect to the Unused Fee, 0.50% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, successor
by merger to, Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

“Assignment of Leases” means an assignment of leases, rents and profits to the
Administrative Agent with respect to the applicable Borrower’s interests in a
Borrowing Base Asset (which assignment may be contained within the related
Mortgage Instrument) as collateral

 

3



--------------------------------------------------------------------------------

for the Obligations; provided that each such Assignment of Leases shall, subject
to the terms and conditions of the applicable underlying lease, directly assign
to the Administrative Agent the following: (a) all existing and future leases,
subleases, tenancies, licenses, occupancy agreements or agreements to lease all
or any portion of such Borrowing Base Asset (including, without limitation, any
applicable Facility Lease), whether written or oral or for a definite period or
month-to-month, together with any extensions, renewals, amendments,
modifications or replacements thereof, and any options, rights of first refusal
or guarantees of any tenant’s obligations under any lease now or hereafter in
effect with respect to the Borrowing Base Asset (individually, for the purposes
of this definition, a “Lease” and collectively, the “Leases”); and (b) all rents
(including, without limitation, base rents, minimum rents, additional rents,
percentage rents, parking, maintenance and deficiency rents and payments which
are characterized under the terms of the applicable Lease as payments of
interest and/or principal with respect to the applicable Borrowing Base Asset),
security deposits, tenant escrows, income, receipts, revenues, reserves, issues
and profits of the Borrowing Base Asset from time to time accruing, including,
without limitation, (i) all rights to receive payments arising under, derived
from or relating to any Lease, (ii) all lump sum payments for the cancellation
or termination of any Lease, the waiver of any term thereof, or the exercise of
any right of first refusal, call option, put option or option to purchase, and
(iii) the return of any insurance premiums or ad valorem tax payments made in
advance and subsequently refunded. In furtherance (and not limitation) of the
foregoing, each Assignment of Leases shall, subject to the terms and conditions
contained therein, assign to the Administrative Agent any and all of the
applicable Borrower’s rights to collect or receive any payments with respect to
the applicable Borrowing Base Asset. Finally, each Assignment of Leases shall,
in any case, be in form and substance satisfactory to the Administrative Agent
in its discretion and suitable for recording in the applicable jurisdiction; and
“Assignments of Leases” means a collective reference to each such Assignment of
Leases.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

“Bank of America” means Bank of America, N.A., together with its successors.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of

 

4



--------------------------------------------------------------------------------

such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within sixty
(60) days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of sixty (60) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its Property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within sixty (60) days) or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing an
inability to pay its debts generally as they become due.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate determined on such day (or if no
such rate is determined on such day, the next preceding day for which a
Eurodollar Rate is determined) for a Eurodollar Loan with an Interest Period of
one month plus 1.00%. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” and “Borrowers” shall have the meanings given to such terms in the
introductory paragraph hereof.

“Borrower Joinder Agreement” means a joinder agreement in the form of Exhibit E
to be executed by each new Subsidiary of the REIT Guarantor that is required to
become a Borrower in accordance with Section 6.14(a) hereof.

 

5



--------------------------------------------------------------------------------

 

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Loans, having the same Interest Period, or
(b) a borrowing of Swing Line Loans, as appropriate.

“Borrowing Base Amount” means, as of any date, an amount equal to the lesser of:
(a) the Aggregate Mortgageability Amount as of such date for the Borrowing Base
Assets and (b) the Aggregate Collateral Value Amount as of such date for the
Borrowing Base Assets; provided, however, at no time shall more than 15% of the
Borrowing Base Amount be attributable to Borrowing Base Assets subject to
Eligible Ground Leases.

“Borrowing Base Asset” means a Real Property Asset which, as of any date of
determination, satisfies all of the following requirements: (a) such Real
Property Asset is 100% owned by a Borrower in fee simple or pursuant to the
terms of an Eligible Ground Lease; (b) the Administrative Agent, on behalf of
the Lenders, shall have received each of the Borrowing Base Asset Deliverables
with respect to such Real Property Asset, in each case in form and substance
acceptable to the Administrative Agent in its reasonable discretion; (c) such
Real Property Asset is not subject to any Lien (other than a Permitted Lien) or
any Negative Pledge (other than pursuant to an Eligible Ground Lease); (d) such
Real Property Asset is free of all material mechanical and structural defects,
or other adverse matters except for defects, conditions or matters individually
or collectively which are not material to the profitable operation of such Real
Property Asset; (e) such Real Property Asset has been fully developed for use as
a Healthcare Facility; (f) such Real Property Asset is leased to and operated by
an Eligible Tenant pursuant to a Facility Lease reasonably acceptable to the
Administrative Agent (in connection with each Facility Lease, upon inclusion of
any Borrowing Base Asset, the Administrative Agent, on behalf of the Lenders,
will enter into an SNDA with the applicable Tenant or Tenants under such
Facility Lease); (g) no required rental payment, principal or interest payment,
payments of real property taxes (except taxes which are being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP) or payments of premiums on insurance policies payable to the applicable
Borrower-owner with respect to such Real Property Asset is past due beyond the
earlier of the applicable grace period with respect thereto, if any, and sixty
(60) days; (h) no event of default (after the expiration of any applicable
notice and/or cure period) has occurred and is then-continuing under any
Facility Lease applicable to such Real Property Asset; (i) no Facility Lease
applicable to such Real Property Asset shall have been terminated without the
prior written consent of the Required Lenders (which consent shall not be
unreasonably withheld, delayed or conditioned); (j) no condemnation or
condemnation proceeding shall have been instituted (and remain undismissed for a
period of ninety (90) consecutive days), in each case, with respect to a
material portion of the Real Property Asset; (k) no material casualty event
shall have occurred with respect to the improvements located on such Real
Property Asset which is not able to be fully remediated with available insurance
proceeds and/or funds a Borrower has put into escrow; (l) no Hazardous
Substances are located on or under such Real Property Asset and no other
environmental conditions exist in connection with such Real Property Asset which
constitute a violation of any

 

6



--------------------------------------------------------------------------------

Environmental Law; and (m) such Real Property Asset shall have an Occupancy Rate
equal to or greater than eighty percent 80%.

“Borrowing Base Assets” means a collective reference to all Borrowing Base
Assets in existence at any given time.

“Borrowing Base Asset Deliverables” means, with respect to any Real Property
Asset which is proposed for qualification as a “Borrowing Base Asset” hereunder,
a collective reference to each of the following (with each such item to be in
form and substance reasonably acceptable to the Administrative Agent) items to
be satisfied as a condition to such Real Property Asset initially becoming a
Borrowing Base Asset:

(a) a fully executed and notarized Mortgage Instrument and Assignments of Leases
(or a fully executed and notarized amendment to such existing Mortgage
Instrument and/or Assignments of Leases) with respect to such Real Property
Asset and a related legal opinion from special local counsel to the Borrowers
opining as to the propriety of the form of such documents for recording in the
applicable jurisdiction and such other matters as may be reasonably required by
the Administrative Agent;

(b) a fully executed copy of the Facility Lease with respect to such Real
Property Asset, together with an estoppel certificate from the applicable
Eligible Tenant and an SNDA with respect to such Facility Lease;

(c) in the case of a Real Property Asset which constitutes a leasehold interest,
evidence that the applicable lease, a memorandum of lease with respect thereto,
or other evidence of such lease in form and substance reasonably satisfactory to
the Administrative Agent, has been properly recorded in all places to the extent
necessary or desirable, in the reasonable judgment of the Administrative Agent,
so as to enable the Mortgage Instrument encumbering such leasehold interest to
effectively create a valid and enforceable first priority lien (subject to
Permitted Liens and required landlord consents) on such leasehold interest in
favor of the Administrative Agent (or such other Person as may be required or
desired under local law) for the benefit of Lenders and that such lease
qualifies as an Eligible Ground Lease hereunder, together with such estoppels,
waivers and/or consents from the lessor under such Eligible Ground Lease as are
required by the terms thereof or otherwise reasonably requested by the
Administrative Agent;

(d) maps or plats of an as-built survey of the site constituting the Real
Property Asset sufficient in all cases to delete the standard survey exception
from the applicable Mortgage Policy;

(e) a FIRREA-compliant MAI appraisal, commissioned, reviewed and approved by the
Administrative Agent with respect to such Real Property Asset;

(f) evidence as to the compliance of such Real Property Asset and the
improvements related thereto with applicable zoning and use requirements (it
being

 

7



--------------------------------------------------------------------------------

understood that zoning letters or an appropriate zoning endorsement to the
applicable Mortgage Policy shall be deemed satisfactory evidence of compliance);

(g) an ALTA mortgagee title insurance policy (or its equivalent in non-ALTA
jurisdictions) with respect to the applicable Real Property Asset (the “Mortgage
Policy”), assuring the Lenders that the Mortgage Instrument creates a valid and
enforceable first priority mortgage lien on the applicable Real Property Asset,
free and clear of all defects and encumbrances except Permitted Liens, which
Mortgage Policy shall (i) be in an amount equal to the Borrowing Base Amount for
such Real Property Asset, (ii) be from an insurance company reasonably
acceptable to the Administrative Agent, (iii) include such available
endorsements and reinsurance as the Administrative Agent may reasonably require
and (iv) otherwise satisfy the reasonable title insurance requirements of the
Administrative Agent;

(h) evidence as to whether the applicable Real Property Asset is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and if such Real Property Asset is
a Flood Hazard Property, (i) the applicable Borrower’s written acknowledgment of
receipt of written notification from the Administrative Agent (A) as to the fact
that such Real Property Asset is a Flood Hazard Property and (B) as to whether
the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (ii) copies of
insurance policies or certificates of insurance evidencing flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent as
loss payee (subject to restrictions contained in Eligible Ground Leases) on
behalf of the Lenders under a standard mortgagee endorsement;

(i) copies of all existing material subleases which would be required to be
disclosed on Part IV of Schedule 5.12 hereof with respect to such Real Property
Asset if approved as a Borrowing Base Asset;

(j) evidence that the Tenant under the applicable Facility Lease is an Eligible
Tenant;

(k) a Phase I environmental assessment from an environmental consultant
acceptable to the Administrative Agent, dated as of a date acceptable to the
Administrative Agent and indicating that, as of such date, no Hazardous
Substances or other conditions on, under or with respect to the applicable Real
Property Asset constitute a violation of any Environmental Laws and that, in any
case, no commercially unreasonable amount of any Hazardous Substances are
located on or under such Real Property Asset, taking into account the use of
such Real Property Asset;

(l) property condition report (evidencing no mechanical or structural defects,
or other adverse matters except for defects, conditions or matters individually
or collectively which are not material to the profitable operation of such Real
Property Asset); and

 

8



--------------------------------------------------------------------------------

 

(m) evidence of insurance coverage with respect to such Real Property Asset
meeting the requirements set forth herein and establishing the Administrative
Agent as loss payee (subject to restrictions contained in Eligible Ground
Leases), as required pursuant to the terms hereof.

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit C-2 hereto delivered to the Administrative Agent pursuant to
Section 6.02(b), Section 6.18 or more frequently at the option of the Parent
Borrower and (a) setting forth each Real Property Asset of the Borrowers,
identifying which such Real Property Assets are Borrowing Base Assets and
certifying (subject to the qualifications set forth in clause (b) herein) the
Collateral Value Amount and Mortgageability Amount with respect to each such
Borrowing Base Asset, (b) certifying (in the Borrowers’ good faith and based
upon its own information and the information made available to any Borrower by
the applicable Tenants, which information the Borrowers believe in good faith to
be true and correct in all material respects) (i) as to the calculation of the
Borrowing Base Amount as of the date of such certificate and (ii) that each Real
Property Asset used in the calculation of the Borrowing Base Amount meets each
of the criteria for qualification as a Borrowing Base Asset and (c) providing
such other information with respect to the Real Property Assets and/or the
Borrowing Base Assets as the Administrative Agent may reasonably require.

“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the respective Credit Parties, as applicable, at such
time.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, in the State of New York or the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateral” means cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer pledged and deposited with or delivered
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
as collateral for the L/C Obligations.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full

 

9



--------------------------------------------------------------------------------

faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (b) time
deposits and certificates of deposit of (i) any Lender, (ii) any domestic
commercial bank of recognized standing having capital and surplus in excess of
$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (each an “Approved Bank”), in each case with maturities of
not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) Investments (classified in accordance with GAAP as current
assets) in money market investment programs registered under the Investment
Company Act of 1940, as amended, that are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing
subclauses hereof.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, voting
stock of the REIT Guarantor (or other securities convertible into such voting
stock) representing thirty-five percent (35%) or more of the combined voting
power of all voting stock of the REIT Guarantor, (ii) during any period of up to
twenty-four (24) consecutive months, commencing after the Separation Date,
individuals who at the beginning of such twenty-four (24) month period were
directors of the REIT Guarantor (together with any new director whose election
by the REIT Guarantor’s Board of Directors or whose nomination for election by
the REIT Guarantor’s shareholders was approved by a vote of at least a majority
of the directors then still in office who either were directors at the beginning
of such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors of the
REIT Guarantor then in office. As used herein, “beneficial ownership” shall have
the meaning provided in Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934 or (iii) the occurrence of a “Change
of Control” or any equivalent term or concept under the Sabra Senior Note
Indenture.

 

10



--------------------------------------------------------------------------------

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Collateral” means a collective reference to all real and personal Property
(including without limitation, the Borrowing Base Assets) with respect to which
Liens in favor of the Administrative Agent are either executed, identified or
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.

“Collateral Documents” means a collective reference to the Mortgage Instruments,
the Security Agreements, the Assignments of Leases and any UCC financing
statements securing payment hereunder, or any other documents securing the
Obligations under this Credit Agreement or any other Credit Document.

“Collateral Value” means, with respect to any Real Property Asset, an amount
equal to the “as-is” appraised value of such Real Property Asset (on an
individual, as opposed to portfolio value, basis), as determined by the most
recently delivered FIRREA-compliant MAI appraisals commissioned, reviewed and
approved by the Agent or otherwise acceptable to the Agent in its reasonable
discretion (it being understood that (a) the Collateral Value will reflect any
value adjustment by reason of the of the existence of the Facility Lease
thereon, but shall otherwise be valued free of all liens and encumbrances and
(b) no reappraisal will be required to determine Collateral Value except (i) at
the option of the Borrowers, (ii) in connection with an extension of the
Maturity Date, (iii) pursuant to Section 6.17 and (iv) in connection with the
addition of a new Real Property Asset to the Borrowing Base with respect to such
new Real Property Asset).

“Collateral Value Amount” means, with respect to any Real Property asset, an
amount equal to (a) sixty-five percent (65%) multiplied by (b) the Collateral
Value as of such date for such Borrowing Base Asset; provided, however, no
single Borrowing Base Asset shall represent more than 20% of the Aggregate
Collateral Value Amount.

“Commitment” means the Revolving Commitment, the L/C Commitment and the Swing
Line Commitment.

“Commitment Period” means the period from and including the Closing Date to the
earlier of (a) in the case of Revolving Loans and Swing Line Loans, the Maturity
Date, and, in the case of the Letters of Credit, the Letter of Credit Expiration
Date, and (b) the date on which the Revolving Commitments shall have been
terminated as provided herein.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1; provided that each such Compliance Certificate shall, in any case,
include (without limitation): (a) a Borrowing Base Certificate in the form of
Exhibit C-2; (b) an updated version of Schedules 5.11, 5.12, 5.13 and 5.17 along
with a summary of changes made to such schedules since the previous delivery
thereof; provided, further, that upon the delivery of such updated schedules,
then Schedule 5.11, Schedule 5.12, Schedule 5.13 and Schedule 5.17 shall each be
deemed to have been amended and restated to read in accordance with the
applicable updated schedule and the representations and warranties with respect
thereto shall apply to such amended and restated schedules and (c) supporting
documents and materials reasonably required by the

 

11



--------------------------------------------------------------------------------

Administrative Agent for the evidencing of the calculations and certifications
made in connection therewith.

“Consolidated Cash Taxes” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Parties on a
consolidated basis, the aggregate of all Federal, state and foreign income
taxes, as determined in accordance with GAAP, to the extent the same are paid in
cash; including, in any event, a pro rata share of the foregoing items and
components attributable to interests in joint ventures; provided, however, that
Consolidated Cash Taxes for the four (4) fiscal quarter period ending as of
(a) December 31, 2010 shall be based on Consolidated Cash Taxes for the period
from the Separation Date to the end of such fiscal quarter annualized,
(b) March 31, 2011 shall be based on Consolidated Cash Taxes for the one
fiscal-quarter period then ended multiplied by 4, (c) June 30, 2011 shall be
based on Consolidated Cash Taxes for the two fiscal-quarter period then ended
multiplied by 2 and (d) September 30, 2011 shall be based on Consolidated Cash
Taxes for the three fiscal-quarter period then ended multiplied by 1 1/3
(exclusive of amounts paid or funded by Sun prior to the Separation and/or
amounts required to be paid, indemnified or reimbursed by New Sun after the
Separation pursuant to the tax allocation agreement executed in connection with
the Separation).

“Consolidated EBITDA” means, for any period, for the Consolidated Parties, the
sum of (a) net income of the Consolidated Parties, in each case, excluding any
non-recurring or extraordinary gains and losses (including, without limitation,
any costs related to an acquisition or other Disposition and all amounts
allocated pursuant to the tax allocation agreement executed in connection with
the Separation), plus (b) an amount which, in the determination of net income
for such period pursuant to clause (a) above, has been deducted for or in
connection with (i) Consolidated Interest Expense, (ii) the amount of income
taxes (or minus the amount of tax benefits), (iii) depreciation and
amortization, and (iv) non-cash compensation expenses to officers, directors and
employees of the Consolidated Parties, in each case on a consolidated basis
determined in accordance with GAAP; including, in any event, a pro rata share of
the foregoing items and components attributable to interests in joint ventures;
provided, however, that Consolidated EBITDA for the four (4) fiscal quarter
period ending as of (a) December 31, 2010 shall be based on Consolidated EBITDA
for the period from the Separation Date to the end of such fiscal quarter
annualized, (b) March 31, 2011 shall be based on Consolidated EBITDA for the one
fiscal-quarter period then ended multiplied by 4, (c) June 30, 2011 shall be
based on Consolidated EBITDA for the two fiscal-quarter period then ended
multiplied by 2 and (d) September 30, 2011 shall be based on Consolidated EBITDA
for the three fiscal-quarter period then ended multiplied by 1 1/3.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed
Charges of the Consolidated Parties for the most recently completed four
(4) fiscal quarters.

“Consolidated Fixed Charges” means, for any period, for the Consolidated Parties
on a consolidated basis, the sum of (a) Consolidated Interest Expense, plus
(b) current scheduled principal payments of Consolidated Funded Debt for such
period (including, for purposes hereof, payments in connection with current
scheduled reductions in commitments, but excluding any

 

12



--------------------------------------------------------------------------------

“balloon” payment or final payment at maturity that is significantly larger than
the scheduled payments that preceded it), plus (c) the aggregate amount of
Consolidated Cash Taxes, plus (d) dividends and distributions on preferred
stock, if any, for such period, in each case, as determined in accordance with
GAAP; including, in any event, a pro rata share of the foregoing items and
components attributable to interests in joint ventures; provided, however, that
Consolidated Fixed Charges for the four (4) fiscal quarter period ending as of
(a) December 31, 2010 shall be based on Consolidated Fixed Charges for the
period from the Separation Date to the end of such fiscal quarter annualized,
(b) March 31, 2011 shall be based on Consolidated Fixed Charges for the one
fiscal-quarter period then ended multiplied by 4, (c) June 30, 2011 shall be
based on Consolidated Fixed Charges for the two fiscal-quarter period then ended
multiplied by 2 and (d) September 30, 2011 shall be based on Consolidated Fixed
Charges for the three fiscal-quarter period then ended multiplied by 1 1/3.

“Consolidated Funded Debt” means, as of any date of determination, all Funded
Debt of the Consolidated Parties determined on a consolidated basis in
accordance with GAAP; including, in any event, a pro rata share of the foregoing
items and components attributable to interests in joint ventures.

“Consolidated Interest Expense” means, for any period, for the Consolidated
Parties on a consolidated basis, all interest expense (net of interest income)
and letter of credit fee expense, as determined in accordance with GAAP during
such period; provided, that interest expenses shall, in any event, (a) include
the interest component under Capital Leases and the implied interest component
under Securitization Transactions and include a pro rata share of the foregoing
items and components attributable to interests in joint ventures, and
(b) exclude (i) the amortization of any deferred financing fees, debt issuance
costs, commissions and expenses, (ii) any expense resulting from the discounting
of any outstanding Indebtedness in connection with the application of purchase
accounting in connection with any acquisition or other Disposition and
(iii) non-cash costs associated with Swap Agreements; provided, however, that
Consolidated Interest Expense for the four (4) fiscal quarter period ending as
of (a) December 31, 2010 shall be based on Consolidated Interest Expense for the
period from the Separation Date to the end of such fiscal quarter annualized,
(b) March 31, 2011 shall be based on Consolidated Interest Expense for the one
fiscal-quarter period then ended multiplied by 4, (c) June 30, 2011 shall be
based on Consolidated Interest Expense for the two fiscal-quarter period then
ended multiplied by 2 and (d) September 30, 2011 shall be based on Consolidated
Interest Expense for the three fiscal-quarter period then ended multiplied by
1 1/3.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Debt to (b) Consolidated EBITDA for the most recently
completed four (4) fiscal quarters.

“Consolidated Parties” means the REIT Guarantor and its Subsidiaries determined
on a consolidated basis in accordance with GAAP.

“Consolidated Tangible Net Worth” means, for the Consolidated Parties as of any
date of determination, (a) stockholders’ equity on a consolidated basis
determined in accordance with

 

13



--------------------------------------------------------------------------------

GAAP, but with no upward adjustments due to any revaluation of assets, less
(b) all Intangible Assets, plus (c) all accumulated depreciation, all determined
in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty-five percent (25%) or more of the securities
having ordinary voting power for the election of directors, managing general
partners or the equivalent.

“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.

“Credit Documents” means this Credit Agreement, the Collateral Documents, the
Notes, the Administrative Agent’s Fee Letter, the Letters of Credit, the Joinder
Agreements, the Borrowing Base Certificates and the Compliance Certificates.

“Credit Party” means, as of any date, the Borrowers or any Guarantor which is a
party to the Guaranty as of such date; and “Credit Parties” means a collective
reference to each of them.

“Daily Unused Fee” means, for any day during the Commitment Period, an amount
equal to (a) a daily percentage rate derived from the per annum Applicable
Percentage multiplied by (b) the amount by which the Aggregate Commitments
exceed the sum of the Outstanding Amount of Revolving Obligations (excluding the
amount of any then-outstanding Swing Line Loans) as of the beginning of such
day.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Percentage, if any, applicable to Base Rate Loans plus (c) two
percent (2%) per annum, to the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,

 

14



--------------------------------------------------------------------------------

including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three Business Days of the date required to
be funded by it hereunder, (b) has notified the Parent Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” or “$” means the lawful currency of the United States.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent (such approval not to be unreasonably withheld
or delayed), and (ii) unless an Event of Default has occurred and is continuing,
the Parent Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the REIT Guarantor or any of the REIT Guarantor’s Affiliates or
Subsidiaries.

“Eligible Ground Lease” means, at any time, a ground lease (a) under which a
Borrower is the lessee and is the fee owner of (or leases) the structural
improvements located thereon, (b) that has a remaining term of not less than
thirty (30) years (including the initial term and any additional extension
options that are solely at the option of such Borrower), (c) where no party to
such lease is subject to a then-continuing Bankruptcy Event, (d) such ground
lease (or a related document executed by the applicable ground lessor) contains
customary provisions protective of a first mortgage lender to the lessee and
(e) where such Borrower’s interest in the underlying Real Property Asset or the
lease is not subordinate to any Lien other than the Eligible Ground Lease
itself, any fee mortgage (if such fee mortgage has non-disturbed such Borrower
pursuant to a non-disturbance agreement reasonable satisfactory to the
Administrative Agent), any Permitted Liens and other encumbrances reasonably
acceptable to the Administrative Agent, in their discretion.

“Eligible Tenant” means a Tenant which (a) is not in arrears on any required
rental payment, principal or interest payment, payments of real property taxes
or payments of

 

15



--------------------------------------------------------------------------------

premiums on insurance policies with respect to its lease beyond the later of
(i) the applicable grace period with respect thereto, if any, and (ii) sixty
(60) days; (b) is not subject to a then-continuing Bankruptcy Event; and (c) is
reasonably acceptable in all material respects to the Administrative Agent (it
being understood that for purposes of this clause (c), Affiliates of SHG
Services, Inc. (to be renamed Sun Healthcare Group, Inc.) will be deemed
acceptable as of the Closing Date).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Substances into the environment, including those
related to wastes, air emissions and discharges to waste or public systems.

“Equity Transaction” means, with respect to any member of the Consolidated
Parties, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a Consolidated Party, (b) in connection with a conversion of
debt securities to equity or one type of equity securities into another type of
equity securities, (c) in connection with the exercise by a present or former
employee, officer or director under a stock incentive plan, stock option plan or
other equity-based compensation plan or arrangement, or (d) in connection with
any acquisition permitted hereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the REIT Guarantor within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and
(o) of the Internal Revenue Code for purposes of provisions relating to
Section 412 of the Internal Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the REIT Guarantor or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the REIT Guarantor or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition that could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability by a Governmental
Authority under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the REIT Guarantor or any ERISA
Affiliate.

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate other than a Loan that bears interest at the Base Rate as
determined by clause (c) of the first sentence of the definition of “Base Rate”.

 

16



--------------------------------------------------------------------------------

 

“Eurodollar Base Rate” means:

(a) For any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

(b) For any day with respect to an interest rate calculation for a Base Rate
Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00 a.m.,
London time, two Business Days prior to such date for Dollar deposits (for
delivery on such day) with a term equivalent to one month or (ii) if such rate
is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
such day in same day funds in the approximate amount of the Base Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
one (1) month would be offered by Bank of America’s London Branch to major banks
in the London interbank eurodollar market at approximately 11:00 a.m. (London
time) two Business Days prior to such day.

(c) Notwithstanding the foregoing, for purposes of this Agreement, the
Eurodollar Base Rate shall in no event be less than 1.75% at any time.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Loan or any Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate    =    Eurodollar Base Rate         
1.00 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan

 

17



--------------------------------------------------------------------------------

shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning provided in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any Borrower is located,
(c) any backup withholding tax that is required by the Internal Revenue Code to
be withheld from amounts payable to a Lender that has failed to comply with
clause (A) of Section 3.01(e)(ii) and (d) in the case of a Foreign Lender (other
than an assignee pursuant to a request by any Borrower under Section 10.13), any
United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the Laws in force at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or
(ii) is attributable to such Foreign Lender’s failure or inability (other than
as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (iii).

“Extension of Credit” means (i) any Borrowing and (ii) any L/C Credit Extension.

“Facility Lease” means a lease or master lease with respect to any Real Property
Asset owned or leased by a Borrower from the applicable Borrower as lessor, to
an Eligible Tenant, which, in the reasonable judgment of the Administrative
Agent, is a commercial space lease or is a triple net lease such that such
Eligible Tenant is required to pay all taxes, utilities, insurance, maintenance,
casualty insurance payments and other expenses with respect to the subject Real
Property Asset (whether in the form of reimbursements or additional rent) in
addition to the base rental payments required thereunder such that net operating
income for such Real Property Asset (before non-cash items and franchise or
income taxes) equals the base rent paid thereunder; provided, that each such
lease or master lease shall be in form and substance reasonably satisfactory to
the Administrative Agent.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if

 

18



--------------------------------------------------------------------------------

necessary, to the next 1/100th of 1%) charged to Bank of America on such day on
such transactions as determined by the Administrative Agent.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Revolving
Commitment Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms);

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

 

19



--------------------------------------------------------------------------------

 

(e) the Attributable Principal Amount of Securitization Transactions;

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

(g) Support Obligations in respect of Funded Debt of another Person (other than
Persons in such group, if applicable); and

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.

For purposes hereof, the amount of Funded Debt shall be determined based on the
outstanding principal amount in the case of borrowed money indebtedness under
clause (a) and purchase money indebtedness and the deferred purchase obligations
under clause (b), based on the maximum amount available to be drawn in the case
of letter of credit obligations and the other obligations under clause (c), and
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g). For purposes of
clarification, “Funded Debt” of Person constituting a consolidated group shall
not include inter-company indebtedness of such Persons, general accounts payable
of such Persons which arise in the ordinary course of business, accrued expenses
of such Persons incurred in the ordinary course of business or minority
interests in joint ventures or limited partnerships (except to the extent set
forth in clause (h) above). In addition, Funded Debt shall exclude (i) any
foreign, federal, state, local or other taxes, or (ii) any indemnification,
earnouts, adjustments or holdbacks of purchase price or similar obligations, in
each case, incurred or assumed in connection with the acquisition or other
Disposition of any business, assets or a Subsidiary, other than guarantees of
indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Subsidiary for the purpose of financing such transaction.

“Funding Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.

“Funds From Operations” means, with respect to any period, the REIT Guarantor’s
net income (or loss), plus depreciation and amortization and after adjustments
for unconsolidated partnerships and joint ventures as hereafter provided.
Notwithstanding contrary treatment under GAAP, for purposes hereof, (a) “Funds
From Operations” (i) shall include, and be adjusted to take into account, the
REIT Guarantor’s interests in unconsolidated partnerships and joint ventures, on
the same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, a copy of which has been provided to the Administrative Agent
and the Lenders and (ii) shall exclude stock-based compensation expenses and the
amortization of financing fees and (b) net income (or loss) shall not include
gains (or, if applicable, losses) resulting from or in connection with
(i) restructuring of indebtedness, (ii) sales of property or (iii) sales or
redemptions of preferred stock.

 

20



--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantor” means, as of any date, the REIT Guarantor or any Subsidiary
Guarantor which is a party to the Guaranty as of such date; and “Guarantors”
means a collective reference to each of them.

“Guaranty” means the Guaranty made by the Guarantors under Article XI in favor
of the Lenders, together with each joinder agreement delivered pursuant to
Section 6.14.

“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.

“Healthcare Facilities” means any skilled nursing facility, assisted living
facility, independent living facility, continuing care retirement community,
mental health facility, life science facility, medical office building, hospital
or other property typically owned by healthcare real estate investment trusts
and any ancillary businesses that are incidental to the foregoing.

“Healthcare Laws” has the meaning given to such term in Section 5.19(a) hereof.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Debt;

(b) all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

(c) net obligations under any Swap Contract;

(d) Support Obligations in respect of Indebtedness of another Person; and

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal

 

21



--------------------------------------------------------------------------------

liability for such obligations, but only to the extent there is recourse to such
Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning provided in Section 10.04.

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means all assets consisting of goodwill, patents, trade
names, trademarks, copyrights, franchises, experimental expense, organization
expense, unamortized debt discount and expense, deferred assets (other than
prepaid insurance and prepaid taxes), the excess of cost of shares acquired over
book value of related assets and such other assets as are properly classified as
“intangible assets” in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swing
Line Loans), the last Business Day of each March, June, September and
December and the Maturity Date and, in the case of any Swing Line Loan, any
other dates reasonably determined by the Swing Line Lender, and (b) as to any
Eurodollar Loan (other than Swing Line Loans), the last Business Day of each
Interest Period for such Loan and the Maturity Date, the date of repayment of
principal of such Loan, and where the applicable Interest Period exceeds three
months, the date every three months after the beginning of such Interest Period.
If an Interest Payment Date falls on a date that is not a Business Day, such
Interest Payment Date shall be deemed to be the immediately succeeding Business
Day.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the applicable Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

 

22



--------------------------------------------------------------------------------

 

“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance (other than
deposits with financial institutions available for withdrawal or demand, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution to,
guaranty or assumption of debt of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrowers.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit.

“Joinder Agreements” means any Borrower Joinder Agreement or Lender Joinder
Agreement.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans in accordance with Section 2.03(c).

 

23



--------------------------------------------------------------------------------

 

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Revolving
Commitment Percentage thereof.

“L/C Committed Amount” has the meaning provided in Section 2.01(b).

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, in each case together with its successors in such capacity.

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the L/C Issuer and the Swing Line
Lender) and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.

“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section 2.01(d).

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means each standby (non-commercial) letter of credit issued
hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).

“Letter of Credit Fee” shall have the meaning given such term in
Section 2.09(c).

 

24



--------------------------------------------------------------------------------

 

“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” means any Revolving Loan or Swing Line Loan, and the Base Rate Loans and
Eurodollar Loans comprising such Loans.

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swing Line
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Loans, which, if in writing, shall be substantially
in the form of Exhibit A.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of
(i) any Borrower, (ii) the REIT Guarantor or (iii) the other Credit Parties,
taken as a whole, (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Credit Document, or of the ability
of (i) any Borrower, (ii) the REIT Guarantor or (iii) the other Credit Parties,
takes as a whole, to perform its obligations under any Credit Document to which
it is a party, or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Borrower or any other Credit Party
of any Credit Document to which it is a party.

“Maturity Date” means the later of (a) November 3, 2013 and (b) if maturity is
extended pursuant to Section 2.18, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day;
provided, further, however, to the extent that the Separation and the REIT
Conversion Merger do not occur prior to January 5, 2011, the Maturity Date shall
occur as of such date.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. §§ 1396 et seq. and related regulations.

“Medical Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes, without
limitation, physician services, nurse and therapist services, dental services,
hospital services, skilled nursing facility services, comprehensive outpatient
rehabilitation services, home health care services, residential and out-patient
behavioral healthcare services, and medicine or health care equipment provided
to a Person for a necessary or specifically requested valid and proper medical
or health purpose.

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 §§ et seq. and related regulations.

 

25



--------------------------------------------------------------------------------

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgageability Amount” means, with respect to any Borrowing Base Asset and as
of any date of determination, the maximum principal amount of a hypothetical
mortgage loan that would be available to be borrowed against such Borrowing Base
Asset assuming (a) an annual interest rate equal to the greater of (i) 7.50% and
(ii) the then-applicable Treasury Rate plus 3.00%, (b) a 25-year amortization
schedule and (c) a debt service coverage ratio on such loan of 1.50 to 1.00
(based on the most-recently calculated Mortgageability Cash Flow of such
Borrowing Base Asset); provided, however, that at all times prior to the
delivery of the Borrowing Base Certificate delivered in accordance with
Section 6.02(c), with respect to the fiscal quarter ending December 31, 2010,
the Mortgageability Amount shall be the amount indicated for such fiscal quarter
on Schedule 1.1A.

“Mortgageability Cash Flow” means, with respect to any Borrowing Base Asset and
for the most recently ended four (4) fiscal quarter period for which financial
information has been delivered to the Administrative Agent pursuant to the terms
of this Credit Agreement, an amount equal to the most-recently calculated Net
Revenues received by the applicable Borrower with respect to such Borrowing Base
Asset in connection with a lease entered into between the applicable Borrower
and a Person which is not an Affiliate of any Consolidated Party; provided,
however, that Mortgageability Cash Flow for the four (4) fiscal quarter period
ending as of (a) December 31, 2010 shall be based on Mortgageability Cash Flow
for the period from the Separation Date to the end of such fiscal quarter
annualized, (b) March 31, 2011 shall be based on Mortgageability Cash Flow for
the one fiscal-quarter period then ended multiplied by 4, (c) June 30, 2011
shall be based on Mortgageability Cash Flow for the two fiscal-quarter period
then ended multiplied by 2 and (d) September 30, 2011 shall be based on
Mortgageability Cash Flow for the three fiscal-quarter period then ended
multiplied by 1 1/3. For purposes of computing Mortgageability Cash Flow for any
applicable test period, any lease adjustments and/or modifications (including
new leases with respect to new Borrowing Base Assets) shall be given pro forma
effect as if such transaction had taken place as of the first day of such
applicable test period

“Mortgage Instrument” means, for any Real Property Asset, a first lien priority
fee or leasehold mortgage, deed of trust or deed to secure debt in favor of the
Administrative Agent (for the benefit of the Lenders) with respect to such Real
Property Asset. Each Mortgage Instrument shall be in form and substance
satisfactory to the Administrative Agent and suitable for recording in the
applicable jurisdiction.

“Mortgage Policies” shall have the meaning assigned to such term in the
definition of “Borrowing Base Asset Deliverables” contained in this
Section 1.01.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the REIT Guarantor or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

26



--------------------------------------------------------------------------------

 

“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement;
and provided further, however, that any provision under the Sabra Senior Note
Indenture and/or any other document relating to the Sabra Senior Notes that may
be included within this definition of “Negative Pledge” shall not constitute a
“Negative Pledge” for purposes of the Credit Agreement.

“Net Revenues” shall mean, with respect to any Real Property Asset for the most
recently ended four (4) fiscal quarter period for which financial information
has been delivered to the Administrative Agent pursuant to the terms of this
Credit Agreement, the sum of (a) rental payments received in cash by the
applicable Borrower (whether in the nature of base rent, minimum rent,
percentage rent, additional rent or otherwise, but exclusive of security
deposits, earnest money deposits, advance rentals (which will be deemed Net
Revenues in the month in which such rent is due), reserves for capital
expenditures, charges, expenses or items required to be paid or reimbursed by
the tenant thereunder (unless the Borrower becomes entitled to retain the same)
and proceeds from a sale or other disposition) pursuant to the Facility Leases
applicable to such Real Property Asset, minus (b) if applicable, expenses of the
applicable Borrower related to such Real Property Asset (not including expenses
paid or payable by the Tenants) minus (c) rental payments made by the applicable
Borrower with respect to any Eligible Ground Lease (unless paid by a Tenant). It
is understood that (i) adjustments will be permitted to allow a Borrower to
accommodate temporary changes in the timing of payments and (ii) Net Revenues
shall also include proceeds of business interruption or rent insurance.

“Notes” means the Revolving Notes; and “Note” means any one of them.

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (b) all
obligations under any Swap Contract of any Credit Party to which a Lender or any
Affiliate of a Lender is a party.

“Occupancy Rate” means, with respect to any Real Property Asset, the percentage
of (a) total patient days relating to such Real Property Asset for any reporting
period divided by (b) the product of (i) total number of in-service beds at such
Real Property Asset and (ii) the total days in such reporting period; provided,
however, with respect to Real Property Assets which property type is medical
office buildings or other office spaces, “Occupancy Rate” means, the (a) total

 

27



--------------------------------------------------------------------------------

number of rented square footage at such Real Property Asset for any reporting
period divided by (b) the total rentable square footage relating to such Real
Property Asset for any reporting period.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

“Outstanding Amount” means (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swing Line Loans, as the case may be, occurring on such date and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Parent Borrower” has the meaning specified in the introductory paragraph
hereto.

“Participant” has the meaning provided in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the REIT
Guarantor or any ERISA Affiliate or to which the REIT Guarantor or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA), in each case, which
are not yet delinquent (other than those which are being contested in good faith
and for which adequate reserves have been

 

28



--------------------------------------------------------------------------------

established in accordance with GAAP); (b) Liens evidencing the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals, in each case, incurred in the ordinary course of
business and which are not at the time required to be paid or discharged (other
than those which are being contested in good faith and for which a bond or other
assurance has been posted as required by applicable Law); provided, that with
respect to any Borrowing Base Asset, no exception is taken therefor in the
related Mortgage Policy or such Mortgage Policy otherwise affirmatively insures
over such Liens in form and substance reasonably satisfactory to the
Administrative Agent; (c) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workmen’s compensation, unemployment insurance or similar
applicable Laws; (d) zoning restrictions, easements, rights-of-way, covenants,
reservations and other rights, restrictions or encumbrances on the use of Real
Property Assets, which do not materially detract from the value of such property
or materially impair the use thereof for the business of such Person; (e) Liens
in existence as of the Closing Date as set forth on Schedule 7.01; (f) Liens, if
any, in favor of the Administrative Agent for the benefit of the Lenders;
(g) Liens, if any, in favor of the L/C Issuer and/or Swing Line Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender or an
Impacted Lender to fund risk participations hereunder; (h) Liens arising
pursuant to Facility Leases; (i) any interest of title of a lessor under, and
Liens arising from UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, leases
permitted by this Agreement; and (j) liens arising pursuant to leases or
subleases of immaterial portions of any Real Property Asset owned by any of the
Borrowers granted to others not interfering in any material respect with such
Real Property Asset or the business of the applicable Borrower.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the REIT Guarantor or, with respect to any
such plan that is subject to Section 412 of the Internal Revenue Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” has the meaning specified in Section 1(b) of each of the
Security Agreements.

“Pro Forma Financial Statements” means the unaudited balance sheet of the REIT
Guarantor at June 30, 2010, giving effect to the Separation and REIT Conversion
Merger as if the REIT Conversion Merger occurred on June 30, 2010 and the
unaudited income statement reflecting the supplemental pro forma financial
information of the REIT Guarantor for the year ended December 31, 2009 and six
months ended June 30, 2010 as if the Separation and REIT Conversion had occurred
at January 1, 2009.

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.

 

29



--------------------------------------------------------------------------------

 

“Real Property Asset” means, a parcel of real or leasehold property, together
with all improvements (if any) thereon (including all tangible personal property
owned by the person owning such real or leasehold property) owned in fee simple
or leased pursuant to an Eligible Ground Lease by any Person; “Real Property
Assets” means a collective reference to each Real Property Asset.

“Register” has the meaning provided in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Internal Revenue Code.

“REIT Conversion Merger” has the meaning specified in the introductory paragraph
hereto.

“REIT Guarantor” has the meaning specified in the introductory paragraph hereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Extension of Credit” means (a) with respect to a Borrowing of Loans
(including Swing Line Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.

“Required Lenders” means, as of any date of determination, two or more Lenders
(except to the extent only one Lender exists as of such date) having more than
50% of the Aggregate Commitments or, if the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Article VIII, Lenders holding in the aggregate more
than 50% of the Revolving Obligations (including, in each case, the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans); provided that the Revolving Commitment of,
and the portion of the Revolving Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, chief investment officer and the controller of any Credit Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

 

30



--------------------------------------------------------------------------------

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to share in the Revolving Obligations
hereunder up to such Lender’s Revolving Commitment Percentage thereof.

“Revolving Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Revolving Committed Amount and the denominator of which
is the Aggregate Committed Amount. The initial Revolving Commitment Percentages
are set forth on Schedule 2.01.

“Revolving Committed Amount” means, with respect to each Lender, the amount of
such Lender’s Revolving Commitment. The initial Revolving Committed Amounts are
set forth on Schedule 2.01.

“Revolving Loan” has the meaning provided in Section 2.01.

“Revolving Note” means the promissory notes in the form of Exhibit B, if any,
given to each Lender to evidence the Revolving Loans and Swing Line Loans of
such Lender, as amended, restated, modified, supplemented, extended, renewed or
replaced.

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swing Line Loans.

“S-4 Registration Statement” shall mean the registration statement of the REIT
Guarantor on Form S-4 (No. 333-167040) filed with the SEC, as amended from time
to time with (in the case of material amendments) the consent of the
Administrative Agent, which was declared effective on September 28, 2010.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sabra Senior Notes” shall have the meaning set forth in the introductory
paragraph hereto.

“Sabra Senior Note Indenture” means the Indenture, dated as of October 27, 2010,
by and among the Parent Borrower, Sabra Capital Corporation and the senior
noteholders, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.

“Sale and Leaseback Transaction” means, with respect to any Credit Party or any
Subsidiary thereof, any arrangement, directly or indirectly, with any person
whereby such Credit Party or Subsidiary thereof shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred.

 

31



--------------------------------------------------------------------------------

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment (the “Securitization Receivables”) to a special
purpose subsidiary or affiliate (a “Securitization Subsidiary”) or any other
Person.

“Security Agreements” means (a) the security and pledge agreement dated as of
the date hereof in the form of Exhibit G and (b) the Parent Borrower pledge
agreement dated as of the date hereof in the form of Exhibit H, in each case as
amended, supplemented, restated or otherwise modified from time to time.

“Separation” shall have the meaning set forth in the introductory paragraph
hereto.

“Separation Date” shall mean the date on which the Separation occurs.

“Separation Documents” shall mean the S-4 Registration Statement and (ii) the
Distribution Agreement to be entered into by and among Sun, the REIT Guarantor
and SHG Services, Inc.

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

32



--------------------------------------------------------------------------------

 

“SNDA” means, with respect to any Facility Lease for the Borrowing Base Asset, a
subordination, non disturbance and attornment agreement by and among
Administrative Agent, on behalf of the Lenders and the Tenants who are a party
to the Facility Lease, in form and substance reasonably acceptable to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the REIT Guarantor.

“Subsidiary Guarantor” means each Subsidiary of the REIT Guarantor other than
(a) the Borrowers, (b) the Unrestricted Subsidiaries, (c) any Subsidiary which,
as of the Closing Date, is prohibited by the terms of secured project financing
documents from being a Guarantor hereunder, (d) any Subsidiary that is not
required by the provisions of this Agreement (including Section 11.08) to be a
Guarantor hereunder and (e) any Subsidiary that is released from being a
Guarantor hereunder by the provisions of this Agreement (including
Section 11.08).

“Subsidiary Guarantor Joinder Agreement” means a joinder agreement in the form
of Exhibit E-2 to be executed by each new Subsidiary of the REIT Guarantor that
is required to become a Subsidiary Guarantor in accordance with Section 6.14(b)
hereof.

“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

33



--------------------------------------------------------------------------------

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

“Swing Line Commitment” means, with respect to the Swing Line Lender, the
commitment of the Swing Line Lender to make Swing Line Loans, and with respect
to each Lender, the commitment of such Lender to purchase participation
interests in Swing Line Loans.

“Swing Line Committed Amount” has the meaning provided in Section 2.01(c).

“Swing Line Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

“Swing Line Loan” has the meaning provided in Section 2.01(c).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

34



--------------------------------------------------------------------------------

 

“Tenant” means any Person who is a lessee with respect to any lease held by a
Borrower as lessor or as an assignee of the lessor thereunder.

“Transactions” means a collective reference to (i) the entering into of this
Credit Agreement and the other Credit Documents by the Borrowers and the
Guarantors, (ii) the consummation of (a) the Separation and (b) the REIT
Conversion Merger and (iii) the entering into of the Sabra Senior Note Indenture
and the issuance of the Sabra Senior Notes.

“Threshold Amount” means (a) with respect to the Borrowers (other than the
Parent Borrower), $500,000 and (b) with respect to each of the Parent Borrower
and the REIT Guarantor, $20,000,000.

“Treasury Rate” means, as of any date of determination, the yield reported, as
of 10:00 a.m. (New York City time) on such date (or to the extent such date is
not a Business Day, the Business Day immediately preceding such date) on the
display designated as page “PX-1” of the Bloomberg Financial Markets Services
Screen (or such other display as may replace page “PX-1” of the Bloomberg
Financial Markets Services Screen) for actively traded U.S. Treasury securities
having a ten (10) year maturity as of such date, or (b) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of such day in Federal
Reserve Statistical Release H.15(519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity equal to
ten (10) years.

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Loan.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.

“United States” or “U.S.” means the United States of America.

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means the “Unrestricted Subsidiaries” as such term
is defined from time to time in the Sabra Senior Note Indenture; provided, that
to the extent the Sabra Senior Note Indenture is, for any reason, terminated,
the term “Unrestricted Subsidiaries” shall, for the remainder of the term of
this Agreement, have the meaning assigned to such term in the Sabra Senior Note
Indenture immediately prior to the termination thereof.

“Unused Fee” shall have the meaning given such term in Section 2.09(a).

 

35



--------------------------------------------------------------------------------

 

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

1.02 Interpretive Provisions.

With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(ii) Unless otherwise provided or required by context, Article, Section,
Exhibit and Schedule references are to the Credit Document in which such
reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(d) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time.

(b) The Parent Borrower will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a). If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or

 

36



--------------------------------------------------------------------------------

requirement set forth in any Credit Document, and either the Parent Borrower or
the Required Lenders shall object in writing to determining compliance based on
such change, then such computations shall continue to be made on a basis
consistent with the most recent financial statements delivered pursuant to
Section 6.01(a) or (b) as to which no such objection has been made.

(c) The parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 6.11 shall be made on a pro forma basis with
respect to any Disposition or acquisition occurring during the applicable
period, retroactive to the beginning of such applicable period.

1.04 Rounding.

Any financial ratios required to be maintained by the Credit Parties pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.05 References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06 Times of Day.

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

37



--------------------------------------------------------------------------------

 

ARTICLE II

COMMITMENTS AND EXTENSION OF CREDITS

2.01 Commitments.

Subject to the terms and conditions set forth herein:

(a) Revolving Loans. During the Commitment Period, each Lender severally agrees
to make revolving credit loans (the “Revolving Loans”) to the Parent Borrower on
any Business Day; provided that after giving effect to any such Revolving Loan,
(i) with regard to the Lenders collectively, the aggregate outstanding principal
amount of Revolving Obligations shall not exceed the lesser of (x) ONE HUNDRED
MILLION DOLLARS ($100,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Committed Amount”) and
(y) the Borrowing Base Amount for such date and (ii) with regard to each Lender
individually, such Lender’s Revolving Commitment Percentage of Revolving
Obligations shall not exceed its respective Revolving Committed Amount.
Revolving Loans may consist of Base Rate Loans, Eurodollar Loans, or a
combination thereof, as provided herein, and may be repaid and reborrowed in
accordance with the provisions hereof.

(b) Letters of Credit. During the Commitment Period, (i) subject to the terms
and conditions set forth herein, (A) the L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.01(b) and Section 2.03
(A) to issue Letters of Credit for the account of a Borrower on any Business
Day, (B) to amend or renew Letters of Credit previously issued hereunder, and
(C) to honor drafts under Letters of Credit; and (ii) the Lenders severally
agree to purchase from the L/C Issuer a participation interest in the Letters of
Credit issued hereunder in an amount equal to such Lender’s Revolving Commitment
Percentage thereof; provided that (A) the aggregate principal amount of L/C
Obligations shall not exceed the greater of (x) FIFTEEN MILLION DOLLARS
($15,000,000) and (y) an amount equal to FIFTEEN PERCENT (15%) of the Aggregate
Committed Amount, the “L/C Committed Amount”), (B) with regard to the Lenders
collectively, the aggregate principal amount of Revolving Obligations shall not
exceed the lesser of (x) the Aggregate Committed Amount and (y) the Borrowing
Base Amount for such date, and (C) with regard to each Lender individually, such
Lender’s Revolving Commitment Percentage of Revolving Obligations shall not
exceed its respective Revolving Committed Amount. Subject to the terms and
conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrowers may obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.

(c) Swing Line Loans. During the Commitment Period, subject to the terms and
conditions set forth herein, the Swing Line Lender may, in its discretion and in
reliance upon the agreements of the other Lenders set forth in this
Section 2.01(c) and Section 2.04, make revolving credit loans (the “Swing Line
Loans”) to the Parent Borrower on any Business Day; provided, that the aggregate
principal amount of the Swing Line Loans shall not exceed (i) the greater of
(x) FIFTEEN MILLION DOLLARS ($15,000,000) and (y) an amount equal to FIFTEEN
PERCENT (15%) of the Aggregate Committed Amount (as such amount may be adjusted
in accordance with the provisions hereof, the “Swing Line Committed Amount”),
(ii)

 

38



--------------------------------------------------------------------------------

with respect to the Lenders collectively, the aggregate principal amount of
Revolving Obligations shall not exceed the lesser of (x) the Aggregate Committed
Amount and (y) the Borrowing Base Amount on such date, and (iii) the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Swing Line Loans shall be comprised solely of Base Rate Loans,
and may be repaid and reborrowed in accordance with the provisions hereof.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a participation interest in such Swing Line Loan in an amount
equal to the product of such Lender’s Revolving Commitment Percentage thereof.
No Swing Line Loan shall remain outstanding for longer than five (5) Business
Days.

(d) Increase in Revolving Commitments. Subject to the terms and conditions set
forth herein, the Parent Borrower may, at any time prior to the then applicable
Maturity Date, upon written notice to the Administrative Agent, cause an
increase in the Aggregate Committed Amount by up to ONE HUNDRED MILLION DOLLARS
($100,000,000) (to an aggregate amount not more than TWO HUNDRED MILLION DOLLARS
($200,000,000)); provided that such increase shall be conditioned and effective
upon the satisfaction of the following conditions:

(i) the Borrowers shall obtain (whether through the Arranger or otherwise)
commitments for the amount of the increase from existing Lenders or other
commercial banks or financial institutions reasonably acceptable to the
Administrative Agent, which other commercial banks and financial institutions
shall join in this Credit Agreement as Lenders by a Lender Joinder Agreement
substantially in the form of Exhibit F attached hereto or other arrangement
reasonably acceptable to the Administrative Agent (it being understood that in
no case shall any Lender be required to increase its Revolving Commitment
without its written consent);

(ii) any such increase shall be in a minimum aggregate principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount, if less);

(iii) if any Revolving Loans are outstanding at the time of any such increase,
the Borrowers shall make such payments and adjustments on the Revolving Loans
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment percentages and commitment
amounts;

(iv) the Borrowers shall pay to the Administrative Agent and the Arranger all
fees required under any fee letter due in connection with the syndication of the
increase in the Revolving Committed Amount;

(v) the Borrowers shall have executed any new or amended and restated Notes (to
the extent requested by the Lenders) to reflect the revised commitment amounts;
and

 

39



--------------------------------------------------------------------------------

 

(vi) the conditions to the making of a Revolving Loan set forth in
Sections 4.03(b) and (c) shall be satisfied.

In connection with any such increase in the Revolving Commitments, Schedule 2.01
shall be revised to reflect the modified commitments and commitment percentages
of the Lenders, and the Borrowers shall provide supporting corporate
resolutions, legal opinions, promissory notes and other items as may be
reasonably requested by the Administrative Agent and the Lenders in connection
therewith. The Parent Borrower shall not be permitted to cause more than four
(4) increases in the Aggregate Committed Amount following the Closing Date.

2.02 Borrowings, Conversions and Continuations.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Loans shall be made upon the Parent Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) with respect to Eurodollar Loans, three (3) Business Days prior
to the requested date of any Borrowings, conversion or continuation, or
(ii) with respect to Base Rate Loans, on the requested date of, any Borrowing,
conversion or continuation. Each telephonic notice pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing, conversion or
continuation shall be in a principal amount of (i) with respect to Eurodollar
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof or (ii) with
respect to Base Rate Loans, $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the applicable request is with respect to Revolving Loans,
(ii) whether such request is for a Borrowing, conversion, or continuation,
(iii) the requested date of such Borrowing, conversion or continuation (which
shall be a Business Day), (iv) the principal amount of Loans to be borrowed,
converted or continued, (v) the Type of Loans to be borrowed, converted or
continued, and (vi) if applicable, the duration of the Interest Period with
respect thereto. If the Parent Borrower fails to specify a Type of Loan in a
Loan Notice or if the Parent Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Loans. If the Parent Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Loans in any Loan
Notice, but fails to specify an Interest Period, the Interest Period will be
deemed to be one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Revolving Commitment Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Parent Borrower, the Administrative Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in the preceding subsection. In the case of a Borrowing, each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 2:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable

 

40



--------------------------------------------------------------------------------

conditions set forth in Section 4.03 (and, if such Borrowing is the initial
Extension of Credit, Section 4.01), the Administrative Agent shall make all
funds so received available to the party referenced in the applicable Loan
Notice in like funds as received by the Administrative Agent either by
(i) crediting the account of the applicable party on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Parent Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Borrowing is
given by the Parent Borrower, there are Swing Line Loans or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the party identified in the applicable
Loan Notice as provided above.

(c) Except as otherwise provided herein, without the consent of the Required
Lenders, a Eurodollar Loan may be continued or converted only on the last day of
an Interest Period for such Eurodollar Loan. During the existence of a Default
or Event of Default, (i) no Loan may be requested as, converted to or continued
as a Eurodollar Loan if the Required Lenders shall have prohibited the same in
writing to the Administrative Agent and (ii) at the request of the Required
Lenders, any outstanding Eurodollar Loan shall be converted immediately to a
Base Rate Loan.

(d) The Administrative Agent shall promptly notify the Parent Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Parent Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect with respect to Loans.

2.03 Additional Provisions with respect to Letters of Credit.

(a) Obligation to Issue or Amend.

(i) The L/C Issuer shall not issue any Letter of Credit if:

 

  (A) the expiry date of such requested Letter of Credit would occur more than
twelve (12) months after the date of issuance or last renewal, unless the
Required Lenders have approved such expiry date; or

 

  (B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

41



--------------------------------------------------------------------------------

 

(ii) The L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

 

  (A) the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer;

 

  (B) such Letter of Credit is in an initial amount less than $50,000, is to be
denominated in a currency other than Dollars or is not a standby
(non-commercial) letter of credit;

 

  (C) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

  (D) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion), with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

  (E) the Revolving Commitments have been terminated pursuant to Article VIII.

(iii) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if:

 

  (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof; or

 

42



--------------------------------------------------------------------------------

 

  (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(iv) The L/C Issuer shall not amend any Letter of Credit if the Revolving
Commitments have been terminated pursuant to Article VIII.

(b) Procedures for Issuance and Amendment.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Parent Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Parent
Borrower or the REIT Guarantor. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least two (2) Business Days (or such later date and time as the
L/C Issuer may agree in a particular instance in its sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) such other matters as the L/C Issuer may reasonably
require and (H) the purpose and nature of the requested Letter of Credit. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Parent Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the applicable Person or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Revolving Commitment Percentage of such Letter of Credit.

 

43



--------------------------------------------------------------------------------

 

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Parent Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Parent Borrower and the Administrative Agent thereof. To the extent such notice
is provided (A) prior to 12:00 noon on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Parent Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing on the Honor Date and (B) following 12:00
noon on the Honor Date, the Parent Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing on the by not later than 11:00 a.m. on the Business Day immediately
following the Honor Date. If the Parent Borrower fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Commitment Percentage
thereof. In such event, the Parent Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, the
amount of the unutilized portion of the Aggregate Commitments or the conditions
set forth in Section 4.03. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Parent Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Parent Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in

 

44



--------------------------------------------------------------------------------

such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance with the conditions set forth in Section 4.03, or (D) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrowers to reimburse the L/C Issuer for the amount of
any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Parent
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Revolving Commitment Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the

 

45



--------------------------------------------------------------------------------

circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Revolving Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.

(e) Obligations Absolute. The obligations of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, any other Credit Document or any other agreement or instrument
relating thereto;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrowers may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Credit Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers.

The Parent Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Parent Borrower’s instructions or other irregularity, the
Parent Borrower will immediately

 

46



--------------------------------------------------------------------------------

notify the L/C Issuer. The Borrowers shall be conclusively deemed to have waived
any such claim against the L/C Issuer and its correspondents unless such notice
is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude a Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of the L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrowers
which the Borrowers prove were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent or the
Required Lenders, (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any Letter of
Credit may for any reason remain outstanding and partially or wholly undrawn,
the Parent Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be). For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Each

 

47



--------------------------------------------------------------------------------

Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent.

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Parent Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as set
forth in Section 2.09.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

2.04 Additional Provisions with respect to Swing Line Loans.

(a) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone; provided, however, that
the Swing Line Lender shall not be under any obligation to make a Swing Line
Loan if any Lender is at such time a Defaulting Lender, unless such Lender or
Parent Borrower shall have made arrangements satisfactory to the Swing Line
Lender to eliminate the Swing Line Lender’s risk with respect to such Lender.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Parent Borrower or the REIT
Guarantor. Promptly after receipt by the Swing Line Lender of any telephonic
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in this Article II, or (B) that one or more of the
applicable conditions specified in Section 4.03 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Loan Notice, make
the amount of its Swing Line Loan available to the Parent Borrower by crediting
the account of the Parent Borrower on the books of the Swing Line Lender in
immediately available funds.

(b) Refinancing.

 

48



--------------------------------------------------------------------------------

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Lender’s
Revolving Commitment Percentage of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, the unutilized portion of the Aggregate
Commitments or the conditions set forth in Section 4.03. The Swing Line Lender
shall furnish the Parent Borrower with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Revolving Commitment Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 2:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(b)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrowers in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(b)(i), the request
for Revolving Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(b)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(b) by the time
specified in Section 2.04(b)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(b) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Event of Default, (C) non-compliance with the conditions set forth in
Section 4.03, or (D) any other

 

49



--------------------------------------------------------------------------------

occurrence, event or condition, whether or not similar to any of the foregoing.
No such purchase or funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.

(c) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Revolving Commitment Percentage of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.

(d) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers (by delivery of an invoice or other
notice to the Parent Borrower) for interest on the Swing Line Loans. Until each
Lender funds its Revolving Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Revolving Commitment Percentage of any
Swing Line Loan, interest in respect thereof shall be solely for the account of
the Swing Line Lender.

(e) Payments Directly to Swing Line Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05 Repayment of Loans.

(a) Revolving Loans. The Borrowers shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Revolving Loans outstanding on such date.

(b) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earliest to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date.

 

50



--------------------------------------------------------------------------------

 

2.06 Prepayments.

(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05); provided that (i) notice thereof must
be received by 11:00 a.m. by the Administrative Agent (A) at least three (3)
Business Days prior to the date of prepayment of Eurodollar Loans, and (B) on
the Business Day prior to the date of prepayment of Base Rate Loans, and
(ii) any such prepayment shall be in a minimum principal amount of $1,000,000
and integral multiples of $1,000,000 in excess thereof, in the case of
Eurodollar Loans, and a minimum principal amount of $500,000 and integral
multiples of $100,000 in excess thereof, in the case of Base Rate Loans, or, in
each case, the entire principal amount thereof, if less. Each such notice of
voluntary repayment hereunder shall specify the date and amount of prepayment
and the Loans and Types of Loans which are to be prepaid. The Administrative
Agent will give prompt notice to the applicable Lenders of any prepayment on the
Loans and the Lender’s interest therein. Prepayments of Eurodollar Loans
hereunder shall be accompanied by accrued interest thereon and breakage amounts,
if any, under Section 3.05.

(b) Mandatory Prepayments. If at any time (A) the aggregate principal amount of
Revolving Obligations shall exceed the lesser of (x) the Aggregate Committed
Amount and (y) the Borrowing Base Amount for such date, (B) the aggregate
principal amount of L/C Obligations shall exceed the L/C Committed Amount,
(C) the aggregate principal amount of Swing Line Loans shall exceed the Swing
Line Committed Amount, immediate prepayment will be made on the Revolving Loans
and/or to provide Cash Collateral to the L/C Obligations in an amount equal to
such excess; provided, however, that the Borrowers shall not be required to
provide Cash Collateral with respect to the L/C Obligations pursuant to this
Section 2.06(b) unless after the prepayment in full of the Loans the aggregate
Outstanding Amount of all Loans and all L/C Obligations exceed the Aggregate
Commitments then in effect.

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurodollar Loans in direct order of Interest Period
maturities. In addition:

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Borrowers. Voluntary prepayments on the Revolving Obligations will be
paid by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.

(ii) Mandatory Prepayments. Mandatory prepayments on the Revolving Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein; provided that mandatory prepayments in
respect of the Revolving Commitments under subsection (b) above shall be applied
to the respective Revolving Obligations as appropriate.

2.07 Termination or Reduction of Commitments.

The Commitments hereunder may be permanently reduced in whole or in part by
notice from the Parent Borrower to the Administrative Agent; provided that
(i) any such notice thereof

 

51



--------------------------------------------------------------------------------

must be received by 11:00 a.m. at least five (5) Business Days prior to the date
of reduction or termination and any such prepayment, if any, shall be in a
minimum principal amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof; and (ii) the Commitments may not be reduced to an amount less
than the Revolving Obligations then outstanding. The Administrative Agent will
give prompt notice to the Lenders of any such reduction in Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Revolving Commitment Percentage thereof. All
commitment or other fees accrued until the effective date of any termination of
the Aggregate Commitments shall be paid on the effective date of such
termination.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
(other than Swing Line Loans) shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Percentage;
(ii) each Loan that is a Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Percentage; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Percentage.

(b) If any amount payable by the Borrowers under any Credit Document is not paid
when due (after taking into account any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Unused Fee. From and after the Closing Date, the Borrowers agree to pay the
Administrative Agent for the ratable benefit of the Lenders an unused fee (the
“Unused Fee”) for each calendar quarter (or portion thereof) in an amount equal
to the sum of the Daily Unused Fees incurred during such period. The Unused Fee
shall accrue at all times during the Commitment Period, including periods during
which the conditions to Extensions of Credit in Section 4.03 may not be met, and
shall be payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur

 

52



--------------------------------------------------------------------------------

after the Closing Date and on the Termination Date (and, if applicable,
thereafter on demand); provided, that (i) no Unused Fee shall accrue on the
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (ii) any Unused Fee accrued with respect to the Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. For purposes of
clarification, Swing Line Loans shall not be considered outstanding for purposes
of determining the unused portion of the Aggregate Commitments. The
Administrative Agent shall distribute the Unused Fee to the Lenders pro rata in
accordance with the respective Revolving Commitments of the Lenders.

(b) Upfront and Other Fees. The Borrowers agree to pay to the Administrative
Agent for the benefit of the Lenders the upfront and other fees provided in the
Administrative Agent’s Fee Letter.

(c) Letter of Credit Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each standby
Letter of Credit equal to the Applicable Percentage times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate. Notwithstanding the foregoing,
(1) no Letter of Credit Fees shall accrue in favor of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender and (2) any Letter of Credit
Fees accrued in favor of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrowers so long as such Lender shall be a Defaulting Lender

(d) Administrative Agent’s Fees. The Borrowers agree to pay the Administrative
Agent such fees as provided in the Administrative Agent’s Fee Letter or as may
be otherwise agreed by the Administrative Agent and the Borrowers from time to
time.

(e) Other Fees.

(i) The Borrowers shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Administrative Agent’s Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

53



--------------------------------------------------------------------------------

 

2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Payments Generally.

(a) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Revolving Commitment Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the immediately succeeding Business Day
and any applicable interest or fee shall continue to accrue.

(b) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrowers shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(c) Unless the Borrowers or any Lender has notified the Administrative Agent,
prior to the time any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i) if the Borrowers fail to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the Federal Funds Rate from time to time in effect; and

 

54



--------------------------------------------------------------------------------

 

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Section 4.03 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.

(e) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) If at any time insufficient funds are received by or are available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward costs and expenses (including Attorney Costs and amounts payable under
Article III) incurred by the Administrative Agent and each Lender, (ii) second,
toward repayment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (iii) third, toward repayment of principal and L/C
Borrowings then due

 

55



--------------------------------------------------------------------------------

hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties.

2.12 Sharing of Payments.

If any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by the Swing Line Lender to outstanding Swing Line Loans and
excluding any amounts received by the L/C Issuer and/or Swing Line Lender to
secure the obligations of a Defaulting Lender to fund risk participations
hereunder), any payment (whether voluntary, involuntary, through the exercise of
any right of set-off, or otherwise, but excluding any payments made to a Lender
in error by the Administrative Agent (which such payments shall be returned by
the Lender to the Administrative Agent immediately upon such Lender’s obtaining
knowledge that such payment was made in error)) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that (i) if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (A) the amount of such
paying Lender’s required repayment to (B) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon and (ii) the provisions of this Section shall not be construed
to apply to any payment obtained by the L/C Issuer or the Swing Line Lender to
secure the obligations of Defaulting Lenders to fund such risk participations.
The Borrowers agree that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of set-off, but subject to Section 10.08) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this
Section shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Credit
Agreement with respect to the portion of the Revolving Obligations purchased to
the same extent as though the purchasing Lender were the original owner of the
Revolving Obligations purchased.

2.13 Evidence of Debt.

(a) The Extension of Credits made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary

 

56



--------------------------------------------------------------------------------

course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be conclusive absent manifest error of the amount of
the Extension of Credits made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. The Borrowers shall execute and deliver to the
Administrative Agent a Note for each Lender requesting a Note, which Note shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.14 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.14
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstances
whatsoever.

 

57



--------------------------------------------------------------------------------

 

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Credit Agreement), or of any
demand for any payment under this Credit Agreement (except to the extent demand
is expressly required to be given pursuant to the terms of this Agreement),
notice of any action at any time taken or omitted by the Lender under or in
respect of any of the Obligations hereunder except as expressly provided herein,
any requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Credit Agreement except as
expressly provided herein. Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Lenders in respect of
any of the Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Lender, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder which might, but for the provisions of this
Section 2.14, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 2.14, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the obligations of such Borrower
under this Section 2.14 shall not be discharged except by performance and then
only to the extent of such performance. The obligations of each Borrower under
this Section 2.14 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Borrower or any Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

(f) The provisions of this Section 2.14 are made for the benefit of the
Administrative Agent, L/C issuer, Swing Line Lender, the Lenders and their
respective successors and assigns, and may be enforced by any such Person from
time to time against any of the Borrowers as often as occasion therefor may
arise and without requirement on the part of any Lender first to marshal any of
its claims or to exercise any of its rights against any of the other Borrowers
or to exhaust any remedies available to it against any of the other Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy. The provisions of this Section 2.14
shall remain in effect until all the Obligations hereunder shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 2.14 will forthwith be reinstated and in effect as though such payment
had not been made.

 

58



--------------------------------------------------------------------------------

 

(f) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, the obligations of each Borrower hereunder shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.

2.15 Appointment of Parent Borrower as Legal Representative for Credit Parties.

Each of the Credit Parties hereby appoints the Parent Borrower to act as its
exclusive legal representative for all purposes under this Credit Agreement and
the other Credit Documents (including, without limitation, with respect to all
matters related to Borrowings and the repayment of Loans and Letters of Credit
as described in Article II and Article III hereof). Each of the Credit Parties
acknowledges and agrees that (a) the Parent Borrower may execute such documents
on behalf of all the Credit Parties as the Parent Borrower deems appropriate in
its reasonable discretion and each Credit Party shall be bound by and obligated
by all of the terms of any such document executed by the Parent Borrower on its
behalf, (b) any notice or other communication delivered by the Administrative
Agent or any Lender hereunder to the Parent Borrower shall be deemed to have
been delivered to each of the Credit Parties and (c) the Administrative Agent
and each of the Lenders shall accept (and shall be permitted to rely on) any
document or agreement executed by the Parent Borrower on behalf of the Credit
Parties (or any of them). The Borrowers must act through the Parent Borrower for
all purposes under this Credit Agreement and the other Credit Documents.
Notwithstanding anything contained herein to the contrary, to the extent any
provision in this Credit Agreement requires any Credit Party to interact in any
manner with the Administrative Agent or the Lenders, such Credit Party shall do
so through the Parent Borrower.

2.16 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all

 

59



--------------------------------------------------------------------------------

proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.01(b), 2.01(c), 2.03, 2.04, 2.06, 2.17 or 8.02 in respect of Letters of Credit
or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.09), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any

 

60



--------------------------------------------------------------------------------

amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(i).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Revolving Commitment Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in

 

61



--------------------------------------------------------------------------------

Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Revolving Commitment
Percentages (without giving effect to Section 2.17(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.18 Extension of Maturity Date.

(a) Request for Extension. The Parent Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 90
days and not later than 30 days prior to the Maturity Date (the “Extension
Date”), make a one time request that each Lender extend such Lender’s Maturity
Date for an additional year from the Maturity Date currently in effect (the
“Existing Maturity Date”) subject to the conditions set forth in clause
(b) below.

(b) Conditions to Effectiveness of Extension. Notwithstanding the foregoing, the
extension of the Maturity Date pursuant to this Section shall not be effective
with respect to any Lender unless:

(i) no Default or Event of Default has occurred and is continuing on the date of
such extension and after giving effect thereto;

(ii) the representations and warranties contained in Article V and the other
Credit Documents shall (A) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (B) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case on and as of the
Extension Date as if made on and as of such date except for any representation
or warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date, and except that for purposes of
this Section 2.18, the representations and warranties contained in Section 5.01
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) of Section 6.01;

 

62



--------------------------------------------------------------------------------

 

(iii) the Administrative Agent shall have received (for distribution to the
Lenders) and reviewed new appraisals for the Borrowing Base Assets, completed at
the Borrowers’ expense and by an appraiser selected by the Administrative Agent
and reasonably acceptable to the Borrowers (it being understood and agreed that,
in the event the Outstanding Amount exceeds the Aggregate Collateral Value
Amount as determined by such new appraisals, the Borrowers shall prepay the
Loans in an amount equal to or greater than such excess in accordance with
Section 2.06(b));

(iv) the Borrowers shall pay to the Lenders on the Existing Maturity Date a fee
(to be shared among the Lenders based upon their pro rata share of the Aggregate
Commitments) equal to the product of (i) 0.40% multiplied by (ii) the then
Aggregate Commitments.

(c) Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Credit Parties hereunder or under any other Credit Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if any Credit Party shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or any Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions and (iii) such Credit Party shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent and each Lender, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A

 

63



--------------------------------------------------------------------------------

certificate as to the amount of such payment or liability delivered to any
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Credit Party to a Governmental
Authority, the Parent Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) Each Lender shall deliver to the Parent Borrower and
to the Administrative Agent, at the time or times prescribed by applicable laws
or when reasonably requested by the Parent Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit the Parent Borrower or the Administrative
Agent, as the case may be, to determine (A) whether or not payments made
hereunder or under any other Loan Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrowers pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if such Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Parent
Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable laws or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent, as the case may be, to determine whether or not such Lender is subject to
backup withholding or information reporting requirements; and

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Parent Borrower and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Parent Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

64



--------------------------------------------------------------------------------

 

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) Each Lender shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall, upon demand from such

 

65



--------------------------------------------------------------------------------

Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan, or that the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Parent Borrower and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans.

(a) If any Lender determines that as a result of the introduction after the date
hereof of or any change in or in the interpretation, after the date hereof, of
any Law, or such Lender’s compliance therewith, there shall be any increase in
the cost to such Lender of agreeing to make or making, funding or maintaining
Eurodollar Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or any foreign jurisdiction or any political
subdivision of either thereof under the Laws of which such Lender is organized
or has its Lending Office, and (iii) reserve requirements contemplated by
Section 3.04(c)), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

(b) If any Lender determines that the introduction after the date hereof of any
Law regarding capital adequacy or any change therein made after the date hereof
or in the interpretation thereof made after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations

 

66



--------------------------------------------------------------------------------

hereunder (taking into consideration its policies with respect to capital
adequacy and such Lender’s desired return on capital), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrowers shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction.

(c) The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

(d) Each Lender agrees to make reasonable efforts to designate a different
Lending Office if such designation will avoid or reduce the amounts payable
under this Section 3.04 and will not, in the good faith judgment of such Lender,
otherwise be materially disadvantageous to such Lender

3.05 Funding Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 10.13;

including any loss, cost or expense (other than loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at

 

67



--------------------------------------------------------------------------------

the Eurodollar Base Rate used in determining the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error (i) unless such amount or amounts result from or is with respect
to any period prior to the date that is 120 days prior to the date on which the
Administrative Agent or the applicable Lender makes a claim hereunder if the
Administrative Agent or the applicable Lender prior to such date knew or could
reasonably have been expected to know of the circumstances giving rise to the
claim hereunder or the fact that such circumstances would result in the claim
hereunder and (ii) provided that no compensation shall be claimed under this
Article III unless the Administrative Agent or the applicable Lender is making
similar claims to other similarly situated borrowers. In determining such
amount, the Administrative Agent or such Lender may use any reasonable averaging
and attribution methods.

(b) Upon any Lender’s making a claim for compensation under Section 3.01, 3.02
or 3.04, the Borrowers may replace such Lender in accordance with Section 10.13.

3.07 Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO EXTENSION OF CREDITS

The obligation of each Lender to make Extensions of Credit hereunder is subject
to satisfaction of the following conditions precedent:

4.01 Conditions to Closing Date.

This Agreement shall become effective upon the satisfaction or waiver of the
following conditions precedent:

(a) Certain Credit Documents, Organization Documents, Etc. The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

68



--------------------------------------------------------------------------------

 

(i) executed counterparts of this Credit Agreement (other than Schedule 4.02(l)
and 5.17 which shall be delivered on the Funding Date) and the Administrative
Agent’s Fee Letter, each properly executed by a Responsible Officer of the
signing Credit Party;

(ii) a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii) copies of the Organization Documents of each Credit Party (other than the
Subsidiary Guarantors) certified to be true and complete as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Credit Party to be true and correct as of the
Closing Date;

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Credit Party (other
than the Subsidiary Guarantors) as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Credit Agreement and the other applicable Credit Documents to which such Credit
Party is a party; and

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Credit Party (other than the Subsidiary
Guarantors) is duly organized or formed, and is validly existing, in good
standing and qualified to engage in business in (A) the jurisdiction of its
incorporation or organization and (B) each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) Opinions of Counsel. The Administrative Agent shall have received legal
opinion with respect to the Credit Agreement (in each case dated as of the
Closing Date, addressed to the Administrative Agent and in form and substance
reasonably satisfactory to the Administrative Agent) from:

(i) Sherry Meyerhoff Hanson & Crance LLP, counsel for the Credit Parties;

(ii) Fried, Frank, Harris, Shriver & Jacobson LLP, special New York counsel for
the Credit Parties; and

(iii) Venable LLP, special Maryland counsel for the REIT Guarantor.

(c) Sabra Senior Notes. The Administrative Agent shall have received
satisfactory evidence that (i) the Sabra Senior Notes have been issued in
accordance with the terms of the Sabra Senior Note Indenture, (ii) the Parent
Borrower shall have received no less than $200 million in aggregate gross
proceeds from the sale of the Sabra Senior Notes and (iii) the proceeds

 

69



--------------------------------------------------------------------------------

received in connection with the sale of the Sabra Senior Notes are ready to be
released from escrow pending the effective of this Agreement.

(d) Material Adverse Change. Except as disclosed in and contemplated by the
Separation Documents, no material adverse change shall have occurred since
December 31, 2009 in the business, assets, operations or financial condition of
the Credit Parties, taken as a whole, or in the facts and information regarding
such Credit Parties as of the Closing Date.

(e) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against any Credit Party or any of their Affiliates
that could reasonably be expected to have a Material Adverse Effect or could
otherwise materially and adversely effect the transactions set forth herein or
contemplated hereby.

(f) Administrative Agent Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Administrative
Agent’s Fee Letter, and reasonable and documented Attorney Costs, consultants’
fees, travel expenses and all reasonable fees and expenses associated with the
due diligence done in connection with and the preparation of documentation with
respect to the Borrowing Base Assets or other Collateral.

(g) Lender Fees. Payment by the Credit Parties to the Administrative Agent (on
behalf of itself and the other Lenders) of all upfront/commitment fees as agreed
upon among the Credit Parties, the Arranger and the respective Lenders.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

4.02 Conditions to Funding Date.

The obligation of the Lenders to make the initial Extension of Credit hereunder
is subject to the satisfaction in all material respects on or prior to the
Funding Date of such of the following conditions as shall not have been
expressly waived in writing by the Administrative Agent and Lenders:

(a) Delivery of Schedule 4.02(l) and Schedule 5.17. Receipt by the
Administrative Agent of a fully completed versions of Schedule 4.02(l) and
Schedule 5.17 each in form and substance reasonably satisfactory to the
Administrative Agent.

(b) Security Agreements. Receipt by the Administrative Agent of executed
counterparts of the Security Agreements, each properly executed by a Responsible
Officer of the signing Credit Party.

 

70



--------------------------------------------------------------------------------

 

(c) Opinions of Counsel. The Administrative Agent shall have received legal
opinion with respect to certain of the Credit Documents (other than the Credit
Agreement) (in each case dated as of the Funding Date, addressed to the
Administrative Agent and in form and substance reasonably satisfactory to the
Administrative Agent) from:

(i) Sherry Meyerhoff Hanson & Crance LLP, counsel for the Credit Parties;

(ii) Fried, Frank, Harris, Shriver & Jacobson LLP, special New York counsel for
the Credit Parties; and

(iii) special local counsel for the Borrowers for the states of California,
Connecticut, Florida, Idaho, Kentucky, North Carolina, New Mexico and Ohio.

(d) Subsidiary Guarantor Joinder Agreement and Organization Documents of the
Subsidiary Guarantors. The Administrative Agent’s receipt of the following, each
of which shall be originals or facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Credit Party, each dated the Funding Date (or, in the case of
certificates of governmental officials, a recent date before the Funding Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

(i) executed counterparts of a Subsidiary Guarantor Joinder Agreement with
respect to each Subsidiary Guarantor required to be a Subsidiary Guarantor
pursuant to Section 6.14(b) hereunder;

(ii) copies of the Organization Documents of each Subsidiary Guarantor certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Subsidiary Guarantor to be true and correct as of the Closing
Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Subsidiary Guarantor
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Credit Agreement and the other applicable Credit
Documents to which such Subsidiary Guarantor is a party; and

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Subsidiary Guarantor is duly organized
or formed, and is validly existing, in good standing and qualified to engage in
business in (A) the jurisdiction of its incorporation or organization and
(B) each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

71



--------------------------------------------------------------------------------

 

(e) Personal Property Collateral. The Administrative Agent shall have received
(in each case in form and substance reasonably satisfactory to the
Administrative Agent):

(i) searches of Uniform Commercial Code filings in the state of incorporation of
each Borrower or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the tangible personal property
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

(iii) duly executed notices of grant of security interest as are necessary, in
the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;

(iv) all instruments and chattel paper in the possession of any of the
Borrowers, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;

(v) duly executed consents as are necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the Collateral;

(vi) in the case of any tangible personal property Collateral located at a
premises leased by a Borrower, such estoppel letters, consents and waivers from
the landlords on such real property as may be reasonably required by the
Administrative Agent; and

(vii) certificates (if any) representing the Pledged Equity referred to in each
of the Security Agreements accompanied by undated stock powers executed in blank
and instruments evidencing any pledged debt indorsed in blank.

(f) Real Property Collateral (Borrowing Base Assets). The Administrative Agent
shall have received each of the Borrowing Base Asset Deliverables with respect
to each Real Property Asset set forth on Schedule 5.12 attached hereto.

(g) Title Company Fees and Expenses. Payment by the Credit Parties to Chicago
Title Insurance Company of all fees and expenses necessary for the recordation
of mortgage documents with respect to the Borrowing Base Assets.

(h) Property and Liability Insurance. The Administrative Agent shall have
received copies of all insurance policies or certificates thereof held by (or
for the benefit of) the Borrowers or Tenants with respect to the Real Property
Assets of the Borrowers, each such

 

72



--------------------------------------------------------------------------------

policy shall name the Administrative Agent (on behalf of the Lenders) as an
additional insured or loss payee (subject to restrictions contained in Eligible
Ground Leases) under a standard mortgagee endorsement, as applicable and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days prior written notice before any such policy or policies shall be canceled.

(i) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the REIT
Guarantor as of the Funding Date, in a form reasonably satisfactory to the
Administrative Agent, stating that (i) each Credit Party (other than the
Subsidiary Guarantors) is in compliance with all existing financial obligations
(whether pursuant to the terms and conditions of this Credit Agreement or
otherwise), (ii) all governmental, shareholder and third party consents and
approvals, if any, with respect to the Credit Documents and the transactions
contemplated thereby have been obtained, (iii) no action, suit, investigation or
proceeding is pending or threatened in any court or before any arbitrator or
governmental instrumentality (A) that purports to affect (1) the REIT Guarantor,
in a materially adverse manner, (2) the Borrowers, taken as a whole, in a
materially adverse manner (3) the Credit Parties, taken as a whole, in a
materially adverse manner, (4) the Transactions or (B) that could reasonably be
expected to have a Material Adverse Effect on (1) the REIT Guarantor, (2) the
Borrowers taken as a whole, (3) the transactions contemplated hereby or (4) the
ability of the Credit Parties to perform their obligations under the Credit
Documents or, (iv) immediately prior to and following the transactions
contemplated herein, each of the Credit Parties shall be Solvent, and (v) as of
the Funding Date, (A) no Default or Event of Default exists and (B) all
representations and warranties contained herein and in the other Credit
Documents are (i) with respect to representations and warranties that contain a
materiality qualification, true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects.

(j) Opening Borrowing Base Certificate. Receipt by the Administrative Agent of a
Borrowing Base Certificate as of the Funding Date, substantially in the form of
Exhibit C-2, duly completed and executed by a Responsible Officer of the Parent
Borrower or the REIT Guarantor.

(k) Financial Statements. Receipt by the Administrative Agent and the Lenders of
(i) the Pro Forma Financial Statements, (ii) pro forma projections of financial
statements (balance sheet, income and cash flows) for each of the following
four (4) fiscal quarters of the Consolidated Parties and each of the following
three (3) fiscal years of the Consolidated Parties, and (iii) such other
information relating to the Consolidated Parties as the Administrative Agent may
reasonably require in connection with the structuring and syndication of credit
facilities of the type described herein.

(l) Opening Compliance Certificate. Receipt by the Administrative Agent of a
Compliance Certificate as of the Funding Date signed by a Responsible Officer of
the Parent Borrower or the REIT Guarantor and including (i) pro forma
calculations for the current fiscal quarter based on the amounts set forth on
Schedule 4.02(l) (taking into account any Extension of Credit made or requested
hereunder as of such date); (ii) pro forma calculations of all financial
covenants contained herein for each of the following four (4) fiscal quarters
(based on the

 

73



--------------------------------------------------------------------------------

projections set forth in the materials delivered pursuant to clause (i) of this
Section 4.01); and (iii) pro forma calculations of all financial covenants
contained herein for each of the following four (4) fiscal years (based on the
projections set forth in the materials delivered pursuant to clause (k) of this
Section 4.02).

(m) Consents/Approvals. The Credit Parties shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the Transactions without the
occurrence of any default under, conflict with or violation of (i) any
applicable Law or (ii) any agreement, document or instrument to which any Credit
Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to have a
Material Adverse Effect.

(n) Material Adverse Change. Except as disclosed in and contemplated by the
Separation Documents, no material adverse change shall have occurred since
December 31, 2009 in the business, assets, operations or financial condition of
the Credit Parties, taken as a whole, or in the facts and information regarding
such Credit Parties as of the Funding Date.

(o) Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding against any Credit Party or any of their Affiliates
that could reasonably be expected to have a Material Adverse Effect or could
otherwise materially and adversely effect the Transactions.

(p) Transactions. The Administrative Agent shall have received satisfactory
evidence that the Transactions shall have been consummated, in each case, in
accordance with their respective terms.

(q) Separation Documents. The Lenders shall have reviewed and approved all of
the Separation Documents and there shall not have been any material
modification, amendment, supplement or waiver to the Separation Documents
without the prior written consent of the Administrative Agent, and the
Separation shall have been consummated in accordance with the terms of the
Separation Documents (without waiver of any material conditions precedent to the
obligations of any party thereto that has not been approved by the
Administrative Agent). The Administrative Agent shall have received a copy,
certified by an officer of the Parent Borrower as true and complete, of each
Separation Document as originally executed and delivered, together with all
exhibits and schedules thereto.

(r) Administrative Agent Fees and Expenses. Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Funding Date, and reasonable and documented
Attorney Costs, consultants’ fees, travel expenses and all reasonable fees and
expenses associated with the due diligence done in connection with and the
preparation of documentation with respect to the Borrowing Base Assets or other
Collateral.

 

74



--------------------------------------------------------------------------------

 

(s) Other. Receipt by the Lenders or the Administrative Agent of such other
documents, instruments, agreements or information as reasonably requested by any
Lender or the Administrative Agent, including, but not limited to, additional
legal opinions, contribution agreements, corporate resolutions, indemnifications
and information regarding litigation, tax, accounting, labor, insurance, pension
liabilities (actual or contingent), real estate leases, debt agreements,
property ownership and contingent liabilities of the Credit Parties.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender.

4.03 Conditions to all Extensions of Credit.

The obligation of any Lender to make any Extension of Credit hereunder is
subject to the satisfaction of such of the following conditions on or prior to
the proposed date of the making of such Extension of Credit:

(a) The Administrative Agent shall receive the applicable Request for Extension
of Credit and, with respect to the initial Extension of Credit, the conditions
set forth in Section 4.02 shall have been met as of the Funding Date;

(b) No Default shall have occurred and be continuing immediately before the
making of such Extension of Credit and no Default shall exist immediately
thereafter;

(c) The representations and warranties of the Credit Parties contained in
Article V of this Agreement and the other Credit Documents shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date, except that for purposes of
this Section 4.03(c), the representations and warranties contained in
Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) of Section 6.01; and

(d) Immediately following the making of such Extension of Credit the sum of the
outstanding principal balance of the Revolving Obligations shall not exceed the
lesser of (i) the Aggregate Committed Amount and (ii) the Borrowing Base Amount
for such date.

The making of such Extension of Credit hereunder shall be deemed to be a
representation and warranty by the Borrowers on the date thereof as to the facts
specified in clauses (b), (c), and (d) of this Section.

 

75



--------------------------------------------------------------------------------

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrowers and the REIT Guarantor hereby represent and warrant (on their own
behalf and on behalf of the Subsidiary Guarantors and/or the REIT Guarantor, as
applicable) that, on and after the Funding Date:

5.01 Financial Statements; No Material Adverse Effect.

(a) The Pro Forma Financial Statements were prepared in good faith and the
assumptions used in the preparation of the Pro Forma Financial Statements are
reasonable, the pro forma adjustments used therein are appropriate to give
effect to the transactions or circumstances described therein and the pro forma
adjustments have been properly applied to the historical amounts in the
compilation of those statements.

(b) Except as disclosed in the S-4 Registration Statement, during the period
from December 31, 2009 to and including the Funding Date except as disclosed on
Schedule 5.01(b), there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Administrative Agent on or prior to
the Funding Date.

(c) The financial statements delivered pursuant to Section 6.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.

(d) Except as disclosed in the S-4 Registration Statement, since December 31,
2009, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

5.02 Existence, Qualification and Power.

Each of the Credit Parties (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Credit Documents to which it is a party,
and (c) is duly qualified and is licensed and, as applicable, in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i)

 

76



--------------------------------------------------------------------------------

or (c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.03 Authorization; No Contravention.

The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

5.04 Binding Effect.

This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is party thereto. This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditor’s rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of any Credit Party after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Credit Party or against any of its properties or
revenues that (a) purport to affect or pertain to this Credit Agreement or any
other Credit Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

5.06 Compliance with ERISA.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Credit Parties, nothing has occurred which would prevent, or cause the
loss of, such qualification. The REIT Guarantor and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding

 

77



--------------------------------------------------------------------------------

waiver or an extension of any amortization period pursuant to Section 412 of the
Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of the Credit Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules under ERISA with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the REIT
Guarantor nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the REIT Guarantor nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the REIT Guarantor nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

5.07 Environmental Matters.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) To the knowledge of the Responsible Officers of the Credit Parties, each of
the Borrowing Base Assets and all operations with respect to each of the
Borrowing Base Assets and the Real Property Assets owned by the Borrowers are in
compliance with all applicable Environmental Laws in all material respects and
there are no conditions relating to the Borrowing Base Assets, the other Real
Property Assets owned by the Borrowers or the Businesses of the Borrowers that
are likely to give rise to liability under any applicable Environmental Laws.

(b) To the knowledge of the Responsible Officers of the Credit Parties, none of
the Borrowing Base Assets or other Real Property Assets owned by the Borrowers
contains, or has previously contained, any Hazardous Substances at, on or under
such property in amounts or concentrations that constitutes a violation of, or
could give rise to liability under, applicable Environmental Laws.

(c) To the knowledge of the Responsible Officers of the Credit Parties, no
Credit Party has received any written or verbal notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Borrowing Base
Assets, any of the other Real Property Assets owned by the Borrowers or the
Businesses of the Borrowers, nor does any Responsible Officer of any Credit
Party have knowledge or reason to believe that any such notice will be received
or is being threatened.

 

78



--------------------------------------------------------------------------------

 

(d) To the knowledge of the Responsible Officers of the Credit Parties, no
Credit Party has generated, treated, stored or disposed of Hazardous Substances
at, on or under any of the Borrowing Base Assets or any of the other Real
Property Assets owned by the Borrowers in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law. To the
knowledge of the Responsible Officers of the Credit Parties, Hazardous
Substances have not been transported or disposed of from the Borrowing Base
Assets or the other Real Property Assets owned by the Borrowers, in each case by
or on behalf of any Borrower, in violation of, or in a manner that is likely to
give rise to liability under, any applicable Environmental Law.

(e) To the knowledge of the Responsible Officers of the Credit Parties, no
judicial proceeding or governmental or administrative action is pending or
threatened, under any Environmental Law to which any Borrower is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Borrowers, the Borrowing Base Assets, the other Real Property Assets owned
by the Borrowers or the Businesses of the Borrowers.

5.08 Margin Regulations; Investment Company Act.

(a) No Credit Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no part of the Letters of
Credit or proceeds of the Loans will be used, directly or indirectly, for the
purpose of purchasing or carrying any margin stock.

(b) None of the Credit Parties (i) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940 or (ii) is subject
to regulation under any other Law which limits its ability to incur the
Obligations.

5.09 Compliance with Laws.

(a) Each Credit Party is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(b) To the knowledge of the Responsible Officers of the Credit Parties, each of
the Borrowing Base Assets, and the uses of the Borrowing Base Assets, are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to the Borrowing Base Assets
(including, without limitation, building and zoning laws and Healthcare Laws),
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently

 

79



--------------------------------------------------------------------------------

conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.10 Ownership of Property; Liens.

Each Borrower has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business (including, in any case, each of the Borrowing Base
Assets), except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrowers is subject to no Liens, other than Permitted Liens.

5.11 Corporate Structure; Capital Stock, Etc.

As of the Funding Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate, Schedule 5.11 correctly sets forth the corporate
structure of REIT Guarantor and each of its Subsidiaries (including each of the
Credit Parties), as well as the entity and ownership structure of the Credit
Parties and the correct legal name, tax identification number and the
jurisdiction of formation of the Credit Parties. Also included on Schedule 5.11
is a listing, as of such date, of the number of shares of each class of Capital
Stock outstanding with respect to each Borrower, the Persons holding equity
interests in such Borrowers, their percentage equity or voting interest in the
Borrowers and the number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto. Except as set forth on Schedule 5.11, as of the Funding Date:
(i) no Borrower has issued to any third party any securities convertible into
any equity interest in such Borrower, or any options, warrants or other rights
to acquire any securities convertible into any such equity interest, and
(ii) the outstanding Capital Stock of each Borrower is owned by the Persons
indicated on Schedule 5.11, is validly issued, fully paid and non-assessable,
and is free and clear of all Liens, warrants, options and rights of others of
any kind whatsoever. Each Person owning a Borrowing Base Asset is a Borrower
hereunder. Each Borrower is a Wholly Owned Subsidiary of the Parent Borrower. No
Borrower (other than the Parent Borrower) holds or otherwise has any interest in
any Capital Stock of any other Person.

5.12 Real Property Assets; Leases.

(a) Part I of Schedule 5.12 (as updated pursuant to the terms hereof through the
delivery of a Compliance Certificate) is a true and complete list of (i) the
street address of each Borrowing Base Asset, (ii) the Borrower which owns or
leases, as applicable, each such Borrowing Base Asset, (iii) the facility type
of each such Borrowing Base Asset, (iv) the Facility Leases to which each such
Borrowing Base Asset is subject (or, in the case of the initial Borrowing Base
Assets, will be subject on or prior to the Funding Date), together with the
applicable Tenant and the termination date of such Facility Lease, (v) the name
and address of the applicable Tenant and (vi) correctly sets forth the type of
interest (fee or leasehold) held by each Borrower in its respective Borrowing
Base Asset. Each parcel of real property identified on Part I of Schedule 5.12
is a Real Property Asset that qualifies as a Borrowing Base Asset pursuant to
the terms hereof and is subject to a first priority lien (subject to Permitted
Liens) in

 

80



--------------------------------------------------------------------------------

favor of the Administrative Agent (for the benefit of the Lenders) pursuant to a
properly-recorded Mortgage Instrument and Assignment of Leases.

(b) Part II of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) is a true and complete list as of the
Funding Date of (i) the street address of each other Real Property Asset owned
by any Borrower, (ii) the applicable Borrower which owns each such other Real
Property Asset, (iii) the facility type of each such other Real Property Asset,
(iv) the lease(s) to which each such other Real Property Asset is subject, and
(v) the name and address of the Tenants with respect to each such other Real
Property Asset.

(c) Part III of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly sets forth the names and
addresses of all Tenants with respect to the Real Property Assets who are, to
the knowledge of any Responsible Officer of the Credit Parties, (i) delinquent
in paying any franchise, business, intangible, personal property taxes or real
estate taxes due beyond the later of the applicable grace period with respect
thereto, if any, and forty five (45) days and/or (ii) the subject of any
Bankruptcy Event.

(d) Part IV of Schedule 5.12 (as updated pursuant to the terms hereof through
the delivery of a Compliance Certificate) properly sets forth all subleases
known by a Borrower to exist with respect to the Facility Leases relating to any
of the Borrowing Base Assets, the termination of which could result in a
material adverse effect on the applicable Tenant’s ability to continue to make
scheduled payments to the applicable Borrower under the applicable Facility
Lease, together with the applicable tenant with respect thereto, the remaining
term of the sublease and whether or not such tenant is current on payments due
thereunder.

(e) To the knowledge of the Responsible Officers of the Credit Parties, each of
the facilities located on the Borrowing Base Properties owned by the Borrowers
complies with the requirements of Section 6.08 of this Agreement. To the
knowledge of the Responsible Officers of the Credit Parties, no condemnation or
condemnation proceeding has been instituted and remained undismissed for a
period in excess of ninety (90) consecutive days, in each case, with respect to
a material portion of any Real Property Asset listed as a Borrowing Base
Property on Part I of Schedule 5.12. To the knowledge of the Responsible
Officers of the Credit Parties, no material casualty event has occurred with
respect to the improvements located on any Real Property Asset listed as a
Borrowing Base Property on Part I of Schedule 5.12 which has not been (or, if
applicable) will not be able to be) fully remediated with available insurance
proceeds.

5.13 Facility Leases; Additional Contractual Obligations.

Schedule 5.13 (as updated pursuant to the terms hereof through the delivery of a
Compliance Certificate) is a true, correct and complete listing of all Facility
Leases as of the Funding Date (other than those set forth on Parts I or IV of
Schedule 5.12). No event of default, or event or condition which with the giving
of notice, the lapse of time, a determination of materiality, the satisfaction
of any other condition or any combination of the foregoing, would constitute
such an event of default, exists with respect to any such Facility Lease. No
Facility Lease applicable to any such Borrowing Base Asset has been terminated
without the prior

 

81



--------------------------------------------------------------------------------

written consent of the Required Lenders (which consent shall not be unreasonably
withheld or relayed). Except as set forth on Schedule 5.13, no Borrower is a
party to any contract or agreement that is subject to the Federal Assignment of
Claims Act, as amended (31 U.S.C. Section 3727) or any similar state or local
law.

5.14 Investments.

All Investments of each Borrower (other than the Parent Borrower) are
Investments permitted pursuant to Sections 7.04 and 7.05.

5.15 Solvency.

The Credit Parties are Solvent on a consolidated basis.

5.16 Taxes.

The Credit Parties have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties (including all Real Property Assets),
income or assets prior to delinquency, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Credit Party that would, if made, have a
Material Adverse Effect. Other than the tax allocation agreement executed in
connection with the Separation, no Credit Party is party to any tax sharing
agreement.

5.17 Insurance.

All insurance coverage of the Borrowers and all insurance coverage of the
Tenants with respect to the Real Property Assets of the Borrowers, in each case,
as in existence as of the Funding Date and as of each date on which such
schedule is subsequently updated pursuant to the terms hereof through the
delivery of a Compliance Certificate, is described on the certificates attached
hereto as Schedule 5.17.

5.18 No Default.

(a) No Credit Party is in default after all applicable notice and cure periods
under or with respect to any Contractual Obligation that individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

(b) No Default has occurred and is continuing.

5.19 Healthcare; Facility Representations and Warranties.

(a) Compliance With Healthcare Laws. Without limiting the generality of
Section 5.09 hereof or any other representation or warranty made herein, no
Credit Party and, to

 

82



--------------------------------------------------------------------------------

the knowledge of the Responsible Officers of the Credit Parties, no Tenant, is
in material violation of any applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare (including without limitation
Section 1128B of the Social Security Act, as amended, 42 U.S.C. Section 1320a-7b
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Federal Anti-Kickback Statute,” and Section 1877 of the
Social Security Act, as amended, 42 U.S.C. Section 1395nn (Prohibition Against
Certain Referrals), commonly referred to as “Stark Statute” (collectively,
“Healthcare Laws”) where such violation would result in a Material Adverse
Effect. The Credit Parties and, to the knowledge of the Responsible Officers of
the Credit Parties, each of the Tenants, have maintained in all material
respects all records required to be maintained by the Food and Drug
Administration, Drug Enforcement Agency and State Boards of Pharmacy and the
federal and state Medicare and Medicaid programs as required by the Healthcare
Laws and, to the knowledge of the Responsible Officers of the Credit Parties,
there are no notices of material violations of the Healthcare Laws with respect
to any Credit Party, any Tenant or any of the Real Property Assets owned by any
Borrower.

(b) Licenses, Permits, and Certifications.

(i) To the knowledge of the Responsible Officers of the Credit Parties, each
Tenant has such permits, licenses, franchises, certificates and other approvals
or authorizations of Governmental Authorities as are necessary under applicable
law or regulations to own its properties and to conduct its business and to
receive reimbursement under Medicare and Medicaid (including without limitation
such permits as are required under such federal, state and other health care
laws, and under similar licensure laws and such insurance laws and regulations,
as are applicable thereto), if the failure to obtain such permits, licenses,
franchises, certificates and other approvals or authorizations could reasonably
be expected to result in a Material Adverse Effect. Notwithstanding the
foregoing, no Borrower is the owner of any licenses or permits required for the
provision of Medical Services at any of the Real Property Assets.

(ii) To the knowledge of the Responsible Officers of the Credit Parties, each
Tenant has all Medicare, Medicaid and related agency supplier billing number(s)
and related documentation necessary to receive reimbursement from Medicare
and/or Medicaid for any Medical Service furnished by such Person in any
jurisdiction where it conducts business if the failure to obtain billing
number(s) or related documentation could reasonably be expected to result in a
Material Adverse Effect. To the knowledge of the Responsible Officers of the
Credit Parties, no Tenant is currently subject to suspension, revocation,
renewal or denial of its Medicare and/or Medicaid certification, supplier
billing number(s), or Medicare and/or Medicaid participation agreement(s).

(c) HIPAA Compliance. No Credit Party is a “covered entity” within the meaning
of HIPAA. In addition, to the knowledge of the Responsible Officers of the
Credit Parties, no Credit Party is the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than

 

83



--------------------------------------------------------------------------------

routine surveys or reviews conducted by any government health plan or other
accreditation entity) that could reasonably be expected to cause a Material
Adverse Effect.

(d) Medical Services. No Credit Party is in the business of providing Medical
Services.

5.20 Disclosure.

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

5.21 Governmental Authorization; Other Consents.

Except for the filings, recordings and other actions necessary to create and
perfect the Liens and security interests contemplated hereunder and under the
other Credit Documents, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Credit Party of this Credit
Agreement or any other Credit Document.

5.22 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended. Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. Set
forth on Schedule 5.22 is the exact legal name of each Credit Party, the state
of incorporation or organization, the chief executive office, the principal
place of business, the jurisdictions in which the Credit Parties are qualified
to do business, the federal tax identification number and organization
identification number of each of the Credit Parties as of the Funding Date.

 

84



--------------------------------------------------------------------------------

 

5.23 Collateral Documents.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens.

5.24 Consummation of Separation.

On the Funding Date, the Separation and related transactions have been (or
concurrently herewith will be) consummated substantially in accordance with the
terms of the Separation Documents. As of the Funding Date, the Separation
Documents have not been altered, amended or otherwise modified or supplemented
or any condition thereof waived in any material respect without the prior
written consent of the Administrative Agent. As of the Separation Date, each of
the representations and warranties made in the Separation Documents by each of
the parties thereto is true and correct in all material respects.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrowers hereby covenant and agree (on their own behalf and on behalf of
the Subsidiary Guarantors and/or REIT Guarantor, as applicable) that until the
Obligations, together with interest, fees and other obligations hereunder, have
been paid in full and the Revolving Commitments hereunder shall have terminated:

6.01 Financial Statements.

The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:

(a) beginning with the fiscal year ending December 31, 2010, as soon as
available, but in any event within ninety (90) days (or within five (5) days of
such other time period required by the SEC) after the end of each fiscal year of
the REIT Guarantor, a consolidated balance sheet of the Consolidated Parties as
at the end of such fiscal year, and the related consolidated statements of
earnings, shareholders’ equity and cash flows for such fiscal year (and
beginning with the fiscal year ending 2011, setting forth in each case in
comparative form the figures for the previous fiscal year), all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (i) a
report and opinion of Pricewaterhouse Cooper LLP or another Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) beginning with
the fiscal year ending December 31, 2011, an attestation report of such
Registered Public Accounting Firm as to the Credit Party’s

 

85



--------------------------------------------------------------------------------

internal controls pursuant to Section 404 of Sarbanes-Oxley expressing a
conclusion to which the Required Lenders do not object; and

(b) beginning with the fiscal quarter ending March 31, 2011, as soon as
available, but in any event within forty-five (45) days (or within five (5) days
of such other time period required by the SEC) after the end of each of the
first three (3) fiscal quarters of each fiscal year of the REIT Guarantor, a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the REIT Guarantor’s fiscal year then ended, setting forth in each case,
beginning with the quarter ending March 31, 2012, in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the REIT Guarantor as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Consolidated Parties in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; provided, that
the Administrative Agent hereby agrees that a Form 10-Q of the REIT Guarantor in
form similar to that delivered to the SEC shall satisfy the requirements of this
Section 6.01(b).

6.02 Certificates; Other Information.

The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Parent Borrower or the REIT Guarantor;

(b) within forty-five (45) days after the end of each fiscal quarter, a
Borrowing Base Certificate calculated as of the end of the immediately prior
fiscal quarter, duly completed and executed by a Responsible Officer of the
Parent Borrower or the REIT Guarantor; provided, however, the Parent Borrower
may, at its option, provide an updated Borrowing Base Certificate more
frequently than quarterly;

(c) within forty-five (45) days following the date on which such statements and
calculations are due to the respective Borrowers from the respective Tenants,
quarterly operating statements and Occupancy Rate calculations concerning each
of the then-existing Borrowing Base Assets;

(d) within thirty (30) days after the end of each fiscal year of the REIT
Guarantor, beginning with the fiscal year ending December 31, 2010, an annual
operating forecast of the REIT Guarantor containing, among other things, pro
forma financial statements for the then current fiscal year and updated versions
of the pro forma financial projections delivered in connection with
Section 4.02(k) hereof;

 

86



--------------------------------------------------------------------------------

 

(e) promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors by the independent accountants of the REIT Guarantor (or the
audit committee of the board of directors of the REIT Guarantor) in respect of
the REIT Guarantor (and, to the extent any such reports, letters or
recommendations are prepared separately for any one or more of the Borrowers,
such Borrower(s)) by independent accountants in connection with the accounts or
books of the REIT Guarantor (or such Borrower(s)) or any audit of the REIT
Guarantor (or such Borrower(s));

(f) promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the REIT Guarantor, and copies of all annual, regular, periodic
and special reports and registration statements which the REIT Guarantor may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or to a holder of any Indebtedness owed by the
REIT Guarantor in its capacity as such holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (ii) upon the request
of the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters;

(g) promptly upon receipt thereof, a copy of any other report or “management
letter” submitted by independent accountants to the REIT Guarantor or any Credit
Party in connection with any annual, interim or special audit of the books of
the REIT Guarantor (or any such Credit Party(ies));

(h) promptly upon any Responsible Officer of any Credit Party becoming aware
thereof, notice of (i) any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect and (ii) any other Default or
Event of Default; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrowers, or compliance with the terms of the Credit
Documents, as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), (e) or (f)(i) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Credit Parties post such documents, or provides a link thereto on the REIT
Guarantor’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted on the Credit
Parties’ behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(A) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Borrowers shall notify
the Administrative Agent and each Lender (by

 

87



--------------------------------------------------------------------------------

telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Credit Parties with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Credit Parties hereby acknowledge that (x) the Administrative Agent will
make available to the Lenders materials and/or information provided by or on
behalf of the Credit Parties hereunder (collectively, the “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (y) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Credit Parties or their Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Person’s securities. Each
of the Credit Parties hereby agrees that (ww) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof (xx) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(yy) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (zz) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
Credit Parties shall be under no obligation to mark any Borrower Materials
“PUBLIC”.

6.03 Preservation of Existence and Franchises.

Each Credit Party will do all things necessary to (a) preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.06; (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

 

6.04 Books and Records.

Each Credit Party will maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Credit Party except, with respect to the Subsidiary Guarantors
only, such failure could not reasonably be expected to have a Material Adverse
Effect.

6.05 Compliance with Law.

Each Credit Party will comply in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees (including, without
limitation, building and zoning laws and all Healthcare Laws) applicable to it
or to its business or property (including, without limitation, each Real
Property Asset owned by any Borrower), except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; provided that to the extent a Credit Party is unable to
comply with the provisions of this Section 6.05 due to a Tenant’s act or
omission such violation shall not constitute a Default or Event of Default so
long as the Parent Borrower delivers a new Borrowing Base Certificate removing
the applicable Borrowing Base Asset within ten (10) Business Days of a
Responsible Officer of the Parent Borrower becoming aware of such violation.

6.06 Payment of Obligations.

Each Credit Party will pay and discharge (or cause to be paid or discharged)
(a) all tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets (including, without limitation, each Real Property
Asset owned by any Borrower), unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by such Credit Party and (b) all
lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property, subject to rights of contest as set forth in
Section 7.01 except, with respect to the Subsidiary Guarantors only, such
failure could not reasonably be expected to have a Material Adverse Effect;
provided that to the extent a Credit Party is unable to comply with the
provisions of this Section 6.06 due to a Tenant’s act or omission such violation
shall not constitute a Default or Event of Default so long as the Parent
Borrower delivers a new Borrowing Base Certificate removing the applicable
Borrowing Base Asset within ten (10) Business Days of a Responsible Officer of
the Parent Borrower becoming aware of such violation.

6.07 Insurance.

In addition to the requirements of any of the other Credit Documents, the Credit
Parties shall maintain or cause to be maintained, with financially sound and
reputable insurance companies not Affiliates of any Credit Party, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar

 

89



--------------------------------------------------------------------------------

circumstances by such other Persons except, with respect to the Subsidiary
Guarantors only, any failure to so maintain could not reasonably be expected to
have a Material Adverse Effect. The Administrative Agent shall be named as loss
payee or mortgagee (subject to restrictions contained in any Eligible Ground
Lease), as its interest may appear, and/or additional insured with respect to
any insurance procured with respect to the Borrowing Base Assets and each
provider of any such insurance shall agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent (i) thirty (30)
days prior written notice before any such policy or policies shall be canceled
and (ii) fifteen (15) days prior written notice before any policy or policies
shall be altered; provided that to the extent a Credit Party is unable to comply
with the provisions of this Section 6.07 due to a Tenant’s act or omission such
violation shall not constitute a Default or Event of Default so long as the
Parent Borrower delivers a new Borrowing Base Certificate removing the
applicable Borrowing Base Asset within ten (10) Business Days of a Responsible
Officer of the Parent Borrower becoming aware of such violation.

6.08 Maintenance of Property.

In addition to the requirements of any of the other Credit Documents, the
Borrowers shall (a) protect and preserve, or cause to be protected and preserved
all Borrowing Base Assets and maintain, or cause to be maintained, in good
repair, working order and condition all Borrowing Base Assets, ordinary wear and
tear excepted, in accordance with applicable Facility Leases and (b) from time
to time make, or cause to be made, all needed and appropriate repairs, renewals,
replacements and additions to such Borrowing Base Assets, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times in accordance with applicable Facility Leases; provided that to the
extent a Credit Party is unable to comply with the provisions of this
Section 6.08 due to a Tenant’s act or omission such violation shall not
constitute a Default or Event of Default so long as the Parent Borrower delivers
a new Borrowing Base Certificate removing the applicable Borrowing Base Asset
within ten (10) Business Days of a Responsible Officer of the Parent Borrower
becoming aware of such violation.

6.09 Visits and Inspections.

The Credit Parties (subject to applicable Facility Leases), shall permit
representatives and independent contractors of the Administrative Agent and each
Lender to: (a) visit and inspect all Borrowing Base Assets to the extent any
such right to visit or inspect is within the control of such Person; (b) inspect
and make extracts from their respective books and records, including but not
limited to management letters prepared by independent accountants; and
(c) discuss with its principal officers, and its independent accountants, its
business, properties, condition (financial or otherwise), results of operations
and performance. If requested by the Administrative Agent, the applicable Credit
Party shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of such Credit Party with its accountants.

 

90



--------------------------------------------------------------------------------

 

6.10 Use of Proceeds.

The Borrowers shall use the proceeds of any Extension of Credit for general
corporate purposes not in contravention of any Law or of any Credit Document,
including, but not limited to the acquisition of Healthcare Facilities or
companies owning Healthcare Facilities, funding working capital, dividends and
capital expenditures (it being understood and agreed that no Borrower shall use
such proceeds, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry margin stock (within the
meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose).

6.11 Financial Covenants.

(a) Consolidated Leverage Ratio. The Credit Parties shall cause the Consolidated
Leverage Ratio, as of the end of each fiscal quarter, to be equal to or less
than:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

2010

  N/A   N/A   N/A   6.25 to 1.0

2011

  6.25 to 1.0   6.25 to 1.0   6.25 to 1.0   6.25 to 1.0

2012

  5.75 to 1.0   5.75 to 1.0   5.75 to 1.0   5.75 to 1.0

2013 and thereafter

  5.50 to 1.0   5.50 to 1.0   5.50 to 1.0   5.50 to 1.0

(b) Consolidated Fixed Charge Coverage Ratio. The Credit Parties shall cause the
Consolidated Fixed Charge Coverage Ratio, as of the end of each fiscal quarter,
to be equal to or greater than 1.75 to 1.00.

(c) Consolidated Tangible Net Worth. The Credit Parties shall cause the
Consolidated Tangible Net Worth as of the end of each fiscal quarter to be equal
to or greater than the sum of (i) an amount equal to $162,000,000 plus (ii) an
amount equal to 85% of the net cash proceeds received by the Consolidated
Parties from Equity Transactions during the period following the Closing Date
and ending as of the last day of the fiscal quarter for which such calculation
is being performed.

(d) Distribution Limitation. The Credit Parties shall cause the aggregate cash
distributions to the REIT Guarantor’s shareholders made by the REIT Guarantor
during the four (4) fiscal quarter period ending as of the end of each fiscal
quarter to be equal to or less than ninety-five percent (95%) of the aggregate
cumulative Funds From Operations accrued during such four (4) fiscal quarter
period (or such greater amount as is required for the REIT Guarantor to maintain
REIT status) (it being understood that, notwithstanding anything to the contrary
contained in this Section 6.11(d), the REIT Guarantor may (i) distribute to the
REIT Guarantor’s shareholders any and all cash proceeds received by the REIT
Guarantor in connection with any issuance or sale of shares of its Capital Stock
and (ii) make unlimited distributions to the REIT Guarantor’s shareholders
payable solely in the form of common stock of the REIT Guarantor).

 

91



--------------------------------------------------------------------------------

 

(e) Investments of REIT Guarantor and its Subsidiaries. The REIT Guarantor shall
cause the sum of (a) the aggregate book value (on a GAAP basis) of Investments
by the REIT Guarantor and its Subsidiaries in land (exclusive of any land which
is included in a Facility Lease), development, unconsolidated joint ventures,
mortgage loans or loans to tenants or operators (each a “Non-Core Investment”)
minus (b) the aggregate amount of Indebtedness secured by such Non-Core
Investment (including, in any event, a pro rata share of the
foregoing attributable to interests in joint ventures) to at all times be less
than an amount equal to 20% of Consolidated Tangible Net Worth.

6.12 Environmental Matters.

(a) Each of the Credit Parties shall comply or shall cause Tenant to comply with
all Environmental Laws in respect of the Borrowing Base Assets. The Credit
Parties shall promptly take all actions necessary to prevent the imposition of
any Liens on any of the Borrowing Base Assets arising out of or related to any
Environmental Laws.

(b) In respect of any Borrowing Base Asset, if any Credit Party shall
(i) receive notice that any violation of any Environmental Law may have been
committed or is about to be committed by such Person, (ii) receive notice that
any administrative or judicial complaint or order has been filed or is about to
be filed against any Credit Party alleging violations of any Environmental Law
or requiring any such Person to take any action in connection with the release
of any Hazardous Substance or (iii) receive any notice from a Governmental
Authority or private party alleging that any such Person may be liable or
responsible for costs associated with a response to or cleanup of a release of a
Hazardous Substance or any damages caused thereby, the Credit Parties shall
provide the Administrative Agent with a copy of such notice within ten (10) days
after the receipt thereof by such Credit Party. To the extent requested by the
Administrative Agent, any Borrower owning any Borrowing Base Asset or any Real
Property Asset which is proposed for qualification as such shall execute and
deliver to the Administrative Agent an environmental indemnity agreement with
respect to thereto in form and substance acceptable to the Administrative Agent.

(c) At the request of the Required Lenders from time to time, in the event the
Required Lenders have a reasonable basis to believe that Hazardous Materials in
violation of Environmental Laws are present on any Borrowing Base Assets or to
the extent a Default or Event of Default has occurred and is continuing, provide
to the Lenders within 60 days after such request, at the expense of the
Borrowers, an environmental site assessment report for any Borrowing Base Asset
described in such request, prepared by an environmental consulting firm
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or required removal
or remedial action in connection with any Hazardous Materials on such Borrowing
Base Asset to cause such property to be in compliance with Environmental Laws;
without limiting the generality of the foregoing, if the Administrative Agent
determines at any time that a material risk exists that any such report will not
be provided within the time referred to above, the Administrative Agent may
retain an environmental consulting firm to prepare such report at the expense of
the Credit Parties, and the Credit Parties hereby grant and agree to cause any
Subsidiary that owns any property described in such request to grant at the time
of such request to the Administrative Agent, the Lenders,

 

92



--------------------------------------------------------------------------------

such firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.

Notwithstanding the foregoing, to the extent a Credit Party is unable to comply
with the provisions of this Section 6.12 due to a Tenant’s act or omission such
violation shall not constitute a Default or Event of Default so long as the
Parent Borrower delivers a new Borrowing Base Certificate removing the
applicable Borrowing Base Asset within ten (10) Business Days of a Responsible
Officer of the Parent Borrower becoming aware of such violation.

6.13 REIT Status.

Upon timely filing (taking into account any valid extensions) of the 2011 tax
returns and, at all times thereafter, the REIT Guarantor will, and will cause
each of its Subsidiaries to, operate its business at all times so as to satisfy
all requirements necessary to qualify and maintain the REIT Guarantor’s
qualification as a real estate investment trust under Sections 856 through 860
of the Internal Revenue Code. The REIT Guarantor will maintain adequate records
so as to comply with all record-keeping requirements relating to its
qualification as a real estate investment trust as required by the Internal
Revenue Code and applicable regulations of the Department of the Treasury
promulgated thereunder and will properly prepare and timely file (taking into
account any valid extensions) with the Internal Revenue Service all returns and
reports required thereby.

6.14 Joinder as Borrower; Joinder as Guarantor.

(a) As a condition to the inclusion of any Borrowing Base Asset in the Borrowing
Base Amount, the Credit Parties shall (i) cause such Subsidiary to become a
Borrower hereunder through the execution and delivery to the Administrative
Agent of a Borrower Joinder Agreement on or before the earlier of (A) the date
on which a Real Property Asset owned by such Subsidiary is included in any
calculation (pro forma or otherwise) of the Borrowing Base Amount and (B) the
deadline for the delivery of the next Compliance Certificate pursuant to
Section 6.02(a)), and (ii) cause such Subsidiary to deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Subsidiary, favorable
opinions of counsel to such Subsidiary (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent. Notwithstanding the foregoing, no such Subsidiary may
become a Borrower in accordance with the terms of this clause (a) unless and
until the Lenders have received from the Borrowers any such documentation and
other information requested by the Administrative Agent or any Lender pursuant
to Section 10.19.

(b) Upon the acquisition, incorporation or other creation of any other direct or
indirect Subsidiary of the REIT Guarantor (other than (i) a Subsidiary which
owns or is to own a Borrowing Base Asset, which shall be governed pursuant to
clause (a) above, (ii) an Unrestricted Subsidiary, (iii) a Subsidiary that is
not, as of the Funding Date, a Guarantor hereunder and (iv) a

 

93



--------------------------------------------------------------------------------

Subsidiary that is not required, by the provisions of this Agreement (including
Section 11.08), to be a Guarantor hereunder), the Credit Parties shall (i) cause
such Subsidiary to become a Subsidiary Guarantor hereunder through the execution
and delivery to the Administrative Agent of a Subsidiary Guarantor Joinder
Agreement within thirty (30) days of the acquisition, incorporation or creation
of such Subsidiary, and (ii) cause such Subsidiary to deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Subsidiary.

(c) The Borrowers shall at all times subject all Borrowing Base Assets and all
of their respective personal property to first priority Liens (subject in any
case to Permitted Liens) in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Credit Documents and
such other additional security documents as the Administrative Agent shall
reasonably request, and deliver all Borrowing Base Deliverables (and any updates
to any of the information or materials delivered as a portion thereof) and such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, all in form, content and scope reasonably
satisfactory to the Administrative Agent. In furtherance of the Borrowers’
obligations under this Section 6.14, each of the Borrowers hereby agree that
they shall, from time to time, at their own expense, promptly execute, deliver,
file and/or record all further instruments and documents, and take all further
action, that may be necessary, or that the Administrative Agent may reasonably
request (including, without limitation, the procurement of landlord consents
with respect to the assignment of the applicable Borrower’s interests in any
Borrowing Base Assets), in order to (a) properly evidence the Borrowers’
Obligations hereunder or under any Credit Document or (b) perfect, continue and
protect the Liens and security interests granted or purported to be granted by
any Collateral Documents and to enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder and under any other Credit Document
with respect to any Collateral. The applicable Borrower(s) shall promptly
deliver to the Administrative Agent a copy of each such instrument and evidence
of its proper filing or recording, as necessary.

6.15 Further Assurances.

Each Credit Party shall, promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Credit Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Credit Documents, (ii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent the rights granted or now or hereafter intended to be granted to the
Administrative Agent under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party.

 

94



--------------------------------------------------------------------------------

 

6.16 Compliance With Facility Leases.

Each Borrower shall perform and observe, in all material respects, all the terms
and provisions of each Facility Lease to be performed or observed by it,
maintain each such Facility Lease in full force and effect, use its commercially
reasonable efforts to enforce, in all material respects, each such Facility
Lease in accordance with its terms, take all such action to such end as may be
from time to time reasonably requested by the Administrative Agent and, upon
request of the Administrative Agent, make to each other party to each such
Facility Lease such demands and requests for material information and reports or
for material action as any Borrower is entitled to make under such Facility
Lease.

6.17 Appraisals.

The Borrowers agree that (a) new appraisals will be required in conjunction with
any extension granted pursuant to Section 2.18, (b) the Administrative Agent
shall have the right, once prior to the Maturity Date (but to the extent no
Default or Event of Default has occurred and is continuing, not during the six
(6) month period immediately prior to the Maturity Date), to request appraisals
with respect to the Borrowing Base Assets and (c) the Parent Borrower may
request that the Administrative Agent initiate a new appraisal at any time
subject to the terms of this Section 6.17. The Administrative Agent shall engage
all appraisers with respect to such appraisals and that the Borrowers shall pay
or reimburse to the Administrative Agent all reasonable and documented costs and
expenses associated therewith to the extent required by and subject to the
provisions of Section 10.04 hereof.

6.18 Borrowing Base Certificates; Facility Leases.

(a) A Responsible Officer of the Parent Borrower or the REIT Guarantor shall
deliver an updated Borrowing Base Certificate upon (i) any amendment to any
Facility Lease to the extent permitted by Section 7.11 hereof and (ii) any
material casualty or condemnation event, in either case, to the extent that such
amendment or casualty event or condemnation event has had, or could reasonably
be expected to have, an effect (other than a de minimus effect) on the then
applicable Borrowing Base Amount or eligibility of a Real Property Asset as a
Borrowing Base Asset.

(b) The Borrowers shall perform and observe in all material respects, all the
terms and provisions of each Facility Lease to be performed or observed by it.

ARTICLE VII

NEGATIVE COVENANTS

The Borrowers hereby covenant and agree (on their own behalf and on behalf of
the Subsidiary Guarantors and/or Parent, as applicable) that until the
Obligations, together with interest, fees and other obligations hereunder, have
been paid in full and the Revolving Commitments hereunder shall have terminated:

 

95



--------------------------------------------------------------------------------

 

7.01 Liens.

No Borrower (other than the Parent Borrower) shall, at any time, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, or sign or file or suffer to exist
under the Uniform Commercial Code of any jurisdiction a financing statement that
names any Borrower as debtor, or assign any accounts or other right to receive
income, other than other than Permitted Liens. The REIT Guarantor shall not
create any Lien upon the Capital Stock of the Parent Borrower owned by the REIT
Guarantor and the Parent Borrower shall not create any Lien upon the Capital
Stock of the Borrowers.

7.02 Indebtedness of the Borrowers (other than the Parent Borrower).

No Borrower (other than the Parent Borrower) shall create, incur, assume or
suffer to exist any Indebtedness, except:

(a) Indebtedness under the Credit Documents;

(b) Indebtedness of the Borrowers set forth in Schedule 7.02 (and renewals,
refinancings and extensions thereof); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and capitalized interest or reserves relating thereto and
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Borrowers or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;

(c) unsecured intercompany Indebtedness of any Borrower to any Credit Party;
provided, that such Indebtedness be expressly subordinated in all respects to
the Obligations on terms reasonably acceptable to the Administrative Agent;

(d) obligations (contingent or otherwise) of any Borrower or any Subsidiary
thereof existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person (whether from floating to fixed rate interest or fixed to floating rate
interest), and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

96



--------------------------------------------------------------------------------

 

(e) Indebtedness of the Borrowers arising solely from unsecured guarantees of
Indebtedness of the Parent Borrower pursuant to any public or private debt
offering (including, without limitation the Sabra Senior Notes and any
additional senior or subordinated note issuance, convertible debentures, or
similar public or private issuance, but specifically excluding any bank credit
facility or similar debt facility);

(f) other (i) unsecured Indebtedness and (ii) purchase money Indebtedness
(including obligations in respect of Capital Leases or Synthetic Leases)
hereafter incurred to finance the purchase of fixed assets, and renewals,
refinancings and extensions thereof, provided that such Indebtedness when
incurred shall not exceed the purchase price of the asset(s) financed, in an
aggregate principal amount for all such Indebtedness incurred pursuant to
clauses (i) and (ii) above not to exceed $1,000,000 in the aggregate for all
Borrowers at any one time outstanding;

(g) Indebtedness consisting of obligations to pay insurance premiums incurred in
the ordinary course of business

(h) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, indemnities, bankers’ acceptances, performance, completion and
surety bonds or guarantees and similar types of obligations in the ordinary
course of business;

(i) Indebtedness represented by cash management obligations and other
obligations in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts; and

(j) Guarantees with respect to Indebtedness permitted under clauses (a) through
(e) of this Section 7.02.

7.03 Secured Indebtedness of the REIT Guarantor and its Subsidiaries.

The covenant limiting the ability of the REIT Guarantor and certain of its
Subsidiaries to incur secured indebtedness (and exceptions to such incurrence
limitation) set forth in Section 4.08(b) and (d) of the Sabra Senior Note
Indenture as in effect on the Closing Date hereof, shall be incorporated herein
by reference in its entirety with the same effect as if set forth in full herein
(with the defined terms used therein, including defined terms used in other
defined terms, having the meanings assigned to them in the Sabra Senior Note
Indenture) (the “Incorporated Covenant”). The Borrowers hereunder further
covenant and agree that the Incorporated Covenant shall be as binding on the
Borrowers as if set forth fully herein, provided that (i) the Incorporated
Covenant shall run in favor of the Lenders hereunder (rather than the
noteholders under the Sabra Senior Note Indenture), (ii) in the event of the
amendment or modification of the covenant contained in Section 4.08(b) or (d) of
the Sabra Senior Note Indenture, the Incorporated Covenant shall be as in effect
immediately prior to such amendment or modification, unless the Required Lenders
consent to such amendment or modification of the terms hereof, and (iii) in the
event that the Sabra Senior Notes shall be refinanced, repaid, terminated or
replaced by other senior notes, the Incorporated Covenant shall be as in effect
immediately prior to such refinancing or replacement.

 

97



--------------------------------------------------------------------------------

 

7.04 Investments of Borrowers (other than the Parent Borrower).

No Borrower (other than the Parent Borrower) shall make any Investments, except:

(a) Investments held by any Borrower in the form of cash or Cash Equivalents;

(b) Investment in (i) any other Credit Party (other than the Subsidiary
Guarantors) and (ii) any Subsidiary consisting of the transfer to such
Subsidiary of Real Property Assets that do not constitute Borrowing Base Assets;

(c) Investments existing as of the Closing Date and set forth in Schedule 7.03;

(d) Guarantees permitted by Section 7.02;

(e) acquisitions of personal property in the ordinary course of business to the
extent required to continue to operate the Borrowers’ Businesses in the manner
in which they are currently being operated;

(f) Investments in Real Property Assets;

(g) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses in accordance
with GAAP;

(h) Investments received in satisfaction of judgments or in settlements of debt
or compromises of obligations incurred in the ordinary course of business;

(i) any Investment consisting of prepaid expenses, negotiable instruments held
for collection and lease, endorsements for deposit or collection in the ordinary
course of business, utility or workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

(j) pledges or deposits by a Person under workers compensation laws,
unemployment insurance laws or similar legislation, or deposits in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits as security for contested
taxes or import duties or for the payment of rent, in each case incurred in the
ordinary course of business

(k) Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $1,000,000 in the aggregate for all Borrowers at any time
outstanding.

7.05 [Reserved].

7.06 Fundamental Changes.

Except as contemplated by the Transactions on or prior to the Funding Date, no
Credit Party shall merge, dissolve, liquidate, consolidate with or into another
Person; except that so long

 

98



--------------------------------------------------------------------------------

as no Default or Event of Default exists or would result therefrom, (a) any
Borrower may merge or consolidate with any other Borrower, (b) any Consolidated
Party (including any Unrestricted Subsidiary) which is not a Credit Party may be
merged or consolidated with or into any Credit Party provided that either such
Credit Party shall be the continuing or surviving corporation or the continuing
or surviving corporation shall become a Credit Party as herein provided, (c) any
Subsidiary Guarantor may be merged or consolidated with or into any other
Subsidiary Guarantor and (d) any Subsidiary Guarantor may dissolve, liquidate or
wind up its affairs at any time provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect.

7.07 Dispositions.

The Borrowers (other than the Parent Borrower) shall not make any sale, lease,
transfer or other disposition of (i) any Borrowing Base Asset, except to the
extent permitted pursuant to Section 9.11 hereof; or (ii) any other material
assets of the Borrowers unless (A) such sale, lease, transfer or other
disposition is performed in the ordinary course of the Borrowers’ Business,
(B) such transaction consists of a sale, lease, transfer or other disposition by
a Borrower of Real Property Assets (not constituting Borrowing Base Assets) to a
Subsidiary of such Borrower or (C) the consideration paid in connection with
such other material assets (1) is in cash or Cash Equivalents, (2) is in an
amount not less than the fair market value of the Property disposed of and
(3) does not exceed, in the aggregate during any calendar year (for the all
Borrowers and all such sales, leases, transfers or other dispositions) $500,000.
The Parent Borrower shall not, in any case, transfer, sell, lease, pledge or
otherwise dispose of the Capital Stock of the Borrowers held by it without the
prior written consent of the Administrative Agent (which consent may be granted
or withheld in the sole discretion of the Administrative Agent).

7.08 Business Activities.

No Borrower shall engage, directly or indirectly, in any business activities
other than owning, developing, managing and providing secured financing for real
and personal property and similar interests in leasehold properties which are
owned by or net leased to healthcare operators for use as Healthcare Facilities.

7.09 Transactions with Affiliates and Insiders.

Except as contemplated by the Separation Documents and except as permitted
pursuant to Section 7.04(b)(ii) and clause (ii)(B) of Section 7.07 hereof, no
Borrower shall, at any time, enter into any transaction of any kind with any
Affiliate of any Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Borrower as would be obtainable by such Borrower at the time in a comparable
arm’s length transaction with a Person other than an Affiliate.

7.10 Organization Documents; Fiscal Year.

No Credit Party shall (a) amend, modify or change, in any material respect, its
organization documents or (b) change its fiscal year.

 

99



--------------------------------------------------------------------------------

 

7.11 Modifications to Facility Leases.

The Borrowers (other than the Parent Borrower) shall not, without the prior
written consent of the Required Lenders enter into any material amendment or
modification or cancel or terminate any Facility Lease prior to its stated
maturity. Notwithstanding the foregoing, the Borrowers may amend or modify or
permit the amendment or modification of any Facility Lease without the Required
Lenders’ prior written consent, except to the extent such amendment or
modification: (i) decreases the rent or any other monetary obligations under any
Facility Lease (except as set forth in the proviso to this sentence);
(ii) shortens the term of any Facility Lease; (iii) releases or limits the
liability of any guarantor under any Facility Lease; (iv) releases any security
deposits or letters of credit or any other security or collateral under any
Facility Lease; (v) consents to the assignment, delegation or other transfer of
rights and obligations under any Facility Lease; or (vi) makes any other
material change to the terms and conditions of any Facility Lease or increases
in any material respect the obligations or liabilities of the applicable
Borrower thereunder; provided, however, that to the extent such amendment,
modification or restructuring of a Facility Lease involves the replacement of a
Tenant, (A) the Borrowers shall have delivered to the Lenders and the
Administrative Agent the (1) identity of such proposed new tenant (the “New
Tenant”), (2) the proposed lease with such New Tenant (the “New Lease”) and
(3) such other information as reasonably requested and (B) provided that
(1) such New Tenant is an Eligible Tenant, (2) the New Lease provides for rent
payments in each year which are at least eighty percent (80%) of the rent
payments in each year due under the lease being amended, modified or replaced
(the “Existing Facility Lease”) and (3) the New Lease is otherwise substantially
similar in all material respects to the Existing Facility Lease, then within
fifteen (15) Business Days after receiving the foregoing information from the
Borrowers, if the Required Lenders have not either approved or disapproved such
proposal, the Required Lenders shall be deemed to have approved such proposal.

7.12 Ownership of Subsidiaries.

Notwithstanding any other provisions of this Credit Agreement to the contrary,
(a) no Borrower (other than the Parent Borrower) shall own any Capital Stock of
any other entity; (b) no Person other than the Parent Borrower shall own any
Capital Stock of any Borrower; and (c) no Borrower shall permit, create, incur,
assume or suffer to exist any Lien on any Capital Stock of any Borrower (in the
case of the Parent Borrower, only to the extent of the Capital Stock owned by
the REIT Guarantor).

7.13 No Further Negative Pledges.

No Borrower will enter into, assume or become subject to any Negative Pledges or
agreement prohibiting or otherwise restricting the existence of any Lien upon
any of its Property in favor of the Administrative Agent (for the benefit of the
Lenders) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such Property is given as security for the Obligations, except (a) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets

 

100



--------------------------------------------------------------------------------

subject to such Permitted Lien, (b) pursuant to customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 7.05 or Section 7.07, pending the consummation of such
sale and (c) restrictions arising in connection with the Sabra Senior Notes.

7.14 Limitation on Restricted Actions.

The Borrowers (other than the Parent Borrower) will not directly or indirectly,
create or otherwise cause or suffer to exist or become effective any encumbrance
or restriction on the ability of any such Person to (a) pay dividends or make
any other distributions to the REIT Guarantor on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(b) pay any Indebtedness or other obligation owed to any Credit Party, (c) make
loans or advances to any Credit Party, (d) sell, lease or transfer any of its
properties or assets to any Credit Party, or (e) act as a Borrower and pledge
its assets pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (a)-(d) above) for such encumbrances or
restrictions existing under or by reason of (i) this Credit Agreement and the
other Credit Documents, (ii) applicable Law, (iii) any Lien or any documentation
or instrument governing any Lien permitted under Section 7.01 provided that any
such restriction contained therein relates only to the asset or assets subject
to such Lien, (v) customary restrictions and conditions contained in any
agreement relating to the sale of any Borrowing Base Assets permitted under
Section 7.05 or Section 7.07, pending the consummation of such sale, or (vi) the
Sabra Senior Note Indenture.

7.15 Accounting Changes.

No Borrower shall make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrowers or any other Credit Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, (ii) within three (3) Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) Business Days after the earlier of (A) a Responsible
Officer of any Credit Party becoming aware that the same has not been paid when
due or (B) written notice from the Administrative Agent to the Borrowers, any
other fee payable herein or any other amount payable herein or under any other
Credit Document becomes due; or

 

101



--------------------------------------------------------------------------------

 

(b) Specific Covenants. The Borrowers (or Credit Parties, as applicable) fail to
perform or observe any term, covenant or agreement contained in any of Sections
6.03, 6.06, 6.10, 6.11, 6.14, or 6.18 or Article VII; or

(c) Other Defaults. (i) The Borrowers (or Credit Parties, as applicable) fail to
perform or observe any term, covenant or agreement contained in any of Sections
6.01 or 6.02 and such failure continues for five (5) days or (ii) any Credit
Party fails to perform or observe any other covenant or agreement (not specified
in subsection (a), (b) or (c)(i) above) contained in any Credit Document on its
part to be performed or observed and such failure continues for thirty (30) days
after the earlier of (i) a Responsible Officer of the REIT Guarantor or any
Borrower becoming aware of such default or (ii) written notice thereof by the
Administrative Agent to the Parent Borrower (or, if such failure cannot be
reasonably cured within such period, sixty (60) days, so long as the applicable
Credit Party has diligently commenced such cure and is diligently pursuing
completion thereof); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Credit Parties and contained in
this Credit Agreement, in any other Credit Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) any Credit Party fails to perform or observe (beyond the
applicable notice and grace or cure period with respect thereto, if any) any
Contractual Obligation if such failure could reasonably be expected to have a
Material Adverse Effect, or (ii) any Borrower or the REIT Guarantor fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and beyond the applicable notice and grace or
cure period with respect thereto, if any) in respect of any Indebtedness (other
than Indebtedness hereunder and Indebtedness under Swap Contracts) or otherwise
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or cash
collateral in respect thereof to be demanded, in each case to the extent such
Indebtedness or other obligation is in an amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount; or
(iii) there occurs under any Swap Contract an Early Maturity Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Borrower or the REIT Guarantor is the Defaulting Party
(as defined in such Swap Contract) after expiration of any applicable notice and
grace or cure periods or (B) any Termination Event (as so defined) under such
Swap Contract as to which a Borrower or the REIT Guarantor is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Borrower as a result thereof is greater than the Threshold Amount; or

 

102



--------------------------------------------------------------------------------

 

(f) Insolvency Proceedings, Etc. Any Credit Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
properties; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Credit party and the appointment continues undischarged or unstayed for
sixty (60) calendar days; or any proceeding under any Debtor Relief Law relating
to any Credit Party or to all or any material part of its property is instituted
without the consent of such Credit Party and continues undismissed or unstayed
for sixty (60) calendar days, or an order for relief is entered in any such
proceeding and, in any case with respect to the Subsidiary Guarantors only, such
action could reasonably be expected to have a Material Adverse Effect; or

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the properties
of any Credit Party and is not released, vacated or fully bonded within thirty
(30) days after its issue or levy and, in any case with respect to the
Subsidiary Guarantors only, such action could reasonably be expected to have a
Material Adverse Effect; or

(h) Judgments. There is entered against any Credit Party (i) any one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding (A) with respect to the Borrowers and
the REIT Guarantor, the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
the claim and does not dispute coverage) and (B) with respect to the Subsidiary
Guarantors, an amount that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Borrower or the REIT Guarantor under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, or (ii) a Borrower or the REIT Guarantor or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable notice
and grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Credit Documents; Guaranty. (i) Any Credit Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or as a result of satisfaction in full of all the
Obligations or as a result of the Administrative Agent’s

 

103



--------------------------------------------------------------------------------

failure to record and/or file where and/or when appropriate any Collateral
Documents or any continuation statements, ceases to be in full force and effect;
or any Credit Party contests in any manner the validity or enforceability of any
Credit Document; or any Credit Party denies that it has any or further liability
or obligation under any Credit Document, or purports to revoke, terminate or
rescind any Credit Document; (ii) except as the result of or in connection with
a dissolution, merger or disposition of a Subsidiary Guarantor not prohibited by
the terms of this Credit Agreement, the Guaranty shall cease to be in full force
and effect, or any Guarantor hereunder shall deny or disaffirm such Guarantor’s
obligations under such Guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty; or (iii) any Lien shall fail to
be a first priority, perfected Lien on a material portion of the Collateral,
taken as a whole; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Credit Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Credit Party under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

104



--------------------------------------------------------------------------------

 

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to provide Cash Collateral as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including Attorney Costs and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Credit Party and any Lender, or any Affiliate of a Lender,
(c) payments of amounts due under any Treasury Management Agreement between any
Credit Party and any Lender, or any Affiliate of a Lender and (d) Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to provide Cash Collateral for the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

105



--------------------------------------------------------------------------------

 

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrowers
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions.

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Credit Party or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information

 

106



--------------------------------------------------------------------------------

relating to any Credit Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

Except as otherwise specifically set forth herein, the Administrative Agent
shall not be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as the Administrative Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Credit Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

107



--------------------------------------------------------------------------------

 

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Parent Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Parent
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Parent Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Credit Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section, and such Lenders so acting shall have the benefit and
protection of all provisions hereunder in favor of the Administrative Agent as
if each of them were the Administrative Agent. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

108



--------------------------------------------------------------------------------

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (iii) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective

 

109



--------------------------------------------------------------------------------

agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.03(i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

9.10 Collateral and Guaranty Matters.

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is transferred or to be transferred as part of or
in connection with any Disposition permitted hereunder or under any other Credit
Document, any Involuntary Disposition or any release or replacement of any
Borrowing Base Asset permitted in accordance with Section 9.11, or (iii) as
approved in accordance with Section 10.01.

The Lenders irrevocably authorize the Administrative Agent to release any
Subsidiary Guarantor (but not the REIT Guarantor) from its obligations under the
Guaranty in accordance with Section 11.08. Upon request by the Administrative
Agent at any time, the Required Lenders will confirm in writing the authority of
the Administrative Agent to release any Subsidiary Guarantor from its
obligations hereunder pursuant to this Section 9.10.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property pursuant to this Section 9.10. Upon the
release of any Subsidiary Guarantor pursuant to this Section 9.10 or
Section 11.08, the Administrative Agent shall (to the extent applicable) deliver
to the Credit Parties, upon the Credit Parties’ request and at the Credit
Parties’ expense, such documentation as is reasonably necessary to evidence the
release of such Guarantor from its obligations under the Credit Documents.

 

110



--------------------------------------------------------------------------------

 

9.11 Addition/Removal of Borrowing Base Assets.

(a) The Borrowers may obtain releases of Borrowing Base Assets from the Liens
and security interests of the Administrative Agent hereunder and under the
Collateral Documents relating thereto and all Obligations hereunder and under
the Collateral Documents through satisfaction of each of the following
conditions:

(i) the applicable Borrower shall deliver to the Administrative Agent, not less
than five (5) Business Days prior to the date of such requested release a
written request for release of the applicable Borrowing Base Asset;

(ii) the applicable Borrower shall deliver, together with such request for
release, a pro forma Compliance Certificate showing that, on a pro forma basis,
after giving effect to such release, (A) all financial covenants contained
herein shall be satisfied and (B) the outstanding principal amount of
Obligations shall be less than (y) the Aggregate Committed Amount and (z) the
Borrowing Base Amount (after giving effect to the removal of such Borrowing Base
Asset from the calculation of the Borrowing Base Amount, if applicable, any
prepayment of principal which will be made in connection with such release and
any addition of any Borrowing Base Asset to occur in connection with such
release);

(iii) a Responsible Officer of the REIT Guarantor, the Parent Borrower or any
other Borrower shall certify in writing to the Administrative Agent that no
Default or Event of Default shall exist immediately after giving effect to the
applicable release, any prepayment of principal which will be made in connection
with such release and any addition of any Borrowing Base Asset to occur in
connection with such release;

(iv) the Administrative Agent shall have received evidence, acceptable to it in
its discretion that the matters set forth in such request, Compliance
Certificate and certification are true and correct in all material respects. To
the extent all such conditions to release are satisfied, the Administrative
Agent will, at the Borrowers’ expense, within five (5) Business Days thereafter
deliver to the applicable Borrower such documentation as is reasonably necessary
to evidence the release of the Administrative Agent’s security interest, if any,
in the released Borrowing Base Asset(s) and release from all other Obligations;
and

(v) the aggregate Collateral Value of the Borrowing Base Assets released
(whether or not substituted therefore) in any fiscal year pursuant to this
Section 9.12 shall not exceed $40,000,000 in the aggregate and the aggregate
Collateral Value of the Borrowing Base Assets released (whether or not
substituted therefore) prior to the Maturity Date shall not, in any case (and
regardless of whether the $40,000,000 per year limitation is met during any
given year), exceed $90,000,000 in the aggregate; and

(vi) after giving effect to any such release (x) there shall not be less than
four (4) Borrowing Base Assets remaining in the Borrowing Base and (y) the
Borrowing Base Amount shall not be less than $50,000,000.

 

111



--------------------------------------------------------------------------------

 

(b) The Borrowers shall deliver to the Administrative Agent, immediately upon a
Responsible Officer of any Credit Party obtaining knowledge of a Borrowing Base
Asset failing to qualify as such, a pro forma Borrowing Base Certificate (which
certificate shall include an update to the information set forth on
Schedule 5.12) demonstrating that, upon giving effect to the removal from the
calculation of the Borrowing Base Amount of the Collateral Value or
Mortgageability Amount (as applicable) attributable to such former Borrowing
Base Asset, the Borrowers shall be in compliance with Section 2.01(a) hereof.

(c) The Borrowers shall not include any Real Property Asset as a Borrowing Base
Asset on any schedule, Borrowing Base Certificate or Compliance Certificate
delivered in connection with this Credit Agreement unless (i) such Real Property
Asset meets the definition of Borrowing Base Asset and Borrowers have otherwise
satisfied the requirements set forth in this Agreement and (ii) such Real
Property Asset continues to qualify as a Borrowing Base Asset as of the date of
such inclusion.

(d) The Borrowers may, at any time after the Closing Date, include additional
Real Property Assets as Borrowing Base Assets to the extent the following
conditions are satisfied:

(i) such additional Real Property Asset satisfies the requirements set forth in
the definition of Borrowing Base Assets, including, without limitation, delivery
of each of the Borrowing Base Asset Deliverables with respect thereto; and

(ii) receipt of a FIRREA-compliant MAI appraisal commissioned, reviewed and
approved by the Administrative Agent and the Lenders with respect to such
additional Real Property Asset; provided that (A) the Administrative Agent and
the Lenders shall use reasonable efforts to approve or disapprove the appraisals
within fifteen (15) Business Days after they are received and a failure to
approve or disapprove the appraisals in such fifteen (15) Business Day period
shall be deemed to mean that such appraisals are approved and (B) to the extent
any such appraisal is denied approval, the Administrative Agent and the Lenders
shall specify the reasons in writing to the Borrowers for such denial.

Administrative Agent hereby agrees that such Real Property Assets may be
acquired through the acquisitions of direct or indirect interest in any entity
holding title to such Real Property Asset(s).

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc.

No amendment or waiver of any provision of this Credit Agreement or any other
Credit Document, and no consent to any departure by the Borrower or any other
Credit Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the

 

112



--------------------------------------------------------------------------------

applicable Credit Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b) postpone any date fixed by this Credit Agreement or any other Credit
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Credit Document without the written consent of each Lender
directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(d) change Section 2.12 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(e) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(f) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender; or

(g) release all or substantially all of the Subsidiary Guarantors from their
obligations hereunder (other than as provided herein or as appropriate in
connection with transactions permitted hereunder) or release the REIT Guarantor
from the Guaranty;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Credit Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Credit Agreement and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of any Defaulting
Lender may not be

 

113



--------------------------------------------------------------------------------

increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to service of
process or to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or

 

114



--------------------------------------------------------------------------------

intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Credit Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the Credit
Parties’ or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Credit Parties, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Credit Parties, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Parent Borrower, the Administrative Agent, the L/C Issuer and the
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Credit Parties
or its securities for purposes of United States Federal or state securities
laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Credit Parties
even if (i) such notices were not made in a

 

115



--------------------------------------------------------------------------------

manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Credit Parties. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Credit
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Credit Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,

 

116



--------------------------------------------------------------------------------

delivery and administration of this Credit Agreement and the other Credit
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Credit Agreement and the
other Credit Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Credit Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party, or any
Environmental Liability related in any way to any Credit Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrower or any other Credit Party
against such Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if such Borrower or such other
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party

 

117



--------------------------------------------------------------------------------

of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Revolving Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Credit Parties shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby other than
for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Credit Parties is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a

 

118



--------------------------------------------------------------------------------

rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Credit Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Parent
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent

 

119



--------------------------------------------------------------------------------

assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender for any assignment in respect of Revolving Loans and Revolving
Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to any Credit
Party or any of the Credit Parties’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

120



--------------------------------------------------------------------------------

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and
10.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Credit Parties or the Administrative Agent, sell participations
to any Person (other than a natural person or the Credit Parties or any of the
Credit Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Credit
Parties, the Administrative Agent, the other Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01(a)
that affects such Participant. Subject to subsection (e) of this Section, the
Credit Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had

 

121



--------------------------------------------------------------------------------

acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Parent Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Parent Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Parent Borrower, resign as Swing Line Lender. In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Borrowers
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that no failure by the Borrowers
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (1) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (2) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

122



--------------------------------------------------------------------------------

 

10.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or any Eligible Assignee invited to be a Lender
pursuant to Section 2.01(d) or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to any Borrower and
its obligations, (g) with the consent of the Parent Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section by the disclosing person or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Credit Parties.

For purposes of this Section, “Information” means all information received from
any Credit Party or any Subsidiary thereof relating to any Credit Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof, provided that, in the case of information received from a Credit Party
or any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledge that (a) the
Information may include material non-public information concerning the Credit
Parties, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.

10.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special,

 

123



--------------------------------------------------------------------------------

time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Credit Parties against
any and all of the obligations of the Credit Parties now or hereafter existing
under this Agreement or any other Credit Document to such Lender, irrespective
of whether or not such Lender shall have made any demand under this Credit
Agreement or any other Credit Document and although such obligations of the
Credit Parties may be contingent or unmatured or are owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Parent Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Notwithstanding the provisions of this Section 10.08, if
at any time any Lender or any of their respective Affiliates maintains one or
more deposit accounts for the Borrowers or any other Credit Party into which
Medicare and/or Medicaid receivables are deposited, such Person shall waive the
right of setoff set forth herein.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrowers. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

 

124



--------------------------------------------------------------------------------

 

10.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Extension or Credit, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability.

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13 Replacement of Lenders.

If any Lender can no longer make Eurodollar Loans under Section 3.02 or if any
Lender is a Defaulting Lender, or if any Lender (a “Non-Consenting Lender”)
refuses to consent to an amendment, modification or waiver of this Agreement
that, pursuant to Section 10.01, requires consent of 100% of the Lenders or if
any other circumstance exists hereunder that gives the Borrowers the right to
replace a Lender as a party hereto, then the Parent Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this Credit
Agreement and the related Credit Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

 

125



--------------------------------------------------------------------------------

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

10.14 Governing Law; Jurisdiction; etc..

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN

 

126



--------------------------------------------------------------------------------

SECTION 10.02. NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Conflict.

To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.

10.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrowers, on behalf of themselves
and the other Credit Parties, acknowledge and agree, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Credit Agreement provided by the Administrative Agent, the
Lenders and the Arranger are arm’s-length commercial transactions between the
Credit Parties and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lenders and the Arranger, on the other hand, (B) each
of the Credit Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the Credit
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, each Lender and each Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Credit Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Lender nor any Arranger has any obligation to any Credit Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent, the Lenders and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that

 

127



--------------------------------------------------------------------------------

involve interests that differ from those of the Credit Parties and their
respective Affiliates, and neither the Administrative Agent, any Lender nor any
Arranger has any obligation to disclose any of such interests to the Credit
Parties or any of their respective Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases any claims that it
may have against the Administrative Agent, the Lenders and the Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.18 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.19 USA Patriot Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Credit
Party, which information includes the name and address of each Credit Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Credit Party in accordance with the Act. The
Borrowers shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.20 California Real Property Assets.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT ANY TIME THAT ANY
OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY ASSETS LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY CREDIT DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT
REQUIRED BY SECTION 8.3 OF THIS AGREEMENT, ALL OF THE LENDERS, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE,

 

128



--------------------------------------------------------------------------------

OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS
OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE
BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS
REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE SOLELY FOR THE
BENEFIT OF EACH OF THE LENDERS.

ARTICLE XI

GUARANTY

11.01 The Guaranty. Each of the Guarantors hereby jointly and severally
guarantees to each Lender and the Administrative Agent as hereinafter provided,
as primary obligor and not as surety, the prompt payment of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or Swap Contracts the obligations of each Guarantor
under this Agreement and the other Credit Documents shall not exceed an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under applicable Debtor Relief Laws.

11.02 Obligations Unconditional. The obligations of the Guarantors under
Section 11.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents or Swap Contracts, or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 11.02 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrowers or any other Guarantor for amounts paid under this Article XI
until such time as the Obligations have been paid in full and the Commitments
have expired or terminated. Without limiting the generality of the foregoing, it
is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or impair the liability of the
Guarantor hereunder, which shall remain absolute and unconditional as described
above:

 

129



--------------------------------------------------------------------------------

 

(a) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents or any Swap Contract between any Credit Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents or such Swap Contracts shall be done or omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented, waived or amended in any respect,
or any right under any of the Credit Documents or any Swap Contract between any
Credit Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents or any Swap Contract
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected, or shall be released in accordance with the terms of this Agreement;

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor); or

(f) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any Swap Contract between any Credit Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Credit Documents or any Swap Contract or against any other
Person under any other guarantee of, or security for, any of the Obligations.

11.03 Reinstatement. The obligations of the Guarantors under this Article XI
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses

 

130



--------------------------------------------------------------------------------

incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

11.04 Certain Additional Waivers. Each Guarantor agrees that such Guarantor
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 11.02 and through the
exercise of rights of contribution pursuant to Section 11.06.

11.05 Remedies. The Guarantors agree that, to the fullest extent permitted by
law, as between the Guarantors, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

11.06 Rights of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable law. Such
contribution rights shall be subordinate and subject in right of payment to the
obligations of such Guarantors under the Credit Documents and no Guarantor shall
exercise such rights of contribution until all Obligations have been paid in
full and the Commitments have terminated.

11.07 Guarantee of Payment; Continuing Guarantee. The guarantee in this
Article XI is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

11.08 Release of Subsidiary Guarantors; Certain Exempt Subsidiaries. Within five
(5) Business Days following the written request by a Responsible Officer of
Parent Borrower, the Administrative Agent, on behalf of the Lenders, shall
release a Subsidiary Guarantor from its obligations under the Guaranty to the
extent that the following conditions are satisfied to the reasonable
satisfaction of the Administrative Agent: (a) there is no Event of Default
existing under the Agreement either at the time of such request or at the time
such Subsidiary Guarantor is released; and (b) such Responsible Officer of
Parent Borrower delivers to Administrative Agent a certificate in form and
substance reasonably satisfactory to the Administrative Agent stating that
(i) such request is being made in connection with any of the following: (A) such
Subsidiary Guarantor becoming an Unrestricted Subsidiary under the Sabra Senior
Note Indenture; (B) such Subsidiary Guarantor is obtaining financing to be
secured by, among other things, real property owned or ground leased by such
Subsidiary Guarantor and the terms of such financing prohibits such Subsidiary
Guarantor from remaining obligated under the Guaranty; (C)

 

131



--------------------------------------------------------------------------------

such Subsidiary Guarantor is acquiring an entity which owns, or assets which
include, real property upon which existing financing is to be assumed by such
Subsidiary Guarantor and the terms of such existing financing prohibit such
Subsidiary Guarantor from remaining obligated under the Guaranty; (D) such
Subsidiary Guarantor is acquiring an entity which owns, or assets which include,
real property and, in connection therewith, such Subsidiary Guarantor is
obtaining acquisition financing, the terms of which prohibit such Subsidiary
Guarantor from remaining obligated under the Guaranty; or (E) such Subsidiary
Guarantor is being released from its obligation with respect to the Sabra Senior
Note Indenture for any reason not described in clauses (A) through (D) above and
(ii) such Subsidiary Guarantor will also be released from its guaranty
obligations under the Sabra Senior Notes.

In addition, a Subsidiary shall not be required to become a Subsidiary Guarantor
hereunder (a) to the extent it is being acquired or being formed in connection
with any of the transactions described in clauses (b)(i)(A) through (D) above,
and the terms of the applicable financing documentation prohibit such Subsidiary
from becoming a Subsidiary Guarantor hereunder, or (b) if such Subsidiary is
otherwise not required by the terms of the Sabra Senior Note Indenture to become
a guarantor of any of the obligations thereunder.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

132



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWERS:     SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited
partnership       By:   SABRA HEALTH CARE REIT, INC., Its General Partner      
By:  

/s/ Harold Andrews

      Name:   Harold Andrews       Title:   Treasurer and Secretary     SABRA
IDAHO, LLC     SABRA CALIFORNIA II, LLC     SUNSET POINT NURSING CENTER LLC    
SABRA NEW MEXICO, LLC     SABRA OHIO, LLC     SABRA KENTUCKY, LLC     SABRA NC,
LLC     CONNECTICUT HOLDINGS I LLC     SABRA CONNECTICUT II LLC     WEST BAY
NURSING CENTER LLC     ORCHARD RIDGE NURSING CENTER LLC     OAKHURST MANOR
NURSING CENTER LLC     By:  

/s/ Brandi Riddle

    Name:   Brandi Riddle     Title:   Treasurer



--------------------------------------------------------------------------------

 

REIT GUARANTOR:   SABRA HEALTH CARE REIT, INC.,   a Maryland corporation   By:  

/s/ Harold Andrews

  Name:   Harold Andrews   Title:   Treasurer and Secretary



--------------------------------------------------------------------------------

 

LENDERS:   BANK OF AMERICA, N.A.,   as Administrative Agent   By:  

/s/ Amie L. Edwards

  Name:   Amie L. Edwards   Title:   Senior Vice President   BANK OF AMERICA,
N.A., as L/C Issuer, Swing Line Lender and as a Lender   By:  

/s/ Amie L. Edwards

  Name:   Amie L. Edwards   Title:   Senior Vice President



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Marc Costantino

Name:   Marc Costantino Title:   Executive Director



--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender By:  

illegible

Name:   illegible Title:   Vice President



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ross M. Berger

Name:   Ross M. Berger Title:   Managing Director



--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as a Lender By:  

/s/ G. David Cole

Name:   G. David Cole Title:   Authorized Signatory



--------------------------------------------------------------------------------

 

Schedule 1.1A

Closing Date Mortgageability Amounts

 

Property Name

   Operator      Address     

City

  

State

   Allocated Rent      Mortgageability Amount  

Carmichael

     Sun Healthcare         8336 Fair Oaks Blvd       Carmichael    CA    $
1,408,054       $ 10,585,407   

Village at Northrise (Las Cruces)

     Sun Healthcare         2880 N. Roadrunner Pkwy       Las Cruces    NM     
1,542,965         11,599,635   

Sylvania

     Sun Healthcare         5757 Whiteford Road       Sylvania    OH     
1,229,467         9,242,833   

Orchard Ridge (New Port Richey)

     Sun Healthcare         4927 Voorhees Road       New Port Ritchey    FL     
1,431,307         10,760,217   

Woodland Hill (Asheboro)

     Sun Healthcare         400 Vision Dr       Asheboro    NC      1,133,187   
     8,519,024   

Meridian

     Sun Healthcare         1351 W. Pine Ave       Meridian    ID      2,441,420
        18,354,000   

West Bay (Oldsmar)

     Sun Healthcare         3865 Tampa Road       Oldsmar    FL      1,095,841
        8,238,266   

Oakhurst (Ocala)

     Sun Healthcare         1501 SE 24th Road       Ocala    FL      2,708,482
        20,361,708   

Glen Hill (Danbury)

     Sun Healthcare         1 Glen Hill Road       Danbury    CT      1,621,558
        12,190,478   

Sunset Point (Clearwater)

     Sun Healthcare         1980 Sunset Point Road       Clearwater    FL     
1,446,759         10,876,382   

Bridge Point (Florence)

     Sun Healthcare         7300 Woodspoint Drive       Florence    KY    $
1,181,690       $ 8,883,657             Aggregate Mortgageability Amount:      
$ 129,611,606   



--------------------------------------------------------------------------------

 

Schedule 2.01

LENDERS AND COMMITMENTS

 

Lender

   Revolving
Committed Amount      Revolving
Commitment
Percentage  

Bank of America, N.A.

   $ 30,000,000.00         30.000000000 % 

Citibank, N.A.

   $ 21,666,667.00         21.666666667 % 

Wells Fargo Bank, National Association

   $ 21,666,667.00         21.666666667 % 

JPMorgan Chase Bank, N.A.

   $ 21,666,666.00         21.666666666 % 

Royal Bank of Canada

   $ 5,000,000.00         5.000000000 % 

Total:

   $ 100,000,000.00         100.000000000 % 



--------------------------------------------------------------------------------

 

SCHEDULE 5.01(b)

The facility owned by Harford Gardens, LLC and located in Baltimore, Maryland
will remain with New Sun after the Separation as it is contemplated that such
facility will be sold in the near future.



--------------------------------------------------------------------------------

 

SCHEDULE 5.11

Post-Separation Organizational Chart

 

LOGO [g116203ex10_4img001.jpg]

 

* Excluded as Credit Parties; all other entities are included as Credit Parties.
Correct legal name, tax identification number and jurisdiction of formation of
each of the Credit Parties is shown on Schedule 5.22



--------------------------------------------------------------------------------

 

LOGO [g116203ex10_4img002.jpg]

Schedule 5.11-2



--------------------------------------------------------------------------------

 

LOGO [g116203ex10_4img003.jpg]

Schedule 5.11-3



--------------------------------------------------------------------------------

 

(1) The 22 centers are as follows:

1 – Perrysburg

2 – Governor’s House

3 – Madison House

4 – Willows (CT)

5 – Twin Oaks

6 – Saugus

7 – Maplewood

8 – Point Place

9 – New Lebanon

10 – Forest View

11 – Pawtuxet Village

12 – Greenwood

13 – Seminole Estates

14 – Decatur Township

15 – Glenville

16 – Monroe House

17 – Boise

18 – Gooding/Bennett Hills

19 – New Lexington

20 – Willows (CA)

21 – Renaissance Terrace

22 – Etowah Landing

Schedule 5.11-4



--------------------------------------------------------------------------------

 

SCHEDULE 5.12: PART I

BORROWING BASE ASSETS

 

APPLICABLE BORROWER

 

FACILITY NAME AND ADDRESS

 

TYPE OF
FACILITY

 

SUBJECT LEASE

 

APPLICABLE TENANT

 

LEASE

TERMINATION

DATE

 

OWNERSHIP
INTEREST OF
BORROWER
IN FACILITY

OAKHURST MANOR NURSING CENTER LLC,
a Massachusetts limited liability company  

Oakhurst Care and Rehabilitation Center

1501 SE 24th Road

Ocala, FL 64471

  SNF1   Master Lease dated as of November 3, 2010 and described in Schedule
5.13   1501 S.E. 24TH ROAD, LLC,
a Delaware limited liability company  

December 31, 2020

(subject to extension as set forth therein)

  Fee SABRA NEW MEXICO, LLC,
a Delaware limited liability company  

The Village at Northrise

2880 N. Roadrunner Pkwy

Las Cruces, NM 88011

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
PEAK MEDICAL ASSISTED LIVING, LLC,
a Delaware limited liability company  

December 31, 2020

(subject to extension as set forth therein)

  Fee ORCHARD RIDGE NURSING CENTER LLC,
a Massachusetts limited liability company  

Orchard Ridge Care and Rehabilitation Center

4927 Voorhees Road

New Port Richey, FL 34653

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
4927 VOORHEES ROAD, LLC,
a Delaware limited liability company  

December 31, 2020

(subject to extension as set forth therein)

  Fee SUNSET POINT NURSING CENTER LLC,
a Massachusetts limited liability company  

Sunset Point Care and Rehabilitation Center

1980 Sunset Point Road

Clearwater, FL 33765

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
1980 SUNSET POINT ROAD, LLC,
a Delaware limited liability company  

December 31, 2020

(subject to extension as set forth therein)

  Fee

 

1

SNF=Skilled Nursing Facility



--------------------------------------------------------------------------------

 

SABRA CALIFORNIA II, LLC,
a Delaware limited liability company  

Carmichael Care and Rehabilitation Center

8336 Fair Oaks Blvd.

Carmichael, CA 95608

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
SUNBRIDGE CARMICHAEL REHABILITATION CENTER,
a California corporation   December 31, 2020 (subject to extension as set forth
therein)   Fee SABRA IDAHO, LLC,
a Delaware limited liability company  

Meridian Care and Rehabilitation Center

1351 W. Pine Ave.

Meridian, ID 83642

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
SUNBRIDGE HEALTHCARE, LLC,
a New Mexico limited liability company   December 31, 2020 (subject to extension
as set forth therein)   Fee SABRA CONNECTICUT II, LLC,
a Delaware limited liability company  

Glen Hill Care and Rehabilitation Center

1 Glen Hill Road

Danbury, CT 06811

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
HARBORSIDE DANBURY LIMITED PARTNERSHIP,
a Massachusetts limited partnership   December 31, 2020 (subject to extension as
set forth therein)   Fee SABRA KENTUCKY, LLC,
a Delaware limited liability company  

Bridge Point Care and Rehabilitation Center

7300 Woodspoint Drive

Florence, KY 41045

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  

WOODSPOINT, LLC,
a Delaware limited liability company,

doing business in Kentucky as Woodspoint Nursing, LLC

  December 31, 2020 (subject to extension as set forth therein)   Fee SABRA
OHIO, LLC,
a Delaware limited liability company  

Sylvania Care and Rehabilitation Center

5757 Whiteford Road

Sylvania, OH 43560

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
HARBORSIDE SYLVANIA, LLC,
a Delaware limited liability company   December 31, 2020 (subject to extension
as set forth therein)   Fee WEST BAY NURSING CENTER LLC,
a Massachusetts limited  

West Bay Care and Rehabilitation Center

3865 Tampa Road

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
3865 TAMPA ROAD, LLC,
a Delaware limited liability company   December 31, 2020 (subject to extension
as set forth therein)   Fee



--------------------------------------------------------------------------------

liability company   Oldsmar, FL 34677           SABRA NC, LLC,
a Delaware limited liability company  

Woodland Hill Care and Rehabilitation Center

400 Vision Dr.

Asheboro, NC 27203

  SNF   Master Lease dated as of November 3 and described in Schedule 5.13  
SUNBRIDGE REGENCY-NORTH CAROLINA, INC.,
a North Carolina corporation   December 31, 2020 (subject to extension as set
forth therein)   Fee



--------------------------------------------------------------------------------

 

SCHEDULE 5.12: PART II

OTHER REAL PROPERTY ASSETS OWNED BY A BORROWER

None.



--------------------------------------------------------------------------------

 

SCHEDULE 5.12: PART III

DELINQUENT TENANTS UNDER FACILITY LEASES

None.



--------------------------------------------------------------------------------

 

SCHEDULE 5.12: PART IV

MATERIAL SUBLEASES

None.



--------------------------------------------------------------------------------

 

SCHEDULE 5.13

FACILITY LEASES

 

  •  

That certain Master Lease dated as of November 3, 2010 by and among the entities
listed as “Landlord” below and the entities listed as “Tenant” below and
pursuant to which Landlord has leased to Tenant the skilled nursing facilities
described therein.

 

Landlord Entities

  

Tenant Entities

OAKHURST MANOR NURSING CENTER LLC,
a Massachusetts limited liability company    1501 S.E. 24TH ROAD, LLC,
a Delaware limited liability company SABRA NEW MEXICO, LLC,
a Delaware limited liability company    PEAK MEDICAL ASSISTED LIVING, LLC,
a Delaware limited liability company ORCHARD RIDGE NURSING CENTER LLC,
a Massachusetts limited liability company    4927 VOORHEES ROAD, LLC,
a Delaware limited liability company SUNSET POINT NURSING CENTER LLC,
a Massachusetts limited liability company    1980 SUNSET POINT ROAD, LLC,
a Delaware limited liability company SABRA CALIFORNIA II, LLC,
a Delaware limited liability company    SUNBRIDGE CARMICHAEL REHABILITATION
CENTER,
a California corporation SABRA IDAHO, LLC,
a Delaware limited liability company    SUNBRIDGE HEALTHCARE, LLC,
a New Mexico limited liability company SABRA CONNECTICUT II, LLC,
a Delaware limited liability company    HARBORSIDE DANBURY LIMITED PARTNERSHIP,
a Massachusetts limited partnership SABRA KENTUCKY, LLC,
a Delaware limited liability company   

WOODSPOINT, LLC,
a Delaware limited liability company,

doing business in Kentucky as Woodspoint Nursing, LLC

SABRA OHIO, LLC,
a Delaware limited liability company    HARBORSIDE SYLVANIA, LLC,
a Delaware limited liability company WEST BAY NURSING CENTER LLC,
a Massachusetts limited liability company    3865 TAMPA ROAD, LLC,
a Delaware limited liability company SABRA NC, LLC,
a Delaware limited liability company    SUNBRIDGE REGENCY-NORTH CAROLINA, INC.,
a North Carolina corporation



--------------------------------------------------------------------------------

 

SCHEDULE 5.22

CREDIT PARTIES

 

ENTITY NAME

  

ADDRESS

  

STATE OF
FORMATION

  

STATES WHERE
QUALIFIED AS OF
FUNDING DATE

   FEIN    ORGANIZATION
IDENTIFICATION
NUMBER BORROWERS SABRA HEALTH CARE LIMITED PARTNERSHIP,
a Delaware limited partnership   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    CA    27-2712888    4822888 OAKHURST MANOR NURSING CENTER LLC,
a Massachusetts limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   MA    FL    04-3072232    000992162 SABRA NEW MEXICO, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    NM    27-3541140    4875576 ORCHARD RIDGE NURSING CENTER LLC,
a Massachusetts limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   MA    FL    04-3072231    000992161 SUNSET POINT NURSING CENTER LLC,
a Massachusetts limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   MA    FL    04-3072233    000992163 SABRA CALIFORNIA II, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    CA    27-3540830    4875570 SABRA IDAHO, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    ID    27-3541245    4875578 SABRA CONNECTICUT II, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    CT    27-3541049    4875575 SABRA KENTUCKY, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    KY    27-3662491    4884367 SABRA OHIO, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    OH    27-3540905    4875573 WEST BAY NURSING CENTER LLC,    18500 Von
Karman Avenue, Suite 550    MA    FL    04-3072226    000992160



--------------------------------------------------------------------------------

 

a Massachusetts limited liability company    Irvine, CA 92612             SABRA
NC, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    NC      27-3662387         4884371    REIT GUARANTOR    SABRA HEALTH
CARE REIT, INC.,
a Maryland corporation   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   MD    CA      27-2560479         C3322907    SUBSIDIARY GUARANTORS    SABRA
HEALTH CARE, L.L.C.,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    CA      27-2696900         4821914    NEW HAMPSHIRE HOLDINGS, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    NH      20-1862503         3877962    CONNECTICUT HOLDINGS I, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    CT      20-4599420         4132650    HHC 1998-I TRUST,
a Massachusetts business trust   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   MA    CT      T00581103         T00581103    NORTHWEST HOLDINGS I, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE         47-0913206         3632608    395 HARDING STREET, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    OH      47-0913207         3632480    1104 WESLEY AVENUE, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    OH      47-0913211         3632489    KENTUCKY HOLDINGS I, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    KY      20-2512023         3940783    SABRA LAKE DRIVE, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    OK      75-3098968         3488098    BAY TREE NURSING CENTER, LLC,
a Massachusetts limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   MA    FL      04-3071703         001037367   SABRA HEALTH CARE HOLDINGS I,
LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE         27-2713167         4829704    SABRA HEALTH CARE HOLDINGS II, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE         27-2713398         4829303    SABRA HEALTH CARE HOLDINGS III, LLC,
a Delaware limited liability company   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    OH, CT, MA, RI, NH, OK, IN, CA, WV, WA, ID, TN, NC, GA      27-2713574
        4829305    SABRA HEALTH CARE HOLDINGS IV, LLC,
   18500 Von Karman Avenue, Suite 550    DE         27-2713747         4829985
  



--------------------------------------------------------------------------------

a Delaware limited liability company    Irvine, CA 92612             SABRA
CAPITAL CORPORATION,
a Delaware corporation   

18500 Von Karman Avenue, Suite 550

Irvine, CA 92612

   DE    CA      27-3642390         4876643   



--------------------------------------------------------------------------------

 

SCHEDULE 7.01

DISCLOSED LIENS, IN ADDITION TO PERMITTED LIENS,

IN EXISTENCE AS OF THE CLOSING DATE

WITH RESPECT TO BORROWING BASE ASSETS

None.



--------------------------------------------------------------------------------

 

SCHEDULE 7.02

INDEBTEDNESS OF BORROWERS

(OTHER THAN PARENT BORROWER)

None.



--------------------------------------------------------------------------------

 

SCHEDULE 7.03

INVESTMENTS OF BORROWERS

(OTHER THAN PARENT BORROWER)

EXISTING AS OF THE CLOSING DATE)

None.



--------------------------------------------------------------------------------

 

Schedule 10.02

NOTICE ADDRESSES

Credit Parties:

Sabra Health Care REIT, Inc.

18831 Von Karman, Suite 400

Irvine, CA 92612

Attention: Richard K. Matros, Chief Executive Officer

Telephone:

Facsimile:

Email:

with a copy to:

Sherry Meyerhoff Hanson & Crance LLP

610 Newport Center Drive, Suite 1200

Newport Beach, California 92660

Attention: Scott A. Meyerhoff

Telephone: 949-719-2195

Facsimile: 949-719-1212

E-mail: smeyerhoff@calawyers.com

Administrative Agent:

For payments and Requests for Credit Extensions:

Bank of America, N.A.

101 N. Tryon St.

Mail code: NC1-001-04-39

Charlotte, NC 28255

Attn: Nilesh Patel

Telephone: 980-386-5094

Facsimile: 704-7619-8870

Email: npatel@baml.com

Wiring Instructions:

Bank of America NA

ABA 026009593

Acct. number: 1366212250600

Acct Name: Corporate Credit Services

Ref: Sabra Health Care Limited Partnership



--------------------------------------------------------------------------------

 

For all other Notices:

Bank of America, N.A.

600 Convent Street, 6th Floor

Mail Code: TX7-060-06-10

San Antonio, TX 78205

Attn: Sheri Starbuck

Phone: 210-270-5041

Fax: 214-290-8392

Email: sheri.starbuck@baml.com

with a copy to:

Bank of America, N.A.

Bank of America Corporate Center

100 N. Tryon St.

Mail Code: NC1-007-17-11

Charlotte, NC 28255-0001

Attention: Amie Edwards

Telephone: 980-387-1346

Facsimile: 980-388-6002

Email: amie.l.edwards@baml.com

Lenders:

Contact information set forth on each Lender’s administrative details form on
file with the Administrative Agent.



--------------------------------------------------------------------------------

 

Exhibit A

FORM OF LOAN NOTICE

 

Date:                     , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of November 3, 2010, by and among
Sabra Health Care Limited Partnership (the “Parent Borrower”), each of the
Subsidiaries which is a “Borrower” thereunder (together with the Parent
Borrower, the “Borrowers”), Sabra Health Care REIT, Inc. (the “REIT Guarantor”),
the other Guarantors party thereto, the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned hereby requests (select one):

A Borrowing                        A Continuation                        A
Conversion

of [Revolving Loans][Swingline Loans]:

 

1. On:                     , 20     (which is a Business Day).

 

2. In the principal amount of:                     .

 

3. Comprised of:                      (Type of Loan).

 

4. For Eurodollar Loans: with an Interest Period of                      months.

With respect to any Borrowing or any conversion or continuation requested
herein, the undersigned Borrower Representative hereby represents and warrants
that (i) in the case of a Borrowing of Revolving Loans, (A) such request
complies with the requirements of Section 2.01 of the Credit Agreement and
(B) each of the conditions set forth in Section 4.03 of the Credit Agreement
have been satisfied on and as of the date of such Borrowing, (ii) in the case of
a Borrowing of Swingline Loans, such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (iii) in the case of a Borrowing or any conversion or
continuation, each of the conditions set forth in Section 2.02 of the Credit
Agreement have been satisfied on and as of the date of such Borrowing or such
conversion or continuation.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

 

Exhibit B

FORM OF REVOLVING NOTE

[Date]

FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”), hereby
promise to pay to [INSERT LENDER] or its registered assigns (the “Lender”), in
accordance with the terms and conditions of the Credit Agreement (as hereinafter
defined), the principal amount of each Revolving Loan from time to time made by
the Lender to the Borrowers under that certain Credit Agreement (as amended,
modified, supplemented and extended from time to time, the “Credit Agreement”),
dated as of November 3, 2010 by and among the Borrowers, Sabra Health Care REIT,
Inc. (the “REIT Guarantor”), the other Guarantors party thereto, the Lenders
identified therein and Bank of America, N.A., as Administrative Agent.
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder (after taking into account any applicable grace
periods), such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the
Borrowers, may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Revolving Loans made by the Lender may be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Revolving Loans and payments with
respect thereto.

Except as otherwise provided for in the Credit Agreement, each Borrower, for
itself, its respective successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Note.



--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP, a Delaware limited partnership   By:  
SABRA HEALTH CARE REIT, INC., Its General Partner   By:  

 

  Name:  

 

  Title:  

 

SABRA IDAHO, LLC SABRA CALIFORNIA II, LLC SUNSET POINT NURSING CENTER LLC SABRA
NEW MEXICO, LLC SABRA OHIO, LLC SABRA KENTUCKY, LLC SABRA NC, LLC CONNECTICUT
HOLDINGS I LLC SABRA CONNECTICUT II LLC WEST BAY NURSING CENTER LLC

ORCHARD RIDGE NURSING CENTER LLC

OAKHURST MANOR NURSING CENTER LLC

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

Exhibit C-1

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     , 200    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of November 3, 2010, by and among
Sabra Health Care Limited Partnership (the “Parent Borrower”), each of the
Subsidiaries which is a “Borrower” thereunder (together with the Parent
Borrower, the “Borrowers”), Sabra Health Care REIT, Inc. (the “REIT Guarantor”),
the other Guarantors party thereto, the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

The undersigned Responsible Officer of the Parent Borrower hereby certifies as
of the date hereof that [he/she] is the                      of the Parent
Borrower, and that, in [his/her] capacity as such, [he/she] is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrowers, and that:

[Use following paragraph 1 for fiscal year-end financial statements:]

[1. Attached hereto as Schedule 1 are the financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal year of the REIT
Guarantor ended as of the above date.]

[Use following paragraph 1 for fiscal quarter-end financial statements:]

[1. Attached hereto as Schedule 1 are the financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the REIT
Guarantor ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.]

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made, a review of the transactions
and condition (financial or otherwise) of each of the Consolidated Parties
during the accounting period covered by the attached financial statements.

3. A review of the activities of each member of the Credit Parties during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Credit Parties have
performed and observed in all material respects all their respective Obligations
under the Credit Documents, and

[select one:]

[to the best knowledge of the undersigned Responsible Officer during such fiscal
period, each of the Credit Parties has performed and observed in all material
respects each covenant and condition of the Credit Documents applicable to it.]



--------------------------------------------------------------------------------

 

[or:]

[the following covenants or conditions of the Credit Documents have not been
performed or observed in all material respects and the following is a list of
any Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 2
hereto are true and accurate in all material respects on and as of the date of
this Compliance Certificate.

[5. Attached hereto are such supplements to Schedule 5.11, Schedule 5.12,
Schedule 5.13 and Schedule 5.17 of the Credit Agreement, such that, as
supplemented, such Schedules are accurate and complete as of the date hereof.]

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     , 20    .

 

SABRA HEALTH CARE LIMITED PARTNERSHIP

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

 

Schedule 2

Financial Covenant Analysis

[TO BE COMPLETED BY BORROWERS]



--------------------------------------------------------------------------------

 

Exhibit C-2

FORM OF BORROWING BASE CERTIFICATE

Date:                     , 20    

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”), dated as of November 3, 2010, by and among
Sabra Health Care Limited Partnership (the “Parent Borrower”), each of the
Subsidiaries which is a “Borrower” thereunder (together with the Parent
Borrower, the “Borrowers”), Sabra Health Care REIT, Inc. (the “REIT Guarantor”),
the other Guarantors party thereto, the Lenders party thereto, and Bank of
America, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein have the meanings provided in the Credit Agreement.

The undersigned, on behalf of the Borrowers, hereby represents, warrants and
certifies that, in the Borrowers’ good faith and based upon the Borrowers’ own
information and the information made available to the Borrowers by the
respective Tenants of the Real Property Assets, which information the
undersigned believes in good faith to be true and correct in all material
respects, for the fiscal quarter ended                     , 20    :

(a) Each Real Property Asset used in the calculation of the Borrowing Base
Amount set forth on Schedule I hereto meets each of the criteria for
qualification as a Borrowing Base Asset;

(b) Schedule I hereto accurately sets forth the Collateral Value and
Mortgageability Amount of each of the Borrowing Base Assets with respect
thereto; and

(c) Schedule I hereto accurately sets forth the calculation of the Borrowing
Base Amount as of the end of the fiscal quarter referred to above.



--------------------------------------------------------------------------------

 

The undersigned [                    ] Responsible Officer of the Parent
Borrower hereby represents and warrants that he/she has the necessary power and
authority to execute this Borrowing Base Certificate on behalf of the Borrowers
and that such action has been duly authorized by all necessary action of the
Borrowers prior to or on the date hereof.

 

SABRA HEALTH CARE LIMITED PARTNERSHIP By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

 

Schedule 1

Borrowing Base Information

[TO BE COMPLETED BY BORROWERS]



--------------------------------------------------------------------------------

 

Exhibit D

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit and Guaranty included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”); provided, however, the Assignor shall
remain entitled to the indemnities set forth in Section 10.04 of the Credit
Agreement pursuant to the terms thereof. Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

  2.    Assignee:   

 

  [and is an       Affiliate/Approved Fund of [identify Lender]] 3.   
Borrowers:    Sabra Health Care Limited Partnership       [OTHER BORROWERS]   
   (collectively, the “Borrowers”) 4.    Administrative Agent:    Bank of
America, N.A. 5.       Credit Agreement: The Credit Agreement dated as of
November 3, 2010, by and among the Borrowers, Sabra Health Care REIT, Inc. (the
“REIT Guarantor”), the other Guarantors party thereto, the Lenders party thereto
and the Administrative Agent



--------------------------------------------------------------------------------

 

6.    Assigned Interest:   

 

Facility Assigned1

 

Aggregate Amount of

Commitment/Loans

for all Lenders

 

Amount of

Commitment/Loans

Assigned2

 

Percentage Assigned of

Commitment/Loans3

     

 

7.    Trade Date:                        4 8.    Effective Date:   
                    5

 

 

1

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”)

2

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

3

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

4

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

5

To be inserted by Administrative Agent and shall be the effective date of
recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:   [NAME OF ASSIGNOR]   By:  

 

  Name:     Title:   ASSIGNEE:   [NAME OF ASSIGNEE]   By:  

 

  Name:     Title:  

[Consented to and]6 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:   [Consented to:]7 SABRA HEALTH CARE LIMITED PARTNERSHIP, a
Delaware corporation By:  

 

Name:   Title:   [Consented to:]8 BANK OF AMERICA, N.A., as L/C Issuer and Swing
Line Lender By:  

 

Name:   Title:  

 

6

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7

To be deleted only if the consent of the Parent Borrower is not required by the
terms of the Credit Agreement.

8

To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

 

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document or (iv) the performance or observance by the
Borrowers or any Guarantor, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflict of laws principles.



--------------------------------------------------------------------------------

 

Exhibit E-1

FORM OF BORROWER JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     ,
20    , is by and between [INSERT NEW BORROWER], a Delaware limited liability
company (the “Subsidiary”), and BANK OF AMERICA, N. A., in its capacity as
Administrative Agent under that certain Credit Agreement (as it may be amended,
modified, restated or supplemented from time to time, the “Credit Agreement”),
dated as of November 3, 2010, by and among SABRA HEALTH CARE LIMITED PARTNERSHIP
(the “Parent Borrower”), the other Subsidiaries which are “Borrowers” thereunder
(collectively with the Parent Borrower, the “Borrowers”), SABRA HEALTH CARE
REIT, Inc. (the “REIT Guarantor”), the other Guarantors party thereto, the
Lenders and Bank of America, N. A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

The Credit Parties are required under the provisions of Section 6.14(a) of the
Credit Agreement to cause the Subsidiary to become a “Borrower”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Borrower” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Borrower thereunder as if it had executed
the Credit Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the Borrowers contained in the Credit Agreement. Without limiting the generality
of the foregoing terms of this paragraph 1, the Subsidiary hereby (i) jointly
and severally together with the other Borrowers, agrees to promptly pay and
perform the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof.

2. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of an “Obligor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the Lenders, a continuing security interest in, and, subject to
the terms and conditions of the Security Agreement, a right of set off against
any and all right, title and interest of the Subsidiary in and to the Collateral
(as such term is defined in Section 2 of the Security Agreement) of the
Subsidiary. The Subsidiary hereby represents and warrants to the Administrative
Agent that:

(i) The Subsidiary’s chief executive office and chief place of business are
located at the locations set forth on Schedule 1 hereto and the Subsidiary keeps
its books and records at such locations.

(ii) The type of Collateral owned by the Subsidiary and the location of all
Collateral owned by the Subsidiary is as shown on Schedule 2 hereto.

(iii) The Subsidiary’s exact legal name, state of incorporation or formation,
principal



--------------------------------------------------------------------------------

place of business and chief executive office as of the date hereof are as set
forth on Schedule 3 hereto.

4. The address of the Subsidiary for purposes of all notices and other
communications is described on Schedule 10.02 of the Credit Agreement.

5. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the agreement by the Subsidiary upon the execution of this Agreement
by the Subsidiary.

6. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

7. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[INSERT NEW BORROWER] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

Schedule 1

TO FORM OF JOINDER AGREEMENT



--------------------------------------------------------------------------------

 

Schedule 2

TO FORM OF JOINDER AGREEMENT

[Insert Types and Locations of Collateral]



--------------------------------------------------------------------------------

 

Schedule 3

TO FORM OF JOINDER AGREEMENT



--------------------------------------------------------------------------------

 

Exhibit E-2

FORM OF GUARANTY JOINDER AGREEMENT

THIS GUARANTY JOINDER AGREEMENT (this “Agreement”), dated as of
                    , 20    , is by and between [INSERT NEW GUARANTOR], a
[INSERT TYPE OF ORGANIZATION] (the “Subsidiary”), and BANK OF AMERICA, N. A., in
its capacity as Administrative Agent under that certain Credit Agreement (as it
may be amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), dated as of November 3, 2010, by and among SABRA HEALTH
CARE LIMITED PARTNERSHIP (the “Parent Borrower”), the other Subsidiaries which
are “Borrowers” thereunder (collectively with the Parent Borrower, the
“Borrowers”), SABRA HEALTH CARE REIT, Inc. (the “REIT Guarantor”), the other
Guarantors party thereto, the Lenders and Bank of America, N. A., as
Administrative Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Credit Parties are required under the provisions of Section 6.14(b) of the
Credit Agreement to cause the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantor contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender, the Administrative Agent and each other holder of the Obligations, as
provided in Article XI of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

2. The address of the Subsidiary for purposes of all notices and other
communications is described on Schedule 10.02 of the Credit Agreement.

3. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary upon the execution of this Agreement
by the Subsidiary.

4. This Agreement may be executed in one or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Subsidiary has caused this Guaranty Joinder Agreement to
be duly executed by its authorized officer, and the Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[INSERT NEW GUARANTOR] By:  

 

Name:  

 

Title:  

 

Acknowledged and accepted:

BANK OF AMERICA, N. A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

Exhibit F

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of
                    , 200     to the Credit Agreement referenced below is by and
among [INSERT NEW LENDER] (the “New Lender”), Sabra Health Care Limited
Partnership (the “Parent Borrower”), the other Subsidiaries which are
“Borrowers” thereunder (collectively with the Parent Borrower, the “Borrowers”),
the Guarantors, the Lenders and Bank of America, N. A., as Administrative Agent.
All of the defined terms of the Credit Agreement are incorporated herein by
reference.

W I T N E S S E T H

WHEREAS, pursuant to that Credit Agreement dated as of November 3, 2010 (as
amended and modified from time to time, the “Credit Agreement”), by and among
the Borrowers, SABRA HEALTH CARE REIT, Inc. (the “REIT Guarantor”), the other
Guarantors party thereto, the Lenders and Bank of America, N. A., as
Administrative Agent, the Lenders have agreed to provide the Borrowers with a
revolving credit facility;

WHEREAS, pursuant to Section 2.01(d) of the Credit Agreement, the Borrowers have
requested that the New Lender provide an additional Revolving Commitment under
the Credit Agreement; and

WHEREAS, the New Lender has agreed to provide the additional Revolving
Commitment on the terms and conditions set forth herein and to become a “Lender”
under the Credit Agreement in connection therewith;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. The New Lender hereby agrees to provide Commitments to the Borrowers in the
amounts set forth on Schedule 2.01 to the Credit Agreement as attached hereto.
The Revolving Commitment Percentage of the New Lender shall be as set forth on
Schedule 2.01.

2. The New Lender shall be deemed to have purchased without recourse a risk
participation from the L/C Issuer in all Letters of Credit issued or existing
under the Credit Agreement (including Existing Letters of Credit) and the
obligations arising thereunder in an amount equal to its pro rata share of the
obligations under such Letters of Credit (based on the Revolving Commitment
Percentages of the Lenders as set forth on Schedule 2.01 as attached hereto),
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the L/C Issuer therefor and
discharge when due, its pro rata share of the obligations arising under such
Letter of Credit.

3. The New Lender (a) represents and warrants that it is a commercial lender,
other financial institution or other “accredited” investor (as defined in SEC
Regulation D) that makes or acquires loans in the ordinary course of business
and that it will make or acquire Loans for its own account in the ordinary
course of business, (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the



--------------------------------------------------------------------------------

Credit Agreement; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement as are delegated to the Administrative Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (e) agrees that, as of the date hereof, the New Lender
shall (i) be a party to the Credit Agreement and the other Credit Documents,
(ii) be a “Lender” for all purposes of the Credit Agreement and the other Credit
Documents, (iii) perform all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a “Lender” under the Credit
Agreement and (iv) shall have the rights and obligations of a Lender under the
Credit Agreement and the other Credit Documents.

4. Each of the Borrowers agree that, as of the date hereof, the New Lender shall
(i) be a party to the Credit Agreement and the other Credit Documents, (ii) be a
“Lender” for all purposes of the Credit Agreement and the other Credit
Documents, and (iii) have the rights and obligations of a Lender under the
Credit Agreement and the other Credit Documents.

5. The address of the New Lender for purposes of all notices and other
communications is                     ,
                                        , Attention of                     
(Facsimile No.                     ).

6. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.

7. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to conflict of
laws principles.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Lender Joinder
Agreement to be executed by a duly authorized officer as of the date first above
written.

 

NEW LENDER:   [INSERT NEW LENDER],     as New Lender     By:  

 

      Name:         Title:       BORROWERS:   SABRA HEALTH CARE LIMITED
PARTNERSHIP     [BORROWERS]     By:  

 

      Name:         Title:      

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF SECURITY AND PLEDGE AGREEMENT

(for Borrowers other than the Parent Borrower)

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
November 3, 2010 among the parties identified as “Obligors” on the signature
pages hereto and such other parties that may become Obligors hereunder after the
date hereof (individually an “Obligor”, and collectively the “Obligors”) and
Bank of America, N.A., in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) for the holders of the Secured Obligations
(defined below).

RECITALS

WHEREAS, pursuant the certain Credit Agreement dated as of the date hereof (as
amended, modified, extended, renewed or replaced from time to time, the “Credit
Agreement”) among the Borrowers, the Guarantors party thereto, the Lenders party
thereto and the Administrative Agent, the Lenders have agreed to make Loans and
issue Letters of Credit upon the terms and subject to the conditions set forth
therein; and

WHEREAS, it is a condition precedent to the obligations of the Lenders to fund
their respective Loans and to participate in Letters of Credit under the Credit
Agreement (but not the effectiveness of the Credit Agreement) that the Obligors
shall have executed and delivered this Agreement to the Administrative Agent for
the ratable benefit of the holders of the Secured Obligations.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to such terms in the Credit Agreement, and the following
terms shall have the meanings set forth in the UCC (defined below): Accession,
Account, Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Consumer Goods, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Farm Products, Financial Asset, Fixtures, General Intangible, Goods,
Instrument, Inventory, Investment Property, Letter-of-Credit Right, Manufactured
Home, Proceeds, Securities Account, Security Entitlement, Security, Software,
Supporting Obligation and Tangible Chattel Paper.

(b) In addition, the following terms shall have the following meanings:

“Collateral” has the meaning provided in Section 2 hereof.

“Pledged Equity” means, with respect to each Obligor, (i) 100% of the issued and
outstanding Equity Interests of each direct Domestic Subsidiary of such Obligor
and (ii) 65% of the issued and outstanding Equity Interests of each direct
Foreign Subsidiary of such Obligor (or such greater percentage that, due to a
change in an applicable Law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to



--------------------------------------------------------------------------------

vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and all of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) that are directly owned by such Obligor,
in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor.

“Secured Obligations” means the collective reference to all of the Obligations,
now existing or hereafter arising pursuant to the Credit Documents, owing from
the Borrowers or any other Credit Party to any Lender or the Administrative
Agent, howsoever evidenced, created, incurred or acquired, whether primary,
secondary, direct, contingent, or joint and several, including, without
limitation, all liabilities arising under Swap Contracts in connection with the
Loans between any Obligor and any Lender, or any Affiliate of a Lender, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing.

“SNDAs” means the subordination, non-disturbance and attornment agreements to
which Tenants under the Facility Leases are parties.

“Termination Date” means (a) with respect to all Obligors hereunder, the later
of (i) the date upon which the Commitments terminate or otherwise expire in
accordance with the terms of the Credit Agreement and (ii) the date on which all
Obligations (other than indemnification obligations and other contingent
obligations for which no claim has been asserted that survives the termination
of the Credit Agreement or any other applicable Credit Document) are paid in
full and (b) with respect to any particular Obligor hereunder, the date upon
which such Obligor is released as a “Borrower” from all Secured Obligations
pursuant to Section 9.11 of the Credit Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in any and all right, title
and interest of such Obligor in the following, whether now owned or existing or
owned, acquired, or arising hereafter, including, without limitation, the
following (collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and currency;

 

2



--------------------------------------------------------------------------------

 

(c) all Chattel Paper;

(d) all Commercial Tort Claims identified on Schedule 2(d) attached hereto;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) all Fixtures;

(i) all General Intangibles;

(j) all Instruments;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all Pledged Equity;

(o) all Software;

(p) all Supporting Obligations;

(q) all other personal property of such Obligor of whatever type or description;
and

(r) to the extent not otherwise included, all Accessions and all Proceeds of any
and all of the foregoing.

Any grant of a security interest and right of set off contained in this
Section 2 shall not extend to any of the foregoing Collateral to the extent that
(i) such rights are not assignable or capable of being encumbered as a matter of
law or under the terms of any agreement applicable thereto (but solely to the
extent that any such restriction shall be enforceable under applicable law),
without the consent of the applicable parties thereto and (ii) such consent has
not been obtained; provided, however, that the foregoing grant of a security
interest shall extend to any and all proceeds of the foregoing to the extent
that the assignment or encumbering of such proceeds is not so restricted by
applicable law or under the terms of such agreements applicable thereto.

The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral constitutes continuing collateral security for
all of the Secured Obligations, whether now existing or hereafter arising.

The Obligors hereby authorize the Administrative Agent to prepare and file such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or other instruments as the Administrative Agent may from
time to time reasonably deem necessary or appropriate in

 

3



--------------------------------------------------------------------------------

order to perfect and maintain the security interests granted hereunder in
accordance with the UCC (including authorization to describe the Collateral as
“all personal property”, “all assets” or words of similar meaning).

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Obligors shall
remain liable under each of the Accounts to observe and perform, in all material
respects, all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account or as required in the ordinary course of its business, as
applicable. Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating to such Account
pursuant hereto, nor shall the Administrative Agent or any Lender be obligated
in any manner to perform any of the obligations of an Obligor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.

(b) The Administrative Agent shall have the right, but not the obligation, to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications. The Obligors shall not be required to
engage any third parties (including any auditors) to satisfy their obligations
under the immediately preceding sentence. Upon the occurrence of an Event of
Default and during the continuation thereof, the Administrative Agent in its own
name or in the name of others may communicate with account debtors on the
Accounts to verify with them, to the Administrative Agent’s reasonable
satisfaction, the existence, amount and terms of any Accounts.

4. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations as follows:

(a) Legal Name; Chief Executive Office. Each Obligor’s exact legal name, state
of incorporation or formation, principal place of business and chief executive
office as of the Closing Date are as set forth on Schedule 4(a) attached hereto.

(b) Ownership. Each Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. There exists no
Adverse Claim with respect to the Pledged Equity owned by such Obligor.

(c) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the holders of the
Secured Obligations, in the Collateral of such Obligor in respect of which a
security interest can be created under Article 9 of the UCC and, when properly
perfected by filing, shall constitute a valid and perfected, first priority
security interest in such Collateral (including all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute Securities), to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. The taking possession by the Administrative Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Administrative Agent’s security interest in all the

 

4



--------------------------------------------------------------------------------

Pledged Equity evidenced by such certificated securities and such Instruments
(so long as the Administrative Agent takes possession thereof without knowledge
that its security interest therein violates the rights of another secured
party). With respect to any Collateral consisting of a Deposit Account, Security
Entitlements or held in a Securities Account, upon execution and delivery by the
applicable Obligor, the applicable Securities Intermediary and the
Administrative Agent of an agreement granting “control” (as defined in
Section 8-106 or 9-104 of the UCC, as applicable) to the Administrative Agent
over such Collateral, the Administrative Agent shall have a valid and perfected,
first priority security interest in such Collateral.

(d) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, standing
timber, Farm Products or Manufactured Homes.

(e) Accounts. (i) each Account arises out of (A) a bona fide sale of goods sold
and delivered by such Obligor (or is in the process of being delivered) or
(B) services theretofore actually rendered by such Obligor to, the account
debtor named therein, (ii) no Account of an Obligor is evidenced by any
Instrument or Chattel Paper unless such Instrument or Chattel Paper has been
theretofore endorsed over and delivered to, or submitted to the control of, the
Administrative Agent other than those having a value which does not exceed
$50,000 individually or $150,000 in the aggregate, (iii) no surety bond was
required or given in connection with any Account of an Obligor or the contracts
or purchase orders out of which they arose and (iv) the right to receive payment
under each Account is assignable.

(f) Equipment and Inventory. With respect to any Equipment and/or Inventory of
an Obligor, each such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee, (ii) Equipment subject to a Facility Lease or
(iii) Equipment or Inventory in transit with common carriers. No Inventory of an
Obligor is held by a Person other than an Obligor pursuant to consignment, sale
or return, sale on approval or similar arrangement.

(g) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.

(h) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 1(b) hereto, and (ii) no Obligor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a) of this Agreement
other than as set forth on Schedule 4(h) hereto. All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Administrative Agent, other than those having a value which
does not exceed $50,000 individually or $150,000 in the aggregate.

(i) Partnership and Limited Liability Company Interests. Except as previously
disclosed in writing to the Administrative Agent, none of the Pledged Equity
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, or (iv) is held in a Securities
Account.

(j) Mergers, Etc. The Obligors have provided information to the Administrative
Agent (in form and substance reasonably acceptable to the Administrative Agent)
of mergers,

 

5



--------------------------------------------------------------------------------

consolidations or other changes in structure of the Obligors or any tradenames
used by the Obligors in the five years prior to the Closing Date.

(k) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement other than those for which consents have already been
obtained. Except for (i) the filing or recording of UCC financing statements,
(ii) the filing of appropriate notices with the United States Patent and
Trademark Office and the United States Copyright Office, (iii) obtaining
“control” (as defined in Section 8-106 or 9-104 of the UCC, as applicable) to
perfect the Liens created by this Agreement (to the extent required under
Section 4(a) hereof), (iv) such actions as may be required by Laws affecting the
offering and sale of securities, (v) such actions as may be required by
applicable foreign Laws affecting the pledge of the Pledged Equity of Foreign
Subsidiaries, (vi) in the case of any portion of the “Collateral” consisting of
an interest in a policy of insurance, such actions as may be required by
applicable Law affecting the creation or perfection of a security interest in
such interest, and (vii) consents, authorizations, filings or other actions
which have been obtained or made, no consent or authorization of, filing with,
or other act by or in respect of, any arbitrator or Governmental Authority and
no consent of any other Person (including, without limitation, any stockholder,
member or creditor of such Obligor), is required for (A) the grant by such
Obligor of the security interest in the Collateral granted hereby or for the
execution, delivery or performance of this Agreement by such Obligor, (B) the
perfection of such security interest (to the extent such security interest can
be perfected by filing under the UCC, the granting of control (to the extent
required under Section 4(a) hereof) or by filing an appropriate notice with the
United States Patent and Trademark Office or the United States Copyright Office)
or (C) the exercise by the Administrative Agent or the holders of the Secured
Obligations of the rights and remedies provided for in this Agreement.

(l) Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims other than as set forth on Schedule 2(d) hereto.

5. Covenants. Each Obligor covenants that, until the Termination Date, such
Obligor shall:

(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein, keep the Collateral free from all
Liens, except for Permitted Liens, and not sell, exchange, transfer, assign,
lease or otherwise dispose of the Collateral or any interest therein, except as
permitted under the Credit Agreement or any other Credit Document.

(b) Preservation of Collateral. Not use the Collateral in violation of the
provisions of this Agreement or in violation in any material respect of the
provisions of any other agreement relating to the Collateral or any policy
insuring the Collateral or any applicable statute, law, bylaw, rule, regulation
or ordinance.

(c) Instruments/Chattel Paper/Documents/Pledged Equity/Control.

(i) If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper, or if
any property constituting Collateral shall be stored or shipped subject to a
Document, such Obligor shall ensure that such Instrument, Tangible Chattel Paper
or Document is either in the possession of such Obligor at all times or, if
requested by the Administrative Agent, is promptly delivered to the
Administrative Agent duly endorsed in a manner satisfactory to the

 

6



--------------------------------------------------------------------------------

Administrative Agent. Such Obligor shall ensure that any Collateral consisting
of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of an Obligor, all certificates and instruments constituting Pledged
Equity (if any). Prior to delivery to the Administrative Agent, all such
certificates constituting Pledged Equity shall be held in trust by such Obligor
for the benefit of the Administrative Agent pursuant hereto. All such
certificates representing Pledged Equity shall be delivered in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in
Exhibit 4(a)(ii) hereto.

(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(A) Investment Property, (B) Letter-of-Credit Rights and (C) Electronic Chattel
Paper.

(iv) Upon the request of the Administrative Agent, execute and deliver all
agreements, assignments, instruments or other documents as reasonably requested
by the Administrative Agent for the purpose of obtaining and maintaining control
with respect to any Collateral consisting of Deposit Accounts.

(d) Change in Structure, Location or Type. Not, without providing at least
twenty (20) days prior written notice to the Administrative Agent, change its
name or state of formation or be party to a merger, consolidation or other
change in structure.

(e) [Reserved].

(f) Filing of Financing Statements, Notices, etc. Except to the extent otherwise
provided herein, each Obligor shall execute and deliver to the Administrative
Agent such agreements, assignments or instruments (including affidavits,
notices, reaffirmations and amendments and restatements of existing documents,
as the Administrative Agent may reasonably request) and do all such other things
as the Administrative Agent may reasonably deem necessary or appropriate (i) to
assure to the Administrative Agent its security interests hereunder, including
such financing statements (including continuation statements) or amendments
thereof or supplements thereto or other instruments as the Administrative Agent
may from time to time reasonably request in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder.
Furthermore, each Obligor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Obligor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary or appropriate
in order to perfect and maintain perfection of the security interests granted
hereunder, such power, being coupled with an interest, being and remaining
irrevocable until such time as the Secured Obligations arising under the Credit
Documents have been paid in full and the Commitments have expired or been
terminated. Each Obligor hereby agrees that a carbon, photographic or other
reproduction of this Agreement or any such financing statement is sufficient for
filing as a financing statement by the Administrative Agent without notice
thereof to such

 

7



--------------------------------------------------------------------------------

Obligor wherever the Administrative Agent may in its sole discretion desire to
file the same. In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Obligor or any
part thereof, or to any of the Secured Obligations, such Obligor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent reasonably deems necessary or appropriate to preserve,
protect and enforce the security interests of the Administrative Agent under the
law of such other jurisdiction (and, if an Obligor shall fail to do so promptly
upon the request of the Administrative Agent, then the Administrative Agent may
execute any and all such requested documents on behalf of such Obligor pursuant
to the power of attorney granted hereinabove). If any Collateral is in the
possession or control of an Obligor’s agents and the Administrative Agent
requests, such Obligor agrees to notify such agents in writing of the
Administrative Agent’s security interest therein and, upon the Administrative
Agent’s request, instruct them to hold all such Collateral for the
Administrative Agents’ account and subject to the Administrative Agent’s
instructions. Unless an Event of Default has occurred and is continuing, the
Administrative Agent shall not give any instructions to any of the Obligor’s
agents pursuant to the immediately preceding sentence.

(g) Collateral Held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee or any agent or
processor of such Obligor and the Administrative Agent so requests (i) notify
such Person in writing of the Administrative Agent’s security interest therein,
(ii) instruct such Person to hold all such Collateral for the Administrative
Agent’s account and subject to the Administrative Agent’s instructions and
(iii) use reasonable best efforts to obtain a written acknowledgment from such
Person that it is holding such Collateral for the benefit of the Administrative
Agent.

(h) Insurance. Insure (or cause the related Tenants to insure), repair and
replace the Collateral of such Obligor in accordance with the terms and
conditions of the Credit Agreement. All insurance proceeds from insurance with
respect to the Collateral shall be subject to the security interest of the
Administrative Agent hereunder.

(i) Commercial Tort Claims. (i) Promptly forward to the Administrative Agent an
updated Schedule 2(d) listing any and all Commercial Tort Claims by or in favor
of such Obligor and (ii) execute and deliver such statements, documents and
notices and do and cause to be done all such things as may be reasonably
required by the Administrative Agent, or required by Law to create, preserve,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claims initiated by or in favor of any Obligor.

(j) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Equity of such Obligor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(k) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.

(l) Issuance or Acquisition of Equity Interests. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Pledged Equity consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly

 

8



--------------------------------------------------------------------------------

provides that it is a Security governed by Article 8 of the UCC, (iii) is an
investment company security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

6. Advances. If any Event of Default has occurred and is continuing, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the
Administrative Agent may make for the protection of the security hereof or which
may be compelled to make by operation of law. All such sums and amounts so
expended shall be repayable by the Obligors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Obligor, and no such
advance or expenditure therefor, shall relieve the Obligors of any Default or
Event of Default. The Administrative Agent may make any payment hereby
authorized in accordance with any bill, statement or estimate procured from the
appropriate public office or holder of the claim to be discharged without
inquiry into the accuracy of such bill, statement or estimate or into the
validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

7. Events of Default. The occurrence and continuation of an event which under
the Credit Agreement would constitute an Event of Default shall be an Event of
Default hereunder (an “Event of Default”).

8. Remedies.

(a) General Remedies. If an Event of Default has occurred and is continuing, the
Administrative Agent shall have, in addition to the rights and remedies provided
herein, in the Credit Documents, in any Swap Contract between any Obligor and
any Lender in connection with the Loans or by law (including, but not limited
to, levy of attachment, garnishment and the rights and remedies set forth in the
UCC of the jurisdiction applicable to the affected Collateral), the rights and
remedies of a secured party under the UCC (regardless of whether the UCC is the
law of the jurisdiction where the rights and remedies are asserted and
regardless of whether the UCC applies to the affected Collateral). Further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, subject to the applicable rights of the Tenants under the
Facility Leases and the SNDAs, if an Event of Default has occurred and is
continuing, and upon either acceleration of the Secured Obligations pursuant to
the terms and conditions of the Credit Agreement or the maturity of the Secured
Obligations and the Obligors’ failure to pay the Secured Obligations, (i) enter
on any premises on which any of the Collateral may be located and, without
resistance or interference by the Obligors, take possession of the Collateral,
(ii) dispose of any Collateral on any such premises, (iii) require the Obligors
to assemble and make available to the Administrative Agent at the expense of the
Obligors any Collateral at any place and time designated by the Administrative
Agent which is reasonably convenient to both parties, (iv) remove any Collateral
from any such premises for the purpose of effecting sale or other disposition
thereof, and/or (v) without demand and without advertisement, notice, hearing or
process of law, all of which each of the Obligors hereby waives to the fullest
extent permitted by Law, at any place and time or times, sell and deliver any or
all Collateral held by or for it at public or private sale (which in the case of
a private sale of Pledged Equity, shall be to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof), at any exchange or broker’s board or elsewhere, by one or more

 

9



--------------------------------------------------------------------------------

contracts, in one or more parcels, for Money, upon credit or otherwise, at such
prices and upon such terms as the Administrative Agent deems advisable, in its
sole discretion (subject to any and all mandatory legal requirements). Each
Obligor acknowledges that any such private sale may be at prices and on terms
less favorable to the seller than the prices and other terms which might have
been obtained at a public sale and, notwithstanding the foregoing, agrees that
such private sale shall be deemed to have been made in a commercially reasonable
manner and, in the case of a sale of Pledged Equity, that the Administrative
Agent shall have no obligation to delay sale of any such securities for the
period of time necessary to permit the issuer of such securities to register
such securities for public sale under the Securities Act of 1933. Neither the
Administrative Agent’s compliance with applicable Law nor its disclaimer of
warranties relating to the Collateral shall be considered to adversely affect
the commercial reasonableness of any sale. To the extent the rights of notice
cannot be legally waived hereunder, each Obligor agrees that any requirement of
reasonable notice shall be met if such notice, specifying the place of any
public sale or the time after which any private sale is to be made, is
personally served on or mailed, postage prepaid, to the Obligor in accordance
with the notice provisions of Section 10.02 of the Credit Agreement at least 10
days before the time of sale or other event giving rise to the requirement of
such notice. The Administrative Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. Each Obligor further acknowledges and agrees that any offer to
sell any Pledged Equity which has been (i) publicly advertised on a bona fide
basis in a newspaper or other publication of general circulation in the
financial community of New York, New York (to the extent that such offer may be
advertised without prior registration under the Securities Act of 1933), or
(ii) made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, and the Administrative Agent
may, in such event, bid for the purchase of such securities. The Administrative
Agent shall not be obligated to make any sale or other disposition of the
Collateral regardless of notice having been given. To the extent permitted by
applicable Law, any holder of Secured Obligations may be a purchaser at any such
sale. To the extent permitted by applicable Law, each of the Obligors hereby
waives all of its rights of redemption with respect to any such sale. Subject to
the provisions of applicable Law, the Administrative Agent may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by Law, be made at the time and place to
which the sale was postponed, or the Administrative Agent may further postpone
such sale by announcement made at such time and place.

(b) Remedies Relating to Accounts. If an Event of Default has occurred and is
continuing, whether or not the Administrative Agent has exercised any or all of
its rights and remedies hereunder, (i) each Obligor will promptly upon request
of the Administrative Agent instruct all account debtors to remit all payments
in respect of Accounts to a mailing location selected by the Administrative
Agent and (ii) the Administrative Agent or its designee shall have the right to
enforce any Obligor’s rights against its customers and account debtors and may
notify any Obligor’s customers and account debtors that the Accounts of such
Obligor have been assigned to the Administrative Agent or of the Administrative
Agent’s security interest therein, and may (either in its own name or in the
name of an Obligor or both) demand, collect (including without limitation by way
of a lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the holders of the Secured Obligations in the Accounts.
Each Obligor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Administrative Agent in accordance with the provisions
hereof shall be solely for the Administrative

 

10



--------------------------------------------------------------------------------

Agent’s own convenience and that such Obligor shall not have any right, title or
interest in such Accounts or in any such other amounts except as expressly
provided herein. Neither the Administrative Agent nor the holders of the Secured
Obligations shall have any liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Obligor hereby agrees to indemnify the Administrative Agent and
the Lenders from and against all liabilities, damages, losses, actions, claims,
judgments, costs, expenses, charges and reasonable attorneys’ fees suffered or
incurred by the Administrative Agent or the Lenders (each, an “Indemnified
Party”) because of the maintenance of the foregoing arrangements except as
relating to or arising out of the gross negligence or willful misconduct of an
Indemnified Party or its officers, employees or agents. In the case of any
investigation, litigation or other proceeding, the foregoing indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by an Obligor, its directors, shareholders or creditors or an Indemnified Party
or any other Person or any other Indemnified Party is otherwise a party thereto.

(c) Access. In addition to the rights and remedies hereunder, if an Event of
Default has occurred and is continuing, subject to the rights of the Tenants
under the Facility Leases and the SNDAs, (i) the Administrative Agent shall have
the right to enter and remain upon the various premises of the Obligors without
cost or charge to the Administrative Agent, and use the same, together with
materials, supplies, books and records of the Obligors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise; and (ii) in addition, the Administrative Agent may remove Collateral,
or any part thereof, from such premises and/or any records with respect thereto,
in order to effectively collect or liquidate such Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Agreement, any other Credit Document, any Swap Contract between any Credit
Party and any Lender in connection with the Loans or as provided by law, or any
delay by the Administrative Agent or the holders of the Secured Obligations in
exercising the same, shall not operate as a waiver of any such right, remedy or
option. No waiver hereunder shall be effective unless it is in writing, signed
by the party against whom such waiver is sought to be enforced and then only to
the extent specifically stated, which in the case of the Administrative Agent or
the holders of the Secured Obligations shall only be granted as provided herein.
To the extent permitted by law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations under this Agreement shall be cumulative and not exclusive of any
other right or remedy which the Administrative Agent or the holders of the
Secured Obligations may have.

(e) Retention of Collateral. The Administrative Agent may, after providing the
notices required by Sections 9-620 and 9-621 of the UCC or otherwise complying
with the requirements of applicable law of the relevant jurisdiction, accept or
retain all or any portion of the Collateral in satisfaction of the Secured
Obligations. Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent shall not be deemed to have accepted
or retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured

 

11



--------------------------------------------------------------------------------

Obligations are legally entitled, the Obligors shall be jointly and severally
liable for the deficiency, together with interest thereon at the Default Rate,
together with the costs of collection and the fees, charges and disbursements of
counsel. Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned to the Obligors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.

9. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions with respect to the
Collateral if an Event of Default has occurred and is continuing, and upon
either acceleration of the Secured Obligations pursuant to the terms and
conditions of the Credit Agreement or the maturity of the Secured Obligations
and the Obligors’ failure to pay the Secured Obligations:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 

12



--------------------------------------------------------------------------------

 

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Equity or any
part thereof may be sold pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

(xv) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Termination Date. The Administrative Agent shall be under
no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Agreement, and shall not be liable for any failure to do so or any
delay in doing so. The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.

(b) Assignment by the Administrative Agent. In connection with the resignation
or replacement of the Administrative Agent and subject to the terms of the
Credit Agreement, the Administrative Agent may from time to time assign the
Secured Obligations and any portion thereof and/or the Collateral and any
portion thereof, and the assignee shall be entitled to all of the rights and
remedies of the Administrative Agent under this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the

 

13



--------------------------------------------------------------------------------

Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.

(d) Voting and Payment Rights in Respect of the Pledged Equity.

(i) So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Pledged Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement and (B) receive and retain any
and all dividends (other than stock dividends and other dividends constituting
Collateral which are addressed hereinabove), principal or interest paid in
respect of the Pledged Equity to the extent they are allowed under the Credit
Agreement; and

(ii) During the continuance of an Event of Default, (A) all rights of an Obligor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Administrative Agent which shall
then have the sole right to exercise such voting and other consensual rights,
(B) all rights of an Obligor to receive the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to clause (i)(B) above shall cease and all such rights shall thereupon be vested
in the Administrative Agent which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments which are received by an Obligor
contrary to the provisions of clause (ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Secured Obligations.

(e) Releases of Collateral/Obligor.

(i) If any Collateral shall be sold, transferred or otherwise disposed of by any
Obligor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Obligor, shall
promptly execute and deliver to such Obligor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral.

(ii) The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.

 

14



--------------------------------------------------------------------------------

 

(iii) In connection with a Termination Date for a particular Obligor, effective
as of such Termination Date, such Obligor shall have no further obligations or
liabilities under this Agreement and any and all Collateral of such Obligor
shall be automatically released from all Liens created hereby or by any other
Collateral Document. The Administrative Agent, at the request and sole expense
of such Obligor, shall promptly execute and deliver to such Obligor all releases
and other documents, and take such other actions, reasonably necessary for the
release of such Obligor and Collateral.

10. Application of Proceeds. Upon the acceleration of the Obligations pursuant
to Section 8.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations, will be applied
in reduction of the Secured Obligations in the order set forth in Section 8.03
of the Credit Agreement, and each Obligor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion (but subject to Section 8.03 of the Credit Agreement,
notwithstanding any entry to the contrary upon any of its books and records.

11. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Administrative Agent employs counsel to prepare
or consider reasonably necessary amendments, waivers or consents with respect to
this Agreement, or to take action or make a response in or with respect to any
legal or arbitral proceeding relating to this Agreement or relating to the
Collateral, or to protect the Collateral or exercise any rights or remedies
under this Agreement or with respect to the Collateral, then the Obligors agree
to pay within twenty (20) Business Days after a reasonably detailed written
invoice therefor is received by the Obligors (or upon demand if there is then a
continuing Event of Default) any and all such reasonable and documented costs
and expenses of the Administrative Agent, all of which costs and expenses shall
constitute Secured Obligations hereunder.

12. Continuing Agreement.

(a) This Agreement shall be a continuing agreement in every respect and shall
remain in full force and effect with respect to all Obligors or with respect to
a particular Obligor until the occurrence of the applicable Termination Date.
Upon the occurrence of the Termination Date for all Obligors, this Agreement
shall be automatically terminated and the Administrative Agent and the Lenders
shall, upon the request and at the expense of the Obligors, forthwith release
all of its liens and security interests hereunder and shall execute and deliver
all UCC termination statements and/or other documents reasonably requested by
the Obligors evidencing such termination. Notwithstanding the foregoing all
releases and indemnities provided hereunder shall survive termination of this
Agreement.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including without limitation any reasonable legal fees and disbursements)
incurred by the Administrative Agent or any holder of the Secured Obligations in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

 

15



--------------------------------------------------------------------------------

 

13. Amendments; Waivers; Modifications. This Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 10.01 of the Credit Agreement; provided that any update
or revision to Schedule 2(d) hereof delivered by any Obligor shall not
constitute an amendment for purposes of this Section 13 or Section 10.01 of the
Credit Agreement.

14. Successors in Interest. Except as otherwise provided herein, this Agreement
shall create a continuing security interest in the Collateral and shall be
binding upon each Obligor, its successors and assigns and shall inure, together
with the rights and remedies of the Administrative Agent and the holders of the
Secured Obligations hereunder, to the benefit of the Administrative Agent and
the holders of the Secured Obligations and their successors and permitted
assigns; provided, however, that none of the Obligors may assign its rights or
delegate its duties hereunder except as permitted by the terms of the Credit
Agreement.

15. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 10.02 of the Credit Agreement.

16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

17. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

18. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 10.14 and 10.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

19. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Agreement, the other Credit Documents and any Swap Contract
between any Obligor and any Lender in connection with the Loans represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents, any Swap Contract
between any Obligor and any Lender in connection with the Loans or the
transactions contemplated herein and therein.

21. Survival. All representations and warranties of the Obligors hereunder shall
survive the execution and delivery of this Agreement, the other Credit Documents
and any Swap Contract between any Obligor and any Lender in connection with the
Loans, the delivery of the Revolving Notes and the making of the Loans and the
issuance of the Letters of Credit under the Credit Agreement.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect

 

16



--------------------------------------------------------------------------------

thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Agreement, under any other of the Credit
Documents or under any Swap Contract between any Obligor and any Lender in
connection with the Loans.

23. Joint and Several Obligations of Obligors.

(a) Each of the Obligors is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
the Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Obligors and in consideration of the undertakings of each of the Obligors
to accept joint and several liability for the obligations of each of them.

(b) Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Secured Obligations arising under this Agreement, the
other Credit Documents and any Swap Contract between any Obligor and any Lender
in connection with the Loans, it being the intention of the parties hereto that
all the Secured Obligations shall be the joint and several obligations of each
of the Obligors without preferences or distinction among them.

(c) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of any Guarantor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the obligations of such Guarantor
under the Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligation subject to avoidance under
applicable law (whether federal or state and including, without limitation,
Section 548 of the Bankruptcy Code).

24. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.

25. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

26. Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.

27. Credit Agreement and SNDA. The Loans are governed by the terms and
conditions set forth in the Credit Agreement and the other Credit Documents and
in the event of any conflict between the terms and conditions of this Agreement
and the terms and conditions of the Credit Agreement, the terms and conditions
of the Credit Agreement shall control. In addition, to the extent that the
Obligors and the Administrative Agent are parties to the SNDAs, and the terms
and conditions of this Agreement

 

17



--------------------------------------------------------------------------------

are in conflict with the terms and conditions of such SNDAs, the terms and
conditions of the SNDAs shall govern and control.

[remainder of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:     [TBD]     By:  

 

    Name:  

 

    Title:  

 

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A., as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

 

SCHEDULE 1(b)

PLEDGED EQUITY

 

Obligor:

        

Name of Subsidiary

  

Number of Shares

  

Certificate

Number

    

Percentage

Ownership

 

None.

        

Obligor:

        

Name of Subsidiary

  

Number of Shares

  

Certificate

Number

    

Percentage

Ownership

 

None.

        



--------------------------------------------------------------------------------

 

SCHEDULE 2(c)

COMMERCIAL TORT CLAIMS

 

2



--------------------------------------------------------------------------------

 

SCHEDULE 4(a)

LEGAL NAME, STATE OF FORMATION, PRINCIPAL PLACE OF BUSINESS,

CHIEF EXECUTIVE OFFICE

 

3



--------------------------------------------------------------------------------

 

SCHEDULE 4(h)

INSTRUMENTS, DOCUMENTS OR TANGIBLE CHATTEL PAPER

 

4



--------------------------------------------------------------------------------

 

EXHIBIT 4(a)(ii)

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following Equity Interests of                                         , a
                     corporation:

 

No. of Shares

  

Certificate No.

and irrevocably appoints                                      its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him. The effectiveness of a transfer pursuant to this stock power shall be
subject to any and all transfer restrictions referenced on the face of the
certificates evidencing such interest or in the certificate of incorporation or
bylaws of the subject corporation, to the extent they may from time to time
exist.

 

 

By:  

 

Name:  

 

Title:  

 

 

5



--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF PLEDGE AGREEMENT

(for Parent Borrower)

THIS PLEDGE AGREEMENT (this “Agreement”) is entered into as of November 3, 2010
among Sabra Health Care Limited Partnership (the “Pledgor”) and Bank of America,
N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the holders of the Secured Obligations (defined
below).

RECITALS

WHEREAS, pursuant the certain Credit Agreement dated as of the date hereof (as
amended, modified, extended, renewed or replaced from time to time, the “Credit
Agreement”) among the Pledgor, the other Borrowers party thereto, Sabra Health
Care REIT, Inc., the other Guarantors party thereto, the Lenders party thereto
and the Administrative Agent, the Lenders have agreed to make Loans and issue
Letters of Credit upon the terms and subject to the conditions set forth
therein; and

WHEREAS, it is a condition precedent to the obligations of the Lenders to fund
their respective Loans and to participate in Letters of Credit under the Credit
Agreement (but not the effectiveness of the Credit Agreement) that the Pledgor
shall have executed and delivered this Agreement to the Administrative Agent for
the ratable benefit of the holders of the Secured Obligations.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to such terms in the Credit Agreement, and the following
terms shall have the meanings set forth in the Uniform Commercial Code as in
effect from time to time in the state of New York (except as such term may be
used in connection with the perfection of the Pledged Collateral and then the
applicable jurisdiction with respect to such affected Pledged Collateral shall
apply) (the “UCC”): Accessions, Adverse Claim, Financial Asset, Instrument,
Proceeds, Securities Account, Security Entitlement and Security.

(b) “Equity Interests” shall mean (i) in the case of a corporation, capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of capital stock, (iii) in the case of a partnership, partnership
interests (whether general, preferred or limited), (iv) in the case of a limited
liability company, membership interests and (v) any other interest or
participation that confers or could confer on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person, without limitation, options, warrants and any other “equity security” as
defined in Rule 3a11-1 of the Exchange Act.

(c) “Secured Obligations” means the collective reference to all of the
Obligations, now existing or hereafter arising pursuant to the Credit Documents,
owing from the Borrowers or any other Credit Party to any Lender or the
Administrative Agent, howsoever evidenced, created, incurred or acquired,
whether primary, secondary, direct, contingent, or joint and several, including,
without limitation, all liabilities arising under Swap Contracts in connection
with the Loans between



--------------------------------------------------------------------------------

any Credit Party and any Lender, or any Affiliate of a Lender, and all
obligations and liabilities incurred in connection with collecting and enforcing
the foregoing.

(d) “Termination Date” means the later of (i) the date upon which the
Commitments terminate or otherwise expire in accordance with the terms of the
Credit Agreement and (ii) the date on which all Obligations (other than
indemnification obligations and other contingent obligations for which no claim
has been asserted that survives the termination of the Credit Agreement or any
other applicable Credit Document) are paid in full.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, the Pledgor hereby pledges
and grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in any and all right, title
and interest of the Pledgor in the following, whether now owned or existing or
owned, acquired, or arising hereafter (collectively, the “Pledged Collateral”):

(a) Pledged Equity Interests. 100% (or, if less, the full amount owned by the
Pledgor) of the issued and outstanding Equity Interests owned by the Pledgor of
the Borrowers (other than the Pledgor), together with the certificates (or other
agreements or instruments), if any, representing such Equity Interests, and all
options and other rights, contractual or otherwise, with respect thereto
(collectively, together with the Equity Interests and other interests described
in clauses (1) and (2) below, the “Pledged Equity”), including, but not limited
to, the following:

(1) all Equity Interests representing a dividend on any of the Pledged Equity,
or representing a distribution or return of capital upon or in respect of the
Pledged Equity, or resulting from a stock split, revision, reclassification or
other exchange therefor, and any subscriptions, warrants, rights or options
issued to the holder thereof, or otherwise in respect of the Pledged Equity; and

(2) in the event of any consolidation or merger involving the issuer of any
Pledged Equity and in which such issuer is not the surviving Person, all shares
of each class of the Equity Interests of the successor Person formed by or
resulting from such consolidation or merger, to the extent that such successor
Person is a direct Subsidiary of the Pledgor.

(b) Accessions and Proceeds. All Accessions and all Proceeds of the foregoing,
however and whenever acquired and in whatever form.

The Pledgor and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Pledged Collateral constitutes continuing collateral
security for all of the Secured Obligations, whether now existing or hereafter
arising.

The Pledgor hereby authorizes the Administrative Agent to prepare and file such
financing statements (including continuation statements) or amendments thereof
or supplements thereto or other instruments as the Administrative Agent may from
time to time reasonably deem necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC
(including authorization to describe the Pledged Collateral as “all personal
property”, “all assets” or words of similar meaning).

3. Representations and Warranties. The Pledgor hereby represents and warrants to
the Administrative Agent, for the benefit of the holders of the Secured
Obligations as follows:

 

2



--------------------------------------------------------------------------------

 

(a) Legal Name; Chief Executive Office. The Pledgor’s exact legal name, state of
incorporation or formation, principal place of business and chief executive
office as of the Funding Date are as set forth on Schedule 4(a) attached hereto.

(b) Title. The Pledgor has good and indefeasible title to the Pledged Collateral
and will at all times be the legal and beneficial owner of such Pledged
Collateral free and clear of all Liens, other than Permitted Liens. There exists
no Adverse Claim with respect to the Pledged Equity owned by the Pledgor.

(c) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the holders of the
Secured Obligations, in the Pledged Collateral. The taking of possession by the
Administrative Agent of the certificated securities (if any) evidencing the
Pledged Equity and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all the Pledged Equity evidenced by such
certificated securities (so long as the Administrative Agent takes possession
thereof without knowledge that its security interest therein violates the rights
of another secured party). Upon the filing of UCC financing statements in the
location of the Pledgor’s state of organization, the Administrative Agent shall
have a first priority perfected security interest in all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute a Security pursuant to Section 8-103(c) of the UCC. With respect
to any Pledged Collateral consisting of a Security Entitlement or held in a
Securities Account, upon execution and delivery by the applicable Pledgor, the
applicable Securities Intermediary and the Administrative Agent of an agreement
granting “control” (as defined in Section 8-106 or 9-104 of the UCC, as
applicable) to the Administrative Agent over such Pledged Collateral, the
Administrative Agent shall have a valid and perfected, first priority security
interest in such Pledged Collateral. Except as set forth in this section, no
action is necessary to perfect or otherwise protect such security interest.

(d) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.

(e) Pledged Equity Interests. As of the Closing Date, Schedule 2(a) hereto sets
forth the number of shares pledged, the certificate number of the shares pledged
and the percentage of equity owned by the Pledgor in the Borrowers (other then
the Pledgor).

(f) Partnership and Limited Liability Company Interests. Except as previously
disclosed in writing to the Administrative Agent, none of the Pledged Equity
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security or (iv) is held in a Securities Account.

(g) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement other than those for which consents have already been
obtained. Except for (i) the filing or recording of UCC financing statements,
(ii) obtaining “control” (as defined in Section 8-106 or 9-104 of the UCC, as
applicable) to perfect the Liens created by this Agreement (to the extent
required under Section 4(a) hereof), (iii) such actions as may be required by
applicable foreign Laws

 

3



--------------------------------------------------------------------------------

affecting the pledge of the Pledged Equity of Foreign Subsidiaries and
(iv) consents, authorizations, filings or other actions which have been obtained
or made, no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, without limitation, any stockholder, member or creditor of
the Pledgor), is required for (A) the grant by the Pledgor of the security
interest in the Pledged Collateral granted hereby or for the execution, delivery
or performance of this Agreement by the Pledgor, (B) the perfection of such
security interest (to the extent such security interest can be perfected by
filing under the UCC, the granting of control (to the extent required under
Section 4(a) hereof) or (C) the exercise by the Administrative Agent or the
holders of the Secured Obligations of the rights and remedies provided for in
this Agreement.

4. Covenants. The Pledgor covenants that, until the Termination Date, the
Pledgor shall:

(a) Other Liens. Defend the Pledged Collateral against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of the Pledged Collateral or any interest
therein, except as permitted under the Credit Agreement or any other Credit
Document.

(b) Delivery of Certificates and Instruments. Deliver to the Administrative
Agent promptly upon the receipt thereof by or on behalf of the Pledgor, all
certificates and instruments constituting Pledged Equity (if any). Prior to
delivery to the Administrative Agent, all such certificates constituting Pledged
Equity shall be held in trust by the Pledgor for the benefit of the
Administrative Agent pursuant hereto. All such certificates representing Pledged
Equity shall be delivered in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank,
substantially in the form provided in Exhibit 4(b) hereto.

(c) Filing of Financing Statements, Notices, etc. The Pledgor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including such financing statements (including continuation
statements) or amendments thereof or supplements thereto or other instruments as
the Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (ii) to consummate the transactions contemplated hereby and (iii) to
otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. Furthermore, the Pledgor also hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
person whom the Administrative Agent may designate, as the Pledgor’s attorney in
fact with full power and for the limited purpose to sign in the name of the
Pledgor any financing statements, or amendments and supplements to financing
statements, renewal financing statements, notices or any similar documents which
in the Administrative Agent’s reasonable discretion would be necessary or
appropriate in order to perfect and maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until such time as the Secured Obligations arising
under the Credit Documents have been paid in full and the Commitments have
expired or been terminated. The Pledgor hereby agrees that a carbon,
photographic or other reproduction of this Agreement or any such financing
statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to the Pledgor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the law of any jurisdiction other than New York becomes or
is

 

4



--------------------------------------------------------------------------------

applicable to the Pledged Collateral of the Pledgor or any part thereof, or to
any of the Secured Obligations, the Pledgor agrees to execute and deliver all
such instruments and to do all such other things as the Administrative Agent
reasonably deems necessary or appropriate to preserve, protect and enforce the
security interests of the Administrative Agent under the law of such other
jurisdiction (and, if the Pledgor shall fail to do so promptly upon the request
of the Administrative Agent, then the Administrative Agent may execute any and
all such requested documents on behalf of the Pledgor pursuant to the power of
attorney granted hereinabove). If any Pledged Collateral is in the possession or
control of the Pledgor’s agents and the Administrative Agent requests, the
Pledgor agrees to notify such agents in writing of the Administrative Agent’s
security interest therein and, upon the Administrative Agent’s request, instruct
them to hold all such Pledged Collateral for the Administrative Agents’ account
and subject to the Administrative Agent’s instructions. Unless an Event of
Default has occurred and is continuing, the Administrative Agent shall not give
any instructions to the Pledgor’s agents pursuant to the immediately preceding
sentence.

(d) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Equity of the Pledgor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(e) Issuance or Acquisition of Equity Interests. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Pledged Equity consisting of an
interest in a partnership or a limited liability company that (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

5. Advances. If any Event of Default has occurred and is continuing, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures which the
Administrative Agent may make for the protection of the security hereof or which
may be compelled to make by operation of law. All such sums and amounts so
expended shall be repayable by the Pledgor on a joint and several basis promptly
upon timely notice thereof and demand therefor, shall constitute additional
Secured Obligations and shall bear interest from the date said amounts are
expended at the Default Rate. No such performance of any covenant or agreement
by the Administrative Agent on behalf of the Pledgor, and no such advance or
expenditure therefor, shall relieve the Pledgor of any Default or Event of
Default. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by the Pledgor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.

6. [Reserved].

7. Remedies.

(a) General Remedies. If an Event of Default has occurred and is continuing, the
Administrative Agent shall have, in addition to the rights and remedies provided
herein, in the Credit Documents, in any Swap Contract between the Pledgor and
any Lender in connection with the Loans

 

5



--------------------------------------------------------------------------------

or by law (including, but not limited to, levy of attachment, garnishment and
the rights and remedies set forth in the UCC of the jurisdiction applicable to
the affected Pledged Collateral), the rights and remedies of a secured party
under the UCC (regardless of whether the UCC is the law of the jurisdiction
where the rights and remedies are asserted and regardless of whether the UCC
applies to the affected Pledged Collateral).

(b) Sale of Pledged Collateral. If an Event of Default has occurred and is
continuing, the Administrative Agent may, without demand and without
advertisement, notice, hearing or process of law, all of which the Pledgor
hereby waives to the fullest extent permitted by Law, at any place and time or
times, sell and deliver any or all Pledged Collateral held by or for it at
public or private sale (which in the case of a private sale of Pledged Equity,
shall be to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof), at any
exchange or broker’s board or elsewhere, by one or more contracts, in one or
more parcels, for Money, upon credit or otherwise, at such prices and upon such
terms as the Administrative Agent deems advisable, in its sole discretion
(subject to any and all mandatory legal requirements). The Pledgor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sale
shall be deemed to have been made in a commercially reasonable manner and, in
the case of a sale of Pledged Equity, that the Administrative Agent shall have
no obligation to delay sale of any such securities for the period of time
necessary to permit the issuer of such securities to register such securities
for public sale under the Securities Act of 1933. Neither the Administrative
Agent’s compliance with applicable Law nor its disclaimer of warranties relating
to the Pledged Collateral shall be considered to adversely affect the commercial
reasonableness of any sale. To the extent the rights of notice cannot be legally
waived hereunder, the Pledgor agrees that any requirement of reasonable notice
shall be met if such notice, specifying the place of any public sale or the time
after which any private sale is to be made, is personally served on or mailed,
postage prepaid, to the Borrower in accordance with the notice provisions of
Section 10.02 of the Credit Agreement at least 10 days before the time of sale
or other event giving rise to the requirement of such notice. The Administrative
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Pledgor further
acknowledges and agrees that any offer to sell any Pledged Equity which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such offer may be advertised without prior registration under the
Securities Act of 1933), or (ii) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, and the Administrative Agent may, in such event, bid for the purchase of
such securities. The Administrative Agent shall not be obligated to make any
sale or other disposition of the Pledged Collateral regardless of notice having
been given. To the extent permitted by applicable Law, any holder of Secured
Obligations may be a purchaser at any such sale. To the extent permitted by
applicable Law, the Pledgor hereby waives all of its rights of redemption with
respect to any such sale. Subject to the provisions of applicable Law, the
Administrative Agent may postpone or cause the postponement of the sale of all
or any portion of the Pledged Collateral by announcement at the time and place
of such sale, and such sale may, without further notice, to the extent permitted
by Law, be made at the time and place to which the sale was postponed, or the
Administrative Agent may further postpone such sale by announcement made at such
time and place.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Agreement, any

 

6



--------------------------------------------------------------------------------

other Credit Document, any Swap Contract between any Credit Party and any Lender
in connection with the Loans or as provided by law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations under this Agreement shall be cumulative and not exclusive of any
other right or remedy which the Administrative Agent or the holders of the
Secured Obligations may have.

(e) Retention of Collateral. The Administrative Agent may, after providing the
notices required by Sections 9-620 and 9-621 of the UCC or otherwise complying
with the requirements of applicable law of the relevant jurisdiction, accept or
retain all or any portion of the Pledged Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have accepted or retained any Pledged Collateral in satisfaction of any Secured
Obligations for any reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Pledgor shall be jointly and severally liable with the other Credit Parties for
the deficiency, together with interest thereon at the Default Rate, together
with the costs of collection and the fees, charges and disbursements of counsel.
Any surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Pledgor or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
the Pledgor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of the Pledgor, irrevocably and with power of substitution,
with authority to take any or all of the following actions with respect to the
Pledged Collateral if an Event of Default has occurred and is continuing, and
upon either acceleration of the Secured Obligations pursuant to the terms and
conditions of the Credit Agreement or the maturity of the Secured Obligations
and the Pledgor’s failure to pay the Secured Obligations:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Pledged Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

 

7



--------------------------------------------------------------------------------

 

(iv) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;

(v) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral;

(vi) to exchange any of the Pledged Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agency upon such terms as the Administrative Agent may reasonably
deem appropriate;

(vii) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Collateral into the name
of the Administrative Agent or one or more of the holders of the Secured
Obligations or into the name of any transferee to whom the Pledged Collateral or
any part thereof may be sold pursuant to Section 7 hereof;

(viii) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Pledged Collateral;

(ix) to direct any parties liable for any payment in connection with any of the
Pledged Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(x) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral; and

(xi) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Pledged Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until the Termination Date. The Administrative Agent shall be under
no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Agreement, and shall not be liable for any failure to do so or any
delay in doing so. The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Pledged Collateral.

(b) Assignment by the Administrative Agent. In connection with the resignation
or replacement of the Administrative Agent and subject to the terms of the
Credit Agreement, the Administrative Agent may from time to time assign the
Secured Obligations and any portion thereof and/or the Pledged Collateral and
any portion thereof, and the assignee shall be entitled to all of the rights and
remedies of the Administrative Agent under this Agreement in relation thereto.

 

8



--------------------------------------------------------------------------------

 

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that the Pledgor shall be responsible for preservation of all rights
in the Pledged Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Pledged Collateral upon surrendering it or tendering the
surrender of it to the Pledgor. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, which shall be no less than the treatment employed by a reasonable and
prudent agent in the industry, it being understood that the Administrative Agent
shall not have responsibility for taking any necessary steps to preserve rights
against any parties with respect to any of the Pledged Collateral. In the event
of a public or private sale of Pledged Collateral pursuant to Section 7 hereof,
the Administrative Agent shall have no responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Pledged Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters, or
(ii) taking any steps to preserve rights against any parties with respect to any
Pledged Collateral.

(d) Voting and Payment Rights in Respect of the Pledged Equity.

(i) So long as no Event of Default shall exist, the Pledgor may (A) exercise any
and all voting and other consensual rights pertaining to the Pledged Collateral
of the Pledgor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement and (B) receive and retain any
and all dividends (other than stock dividends and other dividends constituting
Pledged Collateral which are addressed hereinabove), principal or interest paid
in respect of the Pledged Equity to the extent they are allowed under the Credit
Agreement; and

(ii) During the continuance of an Event of Default, (A) all rights of the
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
and all such rights shall thereupon become vested in the Administrative Agent
which shall then have the sole right to exercise such voting and other
consensual rights, (B) all rights of the Pledgor to receive the dividends,
principal and interest payments which it would otherwise be authorized to
receive and retain pursuant to clause (i)(B) above shall cease and all such
rights shall thereupon be vested in the Administrative Agent which shall then
have the sole right to receive and hold as Pledged Collateral such dividends,
principal and interest payments, and (C) all dividends, principal and interest
payments which are received by the Pledgor contrary to the provisions of clause
(ii)(B) above shall be received in trust for the benefit of the Administrative
Agent, shall be segregated from other property or funds of the Pledgor, and
shall be forthwith paid over to the Administrative Agent as Pledged Collateral
in the exact form received, to be held by the Administrative Agent as Pledged
Collateral and as further collateral security for the Secured Obligations.

(e) Releases of Pledged Collateral.

(i) The Administrative Agent may release any of the Pledged Collateral from this
Agreement or may substitute any of the Pledged Collateral for other Pledged
Collateral without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Collateral not expressly released or substituted,

 

9



--------------------------------------------------------------------------------

and this Agreement shall continue as a first priority lien on all Pledged
Collateral not expressly released or substituted.

(ii) Upon release of a Borrower from the obligations of a “Borrower” under the
Credit Agreement in accordance with Section 9.11 of the Credit Agreement, all
Pledged Collateral relating to such Borrower shall be automatically released
from all Liens created hereby or by any other Collateral Document. The
Administrative Agent, at the request and sole expense of the Pledgor, shall
promptly execute and deliver to such Pledgor all releases and other documents,
and take such other actions, reasonably necessary for the release of such
Pledged Collateral.

9. Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 8.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Pledged Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations, will be applied
in reduction of the Secured Obligations in the order set forth in Section 8.03
of the Credit Agreement, and the Pledgor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion (but subject to Section 8.03 of the Credit Agreement,
notwithstanding any entry to the contrary upon any of its books and records.

10. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Administrative Agent employs counsel to prepare
or consider reasonably necessary amendments, waivers or consents with respect to
this Agreement, or to take action or make a response in or with respect to any
legal or arbitral proceeding relating to this Agreement or relating to the
Pledged Collateral, or to protect the Pledged Collateral or exercise any rights
or remedies under this Agreement or with respect to the Pledged Collateral, then
the Pledgor agrees to pay within twenty (20) Business Days after a reasonably
detailed written invoice therefor is received by the Pledgor (or upon demand if
there is then a continuing Event of Default) any and all such reasonable and
documented costs and expenses of the Administrative Agent, all of which costs
and expenses shall constitute Secured Obligations hereunder.

11. Continuing Agreement.

(a) This Agreement shall be a continuing agreement in every respect and shall
remain in full force and effect until the Termination Date. Upon such payment
and termination, this Agreement shall be automatically terminated and the
Administrative Agent and the Lenders shall, upon the request and at the expense
of the Pledgor, forthwith release all of its liens and security interests
hereunder and shall execute and deliver all UCC termination statements and/or
other documents reasonably requested by the Pledgor evidencing such termination.
Notwithstanding the foregoing all releases and indemnities provided hereunder
shall survive termination of this Agreement.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including without limitation any reasonable legal fees and disbursements)
incurred by the Administrative Agent or any holder of the Secured Obligations in

 

10



--------------------------------------------------------------------------------

defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

12. Amendments; Waivers; Modifications. This Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 10.01 of the Credit Agreement; provided that any update
or revision to Schedule 2(d) hereof delivered by the Pledgor shall not
constitute an amendment for purposes of this Section 13 or Section 10.01 of the
Credit Agreement.

13. Successors in Interest. Except as otherwise provided herein, this Agreement
shall create a continuing security interest in the Pledged Collateral and shall
be binding upon the Pledgor, its successors and assigns and shall inure,
together with the rights and remedies of the Administrative Agent and the
holders of the Secured Obligations hereunder, to the benefit of the
Administrative Agent and the holders of the Secured Obligations and their
successors and permitted assigns; provided, however, that the Pledgor may not
assign its rights or delegate its duties hereunder except as permitted by the
terms of the Credit Agreement.

14. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 10.02 of the Credit Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.

17. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 10.14 and 10.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

18. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

19. Entirety. This Agreement, the other Credit Documents and any Swap Contract
between any Credit Party and any Lender in connection with the Loans represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents, any Swap Contract
between any Credit Party and any Lender in connection with the Loans or the
transactions contemplated herein and therein.

20. Survival. All representations and warranties of the Pledgor hereunder shall
survive the execution and delivery of this Agreement, the other Credit Documents
and any Swap Contract between any Credit Party and any Lender in connection with
the Loans, the delivery of the Revolving Notes and the making of the Loans and
the issuance of the Letters of Credit under the Credit Agreement.

21. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

 

11



--------------------------------------------------------------------------------

 

22. Credit Agreement. The Loans are governed by the terms and conditions set
forth in the Credit Agreement and the other Credit Documents and in the event of
any conflict between the terms and conditions of this Agreement and the terms
and conditions of the Credit Agreement, the terms and conditions of the Credit
Agreement shall control.

[remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

PLEDGOR:     SABRA HEALTH CARE LIMITED PARTNERSHIP     By:  

 

    Name:  

 

    Title:  

 

Accepted and agreed to as of the date first above written.

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 2(a)

PLEDGED EQUITY

Pledgor: SABRA HEALTH CARE LIMITED PARTNERSHIP

 

Name of Subsidiary

  

Number of Shares

  

Certificate

Number

  

Percentage

Ownership



--------------------------------------------------------------------------------

 

SCHEDULE 4(a)

LEGAL NAME, STATE OF FORMATION, PRINCIPAL PLACE OF BUSINESS, CHIEF

EXECUTIVE OFFICE



--------------------------------------------------------------------------------

 

EXHIBIT 4(b)

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following Equity Interests of                                     , a
                     corporation:

 

No. of Shares

  

Certificate No.

and irrevocably appoints                                          its agent and
attorney-in-fact to transfer all or any part of such Equity Interests and to
take all necessary and appropriate action to effect any such transfer. The agent
and attorney-in-fact may substitute and appoint one or more persons to act for
him. The effectiveness of a transfer pursuant to this stock power shall be
subject to any and all transfer restrictions referenced on the face of the
certificates evidencing such interest or in the certificate of incorporation or
bylaws of the subject corporation, to the extent they may from time to time
exist.

 

 

By:  

 

Name:  

 

Title:  

 